Exhibit 10.1

EXECUTION VERSION

 

 

AGREEMENT OF LIMITED PARTNERSHIP

OF

BGC HOLDINGS, L.P.1

Amended and Restated as of March 31, 2008

 

 

 

1

THE TRANSFER OF THE PARTNERSHIP INTERESTS DESCRIBED IN THIS AGREEMENT IS
RESTRICTED AS DESCRIBED HEREIN.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page ARTICLE I DEFINITIONS SECTION 1.01.   Definitions    2 SECTION
1.02.   Other Definitional Provisions    19 SECTION 1.03.   References to
Schedules    19 ARTICLE II FORMATION, CONTINUATION AND POWERS SECTION 2.01.  
Formation    19 SECTION 2.02.   Name    19 SECTION 2.03.   Purpose and Scope of
Activity    20 SECTION 2.04.   Principal Place of Business    20 SECTION 2.05.  
Registered Agent and Office    20 SECTION 2.06.   Authorized Persons    20
SECTION 2.07.   Term    21 SECTION 2.08.   Treatment as Partnership    21
SECTION 2.09.   Compliance with Law; Offset Rights    21 ARTICLE III MANAGEMENT
SECTION 3.01.   Management by the General Partner    21 SECTION 3.02.   Role and
Voting Rights of Limited Partners; Authority of Partners    23 SECTION 3.03.  
Partner Obligations    24 ARTICLE IV PARTNERS; CLASSES OF PARTNERSHIP INTERESTS
SECTION 4.01.   Partners    26 SECTION 4.02.   Interests    26 SECTION 4.03.  
Admission and Withdrawal of Partners    29 SECTION 4.04.   Liability to Third
Parties; Capital Account Deficits    31 SECTION 4.05.   Classes    32 SECTION
4.06.   Certificates    32 SECTION 4.07.   Uniform Commercial Code Treatment of
Units    32 SECTION 4.08.   Priority Among Partners    32

 

-i-



--------------------------------------------------------------------------------

ARTICLE V CAPITAL AND ACCOUNTING MATTERS SECTION 5.01.   Capital    33 SECTION
5.02.   Withdrawals; Return on Capital    34 SECTION 5.03.   Maintenance of
Capital Accounts    34 SECTION 5.04.   Allocations and Tax Matters    34 SECTION
5.05.   General Partner Determinations    35 SECTION 5.06.   Books and Accounts
   35 SECTION 5.07.   Tax Matters Partner    36 SECTION 5.08.   Tax Information
   36 SECTION 5.09.   Withholding    36 ARTICLE VI DISTRIBUTIONS SECTION 6.01.  
Distributions in Respect of Partnership Interests    37 SECTION 6.02.  
Limitation on Distributions    39 ARTICLE VII TRANSFERS OF INTERESTS SECTION
7.01.   Transfers Generally Prohibited    39 SECTION 7.02.   Permitted Transfers
   39 SECTION 7.03.   Admission as a Partner Upon Transfer    41 SECTION 7.04.  
Transfer of Units and Capital with the Transfer of an Interest    41 SECTION
7.05.   Encumbrances    41 SECTION 7.06.   Legend    42 SECTION 7.07.   Effect
of Transfer Not in Compliance with this Article    42 ARTICLE VIII EXCHANGE
RIGHTS SECTION 8.01   Exchange Rights    42 SECTION 8.02.   No Fractional Shares
of BGC Partners Common Stock    47 SECTION 8.03.   Taxes in Respect of an
Exchange    47 SECTION 8.04.   Reservation of BGC Partners Common Stock    47
SECTION 8.05.   Compliance with Applicable Laws in the Exchange    48 SECTION
8.06.   Adjustments to Exchange Ratio    48 SECTION 8.07.   Redemption for Opco
Units    49

 

-ii-



--------------------------------------------------------------------------------

ARTICLE IX DISSOLUTION SECTION 9.01.   Dissolution    51 SECTION 9.02.  
Liquidation    52 SECTION 9.03.   Distributions    52 SECTION 9.04.  
Reconstitution    53 SECTION 9.05.   Deficit Restoration    53 ARTICLE X
INDEMNIFICATION AND EXCULPATION SECTION 10.01.   Exculpation    53 SECTION
10.02.   Indemnification    53 SECTION 10.03.   Insurance    56 SECTION 10.04.  
Subrogation    57 SECTION 10.05.   No Duplication of Payments    57 SECTION
10.06.   Survival    57 ARTICLE XI EXTRAORDINARY ITEMS SECTION 11.01.   Certain
Arrangements Regarding Extraordinary Items    57 ARTICLE XII FOUNDING PARTNERS,
WORKING PARTNERS AND REU PARTNERS SECTION 12.01.   Units    59 SECTION 12.02.  
Transfers of Founding Partner Interests, Working Partner Interests and REU
Interests    64 SECTION 12.03.   Redemption of a Founding/Working Partner
Interest    81 SECTION 12.04.   Purchase Price for Redemption; Other Redemption
Provisions    83 SECTION 12.05.   Redemption of Opco Units Following a
Redemption of Founding/Working Partner Interests or REU Interest    84 SECTION
12.06.   Section 7704 of the Code    85 SECTION 12.07.   Provisions Relating to
Issuances of Shares of BGC Partners Common Stock and Distributions    86
SECTION 12.08.   Application of Proceeds From Sale of Shares of BGC Partners
Common Stock by a Founding/Working Partner or REU Partner    86

 

-iii-



--------------------------------------------------------------------------------

ARTICLE XIII MISCELLANEOUS SECTION 13.01.   Amendments    87 SECTION 13.02.  
Benefits of Agreement    89 SECTION 13.03.   Waiver of Notice    89 SECTION
13.04.   Jurisdiction and Forum; Waiver of Jury Trial    89 SECTION 13.05.  
Successors and Assigns    90 SECTION 13.06.   Confidentiality    90 SECTION
13.07.   Notices    91 SECTION 13.08.   No Waiver of Rights    91 SECTION 13.09.
  Power of Attorney    91 SECTION 13.10.   Severability    92 SECTION 13.11.  
Headings    92 SECTION 13.12.   Entire Agreement    92 SECTION 13.13.  
Governing Law    92 SECTION 13.14.   Counterparts    92 SECTION 13.15.  
Opportunity; Fiduciary Duty    93 SECTION 13.16.   Reimbursement of Expenses   
95 SECTION 13.17.   Effectiveness    95 SECTION 13.18.   Parity of Units    95
SECTION 13.19.   Limitation on Challenge Period and Exclusive Remedies Available
to Partners with Respect to any Redemption of Units    95

 

-iv-



--------------------------------------------------------------------------------

This AGREEMENT OF LIMITED PARTNERSHIP (together with all exhibits, annexes and
schedules hereto, this “Agreement”) of BGC Holdings, L.P., a Delaware limited
partnership (the “Partnership”), dated as of March 31, 2008, is by and among BGC
GP, LLC, a Delaware limited liability company (“BGC GP LLC”), as the general
partner of the Partnership, Cantor Fitzgerald, L.P., a Delaware limited
partnership (“Cantor”), as a limited partner, BGC Partners, LLC, a Delaware
limited liability company (“BGC Partners”), and the Persons to be admitted as
Partners (as defined below) or otherwise parties hereto as set forth herein.

RECITALS

WHEREAS, the Partnership was formed as a limited partnership under the Delaware
Revised Uniform Limited Partnership Act, Del. Code Ann. tit. 6, §17-101, et
seq., as amended from time to time (the “Act”), pursuant to an Agreement of
Limited Partnership, dated as of August 24, 2004, by and among BGC Holdings II,
LLC, a Delaware limited partnership (the “Initial General Partner”) and Cantor,
as limited partner (as amended and restated on July 15, 2005, the “Original
Limited Partnership Agreement”); and

WHEREAS, Cantor, BGC Partners, BGC Partners, L.P., a Delaware limited
partnership (“U.S. Opco”), BGC Global Holdings, L.P., a Cayman Islands limited
partnership (“Global Opco”), and the Partnership have entered into that certain
Separation Agreement, dated as of March 31, 2008 (the “Separation Agreement”),
pursuant to which, among other things, Cantor has agreed to separate the
Inter-Dealer Brokerage Business, the Market Data Business and the Fulfillment
Business (each as defined in the Separation Agreement and together, the “BGC
Businesses”) from the remainder of the businesses of Cantor by contributing the
BGC Businesses to BGC Partners and its applicable Subsidiaries, including U.S.
Opco and Global Opco, in the manner and on the terms and conditions set forth in
the Separation Agreement (the “Separation”);

WHEREAS, as part of the Separation, the Initial General Partner withdrew as
general partner of the Partnership;

WHEREAS, as part of the Separation, BGC GP LLC accepted the General Partnership
Interest and was admitted as the General Partner and continued the Partnership
without dissolution;

WHEREAS, as part of the Separation, certain partners of Cantor associated with
the BGC Businesses are having their limited partner interests in Cantor redeemed
(the “Cantor Redemption”) for, among other things, Limited Partnership Interests
held by Cantor and are being admitted as Founding Partners, and such interests
shall be designated as Founding Partner Interests when held by such Persons and
as Exchangeable Limited Partnership Interests when held by Cantor;

WHEREAS, as a part of the compensation of certain employees of the BGC
Businesses, concurrently with the Merger, the Partnership is issuing REU
Interests to such employees of the BGC Business, on the terms and subject to the
conditions set forth in this Agreement;



--------------------------------------------------------------------------------

WHEREAS, certain of the Limited Partnership Interests designated as Exchangeable
Limited Partnership Interests, Founding Partner Interests or REU Interests will
be exchangeable with BGC Partners for shares of BGC Partners Common Stock, on
the terms and subject to the conditions set forth in this Agreement; and

WHEREAS, the Partners are amending and restating the Original Limited
Partnership Agreement in order to, among other things, provide for or attest to
the foregoing transactions contemplated by the Separation Agreement, effective
immediately.

NOW, THEREFORE, the parties hereto hereby adopt the following as the amended and
restated “partnership agreement” of the Partnership within the meaning of the
Act:

ARTICLE I

DEFINITIONS

SECTION 1.01. Definitions. As used in this Agreement, the following terms have
the meanings set forth below:

“Accounting Period” means (a) in the case of the first Accounting Period, the
period commencing on the date of this Agreement and ending at the next Closing
of the Books Event, and (b) in the case of each subsequent Accounting Period,
the period commencing immediately after a Closing of the Books Event and ending
at the next Closing of the Books Event.

“Act” has the meaning set forth in the recitals to this Agreement.

“Action” means any action, claim, suit, litigation, proceeding (including
arbitral) or investigation.

“Acquired Global Opco Interest” has the meaning set forth in Section 8.07.

“Acquired Interests” has the meaning set forth in Section 8.07.

“Acquired U.S. Opco Interest” has the meaning set forth in Section 8.07.

“Additional Amounts” shall have the meaning set forth in Section 12.02(c)(ii).

“Adjusted Capital Account” means, with respect to the Founding/Working Partner
Interest of a Founding/Working Partner or the REU Interest of an REU Partner, as
the case may be, and subject to Section 6.01(c) and (d), the Capital Account
balance with respect to such Interest determined without regard to (a) any
adjustment pursuant to the penultimate sentence of Section 5.03 or, unless
otherwise deemed appropriate by the General Partner in its sole and absolute
discretion, the provisions of Exhibit D or (b) the balance of any Extraordinary
Account and adjusted to reflect, to the extent deemed appropriate by the General
Partner in its sole and absolute discretion, any special allocations to such
Interest pursuant to Section 5.04(b) not otherwise reflected in the Capital
Account of such Interest. Any gain recognized or deemed recognized as a result
of such distribution shall not affect any Adjusted Capital Account unless

 

-2-



--------------------------------------------------------------------------------

otherwise deemed appropriate by the General Partner in its sole and absolute
discretion. The Adjusted Capital Account is used for calculating amounts payable
to certain Founding/Working Partners or REU Partners, as the case may be, upon
termination or redemption of their Founding/Working Partner Interest or the REU
Interest, as the case may be.

“Adjusted Capital Account Surplus” means, with respect to the Working Partner
Interest of a Working Partner, the Adjusted Capital Account with respect to such
Working Partner Interest less the Capital Return Account with respect to such
Working Partner Interest.

“Adjustment Amount” means, with respect to the Founding/Working Partner Interest
of a Founding/Working Partner or the REU Interest of an REU Partner, the sum of
(i) the amounts of all distributions, if any, paid to any such Partner with
respect to such Partner’s Founding/Working Partner Interest or REU Interest, as
the case may be, subsequent to the Calculation Date or such other date as is
provided herein for calculating the amount payable to such Partner, and (ii) the
outstanding principal of any loan and accrued and unpaid interest thereon or any
other indebtedness (including negative participations, if any) of such Partner
owed to the Partnership or any Affiliated Entity, whether or not actually
reflected on the books of the Partnership or any Affiliated Entity.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, controls, or is controlled by,
or is under common control with, such first Person.

“Affiliated Entities” shall mean the limited and general partnerships,
corporations or other entities owned, controlled by or under common control with
the Partnership.

“AFR” means the applicable federal rate pursuant to Section 1274 of the Code as
in effect from time to time. Unless otherwise determined by the General Partner,
AFR shall mean the short term AFR.

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Ancillary Agreements” means “Ancillary Agreements” as defined in the Separation
Agreement.

“any employer or secondary contributor” has the meaning set forth in
Section 12.07.

“Applicable Tax Rate” means the estimated highest aggregate marginal statutory
U.S. federal, state and local income, franchise and branch profits tax rates
(determined taking into account the deductibility of state and local income
taxes for federal income tax purposes and the creditability or deductibility of
foreign income taxes for federal income tax purposes) (“Tax Rate”) applicable to
any Partner on income of the same character and source as the income allocated
to such Partner pursuant to Sections 5.04(a) and (b) for such fiscal year,
fiscal quarter or other period, as determined by the tax matters partner in its
discretion; provided that, in the case of a Partner that is a partnership,
grantor trust or other pass-through entity under U.S. federal income tax law,
the Tax Rate applicable to such Partner for purposes of determining the
Applicable Tax Rate shall be the weighted average of the Tax Rates of such
Partner’s members,

 

-3-



--------------------------------------------------------------------------------

grantor-owners or other beneficial owners (weighted in proportion to their
relative economic interests in such Partner), as determined by the tax matters
partner in its discretion; provided, further, that if any such member,
grantor-owner or other beneficial owner of such Partner is itself a partnership,
grantor trust or other pass-through entity similar principles shall be applied
by the tax matters partner in its discretion to determine the Tax Rate of such
member, grantor-owner or other beneficial owner.

“Article XI Term” has the meaning set forth in Section 11.01(b).

“Assumed Tax Amount” shall mean, with respect to any Units held by a Partner,
the product of all items of income or gain allocated to a Partner with respect
to such Units (reduced, but not below zero (0), by all items of loss or
deduction allocated to such Partner with respect to such Units) times the
Assumed Tax Rate.

“Assumed Tax Rate” shall mean 50%.

“Bankruptcy” (including the form “Bankrupt”) means, with respect to a
Founding/Working Partner or an REU Partner, as the case may be, (a) the making
of an assignment for the benefit of creditors by such Partner, (b) the filing of
a voluntary petition in bankruptcy by such Partner, (c) the adjudication of such
Partner as a bankrupt or insolvent, or the entry against such Partner of an
order for relief in any bankruptcy or insolvency proceeding; provided that such
order for relief or involuntary proceeding is not stayed or dismissed within 120
days, (d) the filing by such Partner of a petition or answer seeking for itself
or any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any bankruptcy statute, law or regulation,
or (e) the filing by such Partner of an answer or other pleading admitting or
failing to contest the material allegations of a petition filed against it in
any proceeding of that nature. With respect to a Founding/Working Partner or an
REU Partner, as the case may be, “Bankruptcy” shall also include the appointment
of or the seeking of the appointment of (in each case by any person), a trustee,
receiver or liquidator of it or of all or any substantial part of the properties
of such Partner. With respect to a corporate Founding/Working Partner or an REU
Partner, as the case may be, Bankruptcy shall also include the occurrence of any
of the aforementioned events with respect to the beneficial owner of a majority
of the stock of such Partner. Notwithstanding the foregoing, no event shall
constitute the “Bankruptcy” of a Founding/Working Partner or an REU Partner, as
the case may be, unless the General Partner so determines in its sole and
absolute discretion.

“Base Amount” shall have the meaning set forth in Section 12.02(b)(iii).

“BGC Businesses” has the meaning set forth in the recitals to this Agreement.

“BGC GP LLC” has the meaning set forth in the preamble to this Agreement.

“BGC Partners” has the meaning set forth in the preamble to this Agreement;
provided that, after the effective time of the Merger, “BGC Partners” shall
refer to the surviving company in the Merger.

“BGC Partners Class A Common Stock” means (1) prior to the Merger, the Class A
Units of BGC Partners; and (2) after the Merger, the Class A common stock, par
value $0.01

 

-4-



--------------------------------------------------------------------------------

per share, of BGC Partners (it being understood that if the BGC Partners Class A
Common Stock, as a class, shall be reclassified, exchanged or converted into
another security (including as a result of a merger, consolidation or otherwise)
or the right to receive such security, each reference to BGC Partners Class A
Common Stock in this Agreement shall refer to such other security into which the
BGC Partners Class A Common Stock was reclassified, exchanged or converted).

“BGC Partners Class B Common Stock” means (1) prior to the Merger, the Class B
Units of BGC Partners; and (2) after the Merger, the Class B common stock, par
value $0.01 per share, of BGC Partners (it being understood that if the BGC
Partners Class B Common Stock, as a class, shall be reclassified, exchanged or
converted into another security (including as a result of a merger,
consolidation or otherwise) or the right to receive such security, each
reference to BGC Partners Class B Common Stock in this Agreement shall refer to
such other security into which the BGC Partners Class B Common Stock was
reclassified, exchanged or converted).

“BGC Partners Common Stock” means (1) prior to the Merger, the limited liability
company interests of BGC Partners; and (2) after the Merger, the BGC Partners
Class A Common Stock or the BGC Partners Class B Common Stock, as applicable.

“BGC Partners Company” means any member of the BGC Partners Group.

“BGC Partners Group” means BGC Partners and its Subsidiaries (other than the
Partnership and its Subsidiaries, U.S. Opco and its Subsidiaries and Global Opco
and its Subsidiaries).

“BGC Ratio” means, as of any time, the number equal to (a) the aggregate number
of U.S. Opco Units held by the BGC Partners Group as of such time divided by
(b) the aggregate number of shares of BGC Partners Common Stock issued and
outstanding as of such time.

“Book Value” of an asset shall mean the value of an asset on the books and
records of the Partnership (as adjusted pursuant to the penultimate sentence of
Section 5.03) except that the initial Book Value of an asset contributed to the
Partnership shall be the amount credited to the Capital Account of the
contributing Partner with respect to such contribution.

“Business Day” shall mean any day excluding Saturday, Sunday and any day on
which banking institutions located in New York, New York are authorized or
required by applicable Law or other governmental action to be closed.

“Calculation Date” means, at the election of the General Partner, (a) the date
on which a Founding/Working Partner or an REU Partner, as the case may be,
becomes a Terminated or Bankrupt Founding/Working Partner or a Terminated or
Bankrupt REU Partner, as the case may be (the “termination date”); or (b) any
date selected by the General Partner between the termination date and the 120th
day preceding the date on which a Founding/Working Partner or an REU Partner, as
the case may be, becomes a Terminated or Bankrupt Founding/Working Partner or an
REU Partner, as the case may be (provided, however, that if such day is not the
last day of a calendar month, the General Partner may select as the

 

-5-



--------------------------------------------------------------------------------

Calculation Date the last day of the month preceding the month in which such
120th preceding the termination date; provided, however, that if such 120th day
is not the last day of a calendar month, the General Partner may select as the
Calculation Date the last day of the month preceding the month in which such
120th preceding day occurs.

“Cantor” has the meaning set forth in the preamble to this Agreement.

“Cantor Company” means any member of the Cantor Group.

“Cantor Group” means Cantor and its Subsidiaries (other than the Partnership and
its Subsidiaries or any member of the BGC Partners Group).

“Cantor HDIV Tax Payment Account” shall have the meaning ascribed to the term
“HDIV Tax Payment Account” in the Cantor Partnership Agreement.

“Cantor Partnership Agreement” shall mean the Amended and Restated Agreement of
Limited Partnership of Cantor, as it may be amended from time to time.

“Cantor Redemption” has the meaning set forth in the recitals to this Agreement.

“Capital” means, with respect to any Partner, such Partner’s capital in the
Partnership as reflected in such Partner’s Capital Account.

“Capital Account” means, with respect to any Partner, such Partner’s capital
account established on the books and records of the Partnership.

“Capital Return Account” shall mean, with respect to any Partner’s Interest, the
excess, if any, of (i) the initial Capital Account with respect to such
Interest, increased by any subsequent capital contributions with respect to such
Interest and reduced by the amount of any losses or deductions (or items
thereof) allocated to such Partner with respect to such Interest in excess of
income or gain allocated to such Partner with respect to such Interest, over
(ii) the aggregate of all distributions made to such Partner with respect to
such Interest pursuant to Section 6.01 less the Assumed Tax Amount with respect
to such Interest; provided that in no event shall a Capital Return Account be
negative.

“Certificate of Limited Partnership” means the certificate of limited
partnership of the Partnership filed with the office of the Secretary of State
of the State of Delaware on August 24, 2004.

“CFLP HDII Account” shall have the meaning ascribed to the term “HDII Account”
in the Cantor Partnership Agreement.

“CFLP HDII Special Allocation Rate” shall have the meaning ascribed to the term
“HDII Special Allocation Rate” in Cantor Partnership Agreement.

“CFLP HDII Account Reduction Obligation” shall have the meaning ascribed to the
term “HDII Account Reduction Obligation” in the Cantor Partnership Agreement.

 

-6-



--------------------------------------------------------------------------------

“CFLP HDIII Account” shall have the meaning ascribed to the term “HDIII Account”
in the Cantor Partnership Agreement.

“Challenge” has the meaning set forth in Section 13.19(a) of this Agreement.

“Challenge Deadline” has the meaning set forth in Section 13.19(a) of this
Agreement.

“Closing of the Books Event” means any of (a) the close of the last day of each
calendar year and each calendar quarter, (b) the dissolution of the Partnership,
(c) the acquisition of an additional interest in the Partnership by any new or
existing Partner in exchange for more than a de minimis amount of property,
(d) the distribution by the Partnership to a Partner of more than a de minimis
amount of Partnership property as consideration for an interest in the
Partnership, or (e) any other time that the General Partner determines to be
appropriate for an interim closing of the Partnership’s books.

“Code” means the U.S. Internal Revenue Code of 1986, as amended, or any
successor statute thereto.

“Competing Business” shall have the meaning set forth in Section 12.02(c)(iii).

“Competing Owner” shall have the meaning set forth in Section 12.02(c)(vi).

“Competitive Activities” shall have the meaning set forth in
Section 12.02(c)(iii).

“Contribution” means “Contribution” as defined in the Separation Agreement.

“Corporate Opportunity” means any business opportunity that the Partnership is
financially able to undertake, that is, from its nature, in any of the
Partnership’s lines of business, of practical advantage to the Partnership and
one in which the Partnership has an interest or a reasonable expectancy, and in
which, by embracing the opportunities, the self-interest of Cantor, BGC Partners
or their respective Representatives will be brought into conflict with the
Partnership’s self-interest.

“Current Market Price” means, as of any date: (a) if shares of BGC Partners
Class A Common Stock are listed on an internationally recognized stock exchange,
the average of the closing price per share of BGC Partners Class A Common Stock
on each of the 10 consecutive trading days ending on such date (it being
understood that such price shall be appropriately adjusted in the event that
there is a stock dividend or stock split during such 10-consecutive-trading-day
period), or (b) if shares of BGC Partners Class A Common Stock are not listed on
an internationally recognized stock exchange, the fair value of a share of BGC
Partners Class A Common Stock as agreed in good faith by Cantor and the Audit
Committee of BGC Partners.

“DGCL” has the meaning set forth in Section 10.02(a).

“Disinterested Director” has the meaning set forth in Section 10.02(i)(i).

“Effective Date” has the meaning set forth in Section 13.19.

 

-7-



--------------------------------------------------------------------------------

“Electing Partner” has the meaning set forth in Section 8.01(e).

“Eligible Recipient” means (a) any Limited Partner, (b) any Cantor Company or
any Affiliate, employee or partner of a Cantor Company, or (c) any other Person
selected by the Exchangeable Limited Partners (by Majority in Interest);
provided that such Person in this clause (c) shall not be primarily engaged in
any business that competes with any business conducted directly by the
Partnership or any of its Subsidiaries in each case at the time of issuance of
the Founding/Working Partner Units or REUs, as the case may be, to such Person.

“Encumbrance” has the meaning set forth in Section 7.05.

“Estimated Proportionate Quarterly Tax Distribution” means the Proportionate
Quarterly Tax Distribution calculated using the Tax Matters Partner’s estimate
of the aggregate amount of taxable income or gain to be allocated to the
Partners pursuant to Section 5.04(a) for the applicable period (excluding any
items of income, gain, loss or deduction allocated in respect of any Special
Item).

“Estimated Tax Due Date” means (a) in the case of a Partner that is not an
individual, the 15th day of each April, June, September and December or (b) in
the case of a Partner that is an individual, the 15th day of each April, June,
September and January.

“Excess Prior Distributions” means, with respect to any Working Partner Interest
of a Working Partner, the excess, if any, of (a) the aggregate of all
distributions made to such Working Partner with respect to such Working Partner
Interest pursuant to Section 6.01 less the Assumed Tax Amount with respect to
such Working Partner Interest, over (b) such Working Partner’s initial Capital
Account with respect to such Working Partner Interest, increased by any Capital
contributions with respect to such Working Partner Interest and reduced by the
amount of any net loss or deduction (or items thereof) allocated pursuant to
Section 5.04 to such Working Partner with respect to such Working Partner
Interest in excess of net income or gain allocated pursuant to Section 5.04 to
such Working Partner in respect of such Working Partner Interest. In no event
shall Excess Prior Distributions be negative.

“Exchange” means an exchange of all or a portion of an Exchange Right Interest
with BGC Partners for BGC Partners Common Stock, on the terms and subject to the
conditions set forth in this Agreement.

“Exchange Effective Date” has the meaning set forth in Section 8.01(e).

“Exchange Effective Time” has the meaning set forth in Section 8.01(f).

“Exchange Ratio” means, with respect to each Exchange, one (1) Exchange Right
Unit shall be exchangeable for one (1) share of BGC Partners Common Stock,
subject to adjustment as provided in Section 8.06.

“Exchange Request” has the meaning set forth in Section 8.01(e).

 

-8-



--------------------------------------------------------------------------------

“Exchange Right” means the right of a holder of an Exchange Right Interest to
exchange all or a portion of such Exchange Right Interest with BGC Partners for
BGC Partners Common Stock, on the terms and subject to the conditions set forth
in this Agreement.

“Exchange Right Interest” means any of (a) an Exchangeable Limited Partnership
Interest, (b) if and to the extent that Cantor shall so determine with respect
to all or a portion of a Founding Partner Interest pursuant to
Section 8.01(b)(ii), such Founding Partner Interest or portion thereof, (c) if
and to the extent that the General Partner shall so determine (with the consent
of a Majority in Interest) with respect to all or a portion of an REU Interest
pursuant to Section 8.01(b)(iii), such REU Interest or portion thereof and
(d) if and to the extent that the General Partner shall so determine (with the
consent of a Majority in Interest) with respect to all or a portion of a Working
Partner Interest pursuant to Section 8.01(b)(iv), such Working Partner Interest
or portion thereof.

“Exchange Right Unit” means (a) any Unit designated as an Exchangeable Limited
Partner Unit, (b) if and to the extent that Cantor shall have determined that a
Founding Partner Unit shall be exchangeable pursuant to Section 8.01(b)(ii),
such Founding Partner Unit, (c) if and to the extent that the General Partner
shall have determined (with the consent of a Majority in Interest) that an REU
shall be exchangeable pursuant to Section 8.01(b)(iii), such REU or (d) if and
to the extent that the General Partner shall have determined (with the consent
of a Majority in Interest) that a Working Partner Unit shall be exchangeable
pursuant to Section 8.01(b)(iv), such Working Partner Unit.

“Exchangeable Limited Partner” means (a) any Cantor Company that holds an
Exchangeable Limited Partnership Interest and that has not ceased to hold such
Exchangeable Limited Partnership Interest and (b) any Person to whom a Cantor
Company has Transferred an Exchangeable Limited Partnership Interest and, prior
to or at the time of such Transfer, whom Cantor has agreed shall be designated
as an Exchangeable Limited Partner for purposes of this Agreement.

“Exchangeable Limited Partnership Interest” means, with respect to any
Exchangeable Limited Partner, such Partner’s Exchangeable Limited Partner Units
and Capital designated as an “Exchangeable Limited Partnership Interest” on
Schedule 4.02 and Schedule 5.01 in accordance with this Agreement and rights and
obligations with respect to the Partnership pursuant to this Agreement and
applicable law by virtue of such Partner holding such Exchangeable Limited
Partner Units and having such Capital. For the avoidance of doubt, except as
otherwise set forth in Section 4.03(c)(iii), Founding/Working Partner Interests,
Working Partner Interests and REU Interests shall be deemed not to be
Exchangeable Limited Partnership Interests.

“Exchangeable Limited Partner Unit” means any Unit designated as an Exchangeable
Limited Partner Unit.

“Exempt Organization” means a charitable organization, private foundation or
other similar organization that is exempt from federal income tax under
Section 501 of the Code.

“Extraordinary Account” has the meaning set forth in Section 11.01(a).

 

-9-



--------------------------------------------------------------------------------

“Extraordinary Expenditures” has the meaning set forth in Section 11.01(a).

“Extraordinary Income Items” has the meaning set forth in Section 11.01(a).

“Extraordinary Percentage Interest” has the meaning set forth in
Section 11.01(d)(ii).

“Final Adjudication” has the meaning set forth in Section 13.19(b).

“Final Adjudication Date” has the meaning set forth in Section 13.19(b).

“Five Year Units” means any Working Partner Units acquired by a Working Partner
who becomes a Terminated or Bankrupt Partner after the 60-month anniversary of
the later of the date on which such Partner acquired such Working Partner Units
from the Partnership, but on or prior to the 120-month anniversary of such date.

“Founding Partner” means a holder of Founding Partner Interests; provided that
any member of the Cantor Group and Howard W. Lutnick (including any entity
directly or indirectly controlled by Howard W. Lutnick or any trust of which he
is a grantor, trustee or beneficiary) shall not be a Founding Partner.

“Founding Partner Interest” means, with respect to any Founding Partner, such
Partner’s Founding Partner Units and Capital designated as “Founding Partner
Interest” on Schedule 4.02 and Schedule 5.01 (such Schedule to include the
Adjusted Capital Account and Capital Account of such Founding Partner
immediately following the Cantor Redemption, reduced as provided for under the
Cantor Partnership Agreement by an amount equal to one-sixth of the sum of
(i) the “adjusted capital account” (as such term was then defined in the Cantor
Partnership Agreement, and subject to adjustment under the terms of the Cantor
Redemption) of such Founding Partner’s units in Cantor which were redeemed in
the Cantor Redemption and (ii) the CFLP HD II Account or CFLP HD III Account, if
any, attributable to such units) in accordance with this Agreement and rights
and obligations with respect to the Partnership pursuant to this Agreement and
applicable law by virtue of such Partner holding such Units and having such
Capital.

“Founding Partner Unit” means any Unit (High Distribution Units, High
Distribution II Units, High Distribution III Units, High Distribution IV Units,
Grant Units or Matching Grant Units) that are received by such Partner in the
Cantor Redemption or received by such Partner from a Cantor Company and, in each
case, designated as a Founding Partner Unit in accordance with this Agreement.

“Founding/Working Partner” means any holder of a Founding Partner Interest
and/or a Working Partner Interest.

“Founding/Working Partner Interest” means a Founding Partner Interest or a
Working Partner Interest.

“Founding/Working Partner Unit” means any Unit underlying a Founding/Working
Partner Interest.

 

-10-



--------------------------------------------------------------------------------

“General Partner” means BGC GP LLC or any Person who has been admitted, as
herein provided, as an additional or substitute general partner, and who has not
ceased to be a general partner, each in its capacity as a general partner of the
Partnership.

“General Partnership Interest” means, with respect to the General Partner, such
Partner’s Unit and Capital designated as the “General Partnership Interest” on
Schedule 4.02 and Schedule 5.01 in accordance with this Agreement and rights and
obligations with respect to the Partnership pursuant to this Agreement and
applicable law by virtue of such Partner being a General Partner and having such
Unit and Capital.

“Global Opco” has the meaning set forth in the recitals to this Agreement.

“Global Opco Capital” means “Capital” as defined in the Global Opco Limited
Partnership Agreement.

“Global Opco General Partner” means the “General Partner” as defined in the
Global Opco Limited Partnership Agreement.

“Global Opco General Partnership Interest” means the “General Partnership
Interest” as defined in the Global Opco Limited Partnership Agreement.

“Global Opco Interest” means an “Interest” as defined in the Global Opco Limited
Partnership Agreement.

“Global Opco Limited Partnership Agreement” means the amended and restated
limited partnership agreement of Global Opco, in the form attached hereto as
Exhibit A.

“Global Opco Limited Partnership Interest” means the “Limited Partnership
Interest” as defined in the Global Opco Limited Partnership Agreement.

“Global Opco Special Voting Limited Partnership Interest” means the “Special
Voting Limited Partnership Interest” as defined in the Global Opco Limited
Partnership Agreement.

“Global Opco Units” means “Units” as defined in the Global Opco Limited
Partnership Agreement.

“Grant Tax Payment Account” shall have the meaning set forth in
Section 12.02(g)(i).

“Grant Units” means any Unit designated as a Grant Unit in accordance with this
Agreement.

“Group” means the Cantor Group or the BGC Partners Group, as applicable.

“HDII Account” means, with respect to any Founding/Working Partner holding High
Distribution II Units, such Founding/Working Partner’s HDII account established
on the books and records of the Partnership.

 

-11-



--------------------------------------------------------------------------------

“HDII Account Reduction Obligation” shall have the meaning set forth in
Section 12.01(b)(iv).

“HDII Contributions” shall have the meaning set forth in
Section 12.01(b)(ii)(A).

“HDII Special Allocation” shall have the meaning set forth in
Section 12.01(b)(iii).

“HDII Special Allocation Rate” shall have the meaning set forth in
Section 12.01(b)(iii).

“HDIII Account” means, with respect to any Founding/Working Partner holding High
Distribution III Units, such Founding/Working Partner’s HDIII account
established on the books and records of the Partnership.

“HDIII Account Reduction Obligation” shall have the meaning set forth in
Section 12.01(c).

“High Distribution Units” means any Unit designated as a High Distribution Unit
in accordance with this Agreement.

“High Distribution II Units” means any Unit designated as a High Distribution II
Unit in accordance with this Agreement.

“High Distribution III Units” means any Unit designated as a High Distribution
III Unit in accordance with this Agreement.

“High Distribution IV Units” means any Unit designated as a High Distribution IV
Unit in accordance with this Agreement.

“Holdings Group” means the Partnership and its Subsidiaries (other than U.S.
Opco, Global Opco and their respective Subsidiaries).

“Holdings Ratio” means, as of any time, the number equal to (a) the aggregate
number of U.S. Opco Units held by the Holdings Group as of such time divided by
(b) the aggregate number of Units issued and outstanding as of such time.

“Hypothetical Unit” has the meaning set forth in Section 11.01(d)(iii).

“Independent Counsel” has the meaning set forth in Section 10.02(i)(ii).

“Initial General Partner” has the meaning set forth in the preamble to this
Agreement.

“Initial Vesting Date” has the meaning set forth in Section 11.01(d)(i).

“Interest” means the General Partnership Interest and any Limited Partnership
Interest (including, for the avoidance of doubt, a Regular Limited Partnership
Interest, an Exchangeable Limited Partnership Interest, the Special Voting
Limited Partnership Interest, the Founding Partner Interest, the REU Interest
and the Working Partner Interest).

 

-12-



--------------------------------------------------------------------------------

“Limited Partner” means a Regular Limited Partner (including, for the avoidance
of doubt, the Exchangeable Limited Partners and the Special Voting Limited
Partners), a Founding Partner, the REU Partner or a Working Partner, each in its
capacity as a limited partner of the Partnership.

“Limited Partnership Interests” means the Regular Limited Partnership Interests,
the Exchangeable Limited Partnership Interests, the Special Voting Limited
Partnership Interest, the Founding Partner Interests, the REU Interests and the
Working Partner Interests.

“Majority in Interest” means the Exchangeable Limited Partner(s) holding a
majority of the Units underlying the Exchangeable Limited Partnership Interests
outstanding as of the applicable record date.

“Matching Grant Tax Payment Account” shall have the meaning set forth in
Section 12.02(i)(i).

“Matching Grant Units” means any Unit designated as a Matching Grant Unit in
accordance with this Agreement.

“Matching Post-Termination Payment” shall have the meaning set forth in
Section 12.02(h)(i).

“Merger Agreement” means the Agreement and Plan of Merger, dated as of May 29,
2007, as amended as of November 5, 2007, and as further amended from time to
time, by and among BGC Partners, Cantor Fitzgerald, L.P., eSpeed, Inc., U.S.
Opco, Global Opco and the Partnership.

“Merger” means the merger of BGC Partners and eSpeed, Inc. set forth in the
Merger Agreement.

“NIC” has the meaning set forth in Section 12.07.

“NIC Liability” has the meaning set forth in Section 12.07.

“Opcos” means U.S. Opco and Global Opco.

“Original Limited Partnership Agreement” has the meaning set forth in the
recitals to this Agreement.

“Participation Plan” means the participation plan of the Partnership, as amended
from time to time, in the form attached hereto as Exhibit B.

“Partner Obligations” has the meaning set forth in Section 3.03(a).

“Partners” means the Limited Partners (including, for the avoidance of doubt,
the

 

-13-



--------------------------------------------------------------------------------

Regular Limited Partners, the Exchangeable Limited Partners, the Special Voting
Limited Partner, the Founding Partners, the REU Partners and the Working
Partners) and the General Partner, and “Partner” means any of the foregoing.

“Partnership” has the meaning set forth in the preamble to this Agreement.

“PAYE” has the meaning set forth in Section 12.07.

“Payment Date” shall have the meaning set forth in Section 12.02(b)(ii).

“Percentage Interest” means, as of the applicable calculation time, with respect
to a Partner, the ratio, expressed as a percentage, of the number of Units held
by such Partner over the number of Units held by all Partners.

“Person” means any individual, firm, corporation, partnership, trust,
incorporated or unincorporated association, joint venture, joint stock company,
limited liability company, governmental entity or other entity of any kind, and
shall include any successor (by merger or otherwise) of such entity.

“Personal Representative” shall mean the executor, administrator or other
personal representative of any deceased or disabled Founding/Working Partner or
REU Partner, as the case may be, or any trustee of the estate of any bankrupt or
deceased Founding/Working Partner or REU Partner, as the case may be.

“Post-Termination Payment” shall have the meaning set forth in
Section 12.02(f)(i).

“Pre Five Year Units” means any Working Partner Units acquired by a Working
Partner who becomes a Terminated or Bankrupt Partner on or prior to the 60-month
anniversary of the date on which such Partner acquired such Working Partner
Units.

“proceeding” has the meaning set forth in Section 10.02(a).

“Proportionate Quarterly Tax Distribution” means, for each Partner for each
fiscal quarter or other applicable period, such Partner’s Proportionate Tax
Share for such fiscal quarter or other applicable period.

“Proportionate Tax Share” means, with respect to a Partner, the product of
(a) the Tax Distribution for the fiscal year, fiscal quarter or other period, as
applicable, and (b) the Percentage Interest of such Partner for such fiscal
year, fiscal quarter or other period. In the event that the Percentage Interest
of a Partner changes during any fiscal year, fiscal quarter or other period, the
Proportionate Tax Share of such Partner and the other Partners, as the case may
be, for such fiscal year, fiscal quarter or other period shall be appropriately
adjusted to take into account the Partners’ varying interests.

“Publicly Traded Shares” means shares of BGC Partners Common Stock (if listed on
any national securities exchange or included for quotation in any quotation
system in the United States (even if such shares are restricted securities under
the Securities Act) and any

 

-14-



--------------------------------------------------------------------------------

shares of capital stock of any other entity, if such shares are of a class that
is listed on any national securities exchange or included for quotation in any
quotation system in the United States (even if such shares are restricted
securities under the Securities Act).

“Redemption Consideration” shall have the meaning set forth in Section 13.19(a).

“Reduction Date” shall have the meaning set forth in Section 12.01(c).

“Regular Limited Partner” means any Person who has acquired a Regular Limited
Partnership Interest pursuant to and in compliance with this Agreement and who
shall have been admitted to the Partnership as a Regular Limited Partner in
accordance with this Agreement and shall not have ceased to be a Regular Limited
Partner under the terms of this Agreement.

“Regular Limited Partnership Interest” means, with respect to any Regular
Limited Partner, such Partner’s Units (including, any Units designated as
Exchange Right Units), Capital, designated as a “Regular Limited Partnership
Interest” (including, for the avoidance of doubt, designation as an
“Exchangeable Limited Partnership Interest” and the “Special Voting Limited
Partnership Interest”) on Schedule 4.02 and Schedule 5.01 in accordance with
this Agreement and rights and obligations with respect to the Partnership
pursuant to this Agreement and applicable law by virtue of such Partner holding
such Units and having such Capital.

“Requested Exchange Effective Date” has the meaning set forth in
Section 8.01(e).

“Representatives” means, with respect to any Person, the Affiliates, directors,
officers, employees, general partners, agents, accountants, managing member,
employees, counsel and other advisors and representatives of such Person.

“REU” means any Unit designated as an REU in accordance with the terms of this
Agreement.

“REU Interest” means, with respect to any REU Partner, such Partner’s REUs and
Capital designated as “REU Interest” on Schedule 4.02 and Schedule 5.01 in
accordance with this Agreement and rights and obligations with respect to the
Partnership pursuant to this Agreement and applicable law by virtue of such
Partner holding such REUs and having such Capital.

“REU Partner” means a holder of REU Interests.

“REU Post-Termination Amount” has the meaning set forth in Section 12.03(e)(i).

“REU Post-Termination Payment” has the meaning set forth in Section 12.02(j)(i).

“Restricted Period” means (a) with respect to the obligations described in
clauses (i) and (v) of Section 3.03(a), the period from the date on which a
Person first becomes a Founding/Working Partner or REU Partner (or, with respect
to a Partner holding Founding

 

-15-



--------------------------------------------------------------------------------

Partner Units, the date on which such Person first became a partner of Cantor),
through the date on which such Person ceases, for any reason, to be a Partner,
(b) with respect to the obligations described in clause (iii) of
Section 3.03(a), the period from the date on which a Person first becomes a
Founding/Working Partner or REU Partner (or, with respect to a Partner holding
Founding Partner Units, the date on which such Person first became a partner of
Cantor), through the one-year period immediately following the date on which
such Person ceases, for any reason, to be a Partner, (c) with respect to the
obligations described in clause (ii) of

Section 3.03(a), the period from the date on which a Person first becomes a
Founding/Working Partner or REU Partner (or, with respect to a Partner holding
Founding Partner Units, the date on which such Person first became a Partner of
Cantor) through the two-year period immediately following the date on which such
Person ceases, for any reason, to be a Partner, and (d) with respect to the
obligations described in clauses (iv) and (vi) of Section 3.03(a), the period
from the date on which a Person first becomes a Founding/Working Partner or REU
Partner (or, with respect to a Partner holding Founding Partner Units, the date
on which such Person first became a partner of Cantor) through the four-year
period immediately following the date on which such Person ceases, for any
reason, to be a Partner.

“Securities Act” has the meaning set forth in Section 7.06 of this Agreement.

“Separation” has the meaning set forth in the recitals to this Agreement.

“Separation Agreement” has the meaning set forth in the recitals to this
Agreement.

“Special Item” means the matters set forth on Schedule A.

“Special Voting Limited Partner” means the Regular Limited Partner holding the
Special Voting Limited Partnership Interest pursuant to and in compliance with
this Agreement and who shall have been admitted to the Partnership as a Regular
Limited Partner designated as the Special Voting Limited Partner in accordance
with this Agreement and shall not have ceased to be a Regular Limited Partner
designated as the Special Voting Limited Partner under the terms of this
Agreement.

“Special Voting Limited Partnership Interest” means, with respect to the Special
Voting Limited Partner, such Partner’s Unit and Capital designated as the
“Special Voting Limited Partnership Interest” on Schedule 4.02 and Schedule 5.01
in accordance with this Agreement and rights and obligations with respect to the
Partnership pursuant to this Agreement and applicable law by virtue of such
Partner holding such Unit and having such Capital.

“Special Voting Partnership Unit” means the Unit designated as the Special
Voting Partnership Unit in accordance with this Agreement.

“Subsidiary” means, as of the relevant date of determination, with respect to
any Person, any corporation or other Person of which 50% or more of the voting
power of the outstanding voting equity securities or 50% or more of the
outstanding economic equity interest is held, directly or indirectly, by such
Person.

 

-16-



--------------------------------------------------------------------------------

“Tax Distribution” means, for any fiscal quarter or fiscal year or other period
of the Partnership during the term of the Partnership, the product of (a) the
aggregate amount of taxable income or gain allocated to the Partners pursuant to
Section 5.04(a) for such period (excluding any item of income, gain, loss or
deduction allocated in respect of any Special Item) and (b) the Applicable Tax
Rate for such period.

“Ten Year Units” means any Working Partner Units acquired by a Working Partner
who becomes a Terminated or Bankrupt Partner after the 120-month anniversary of
the date on which such Partner acquired such Units.

“Termination” (including the form “Terminated”) shall mean, with respect to any
Founding/Working Partner or REU Partner, (a) the actual termination of the
employment of such Partner, such that such Partner is no longer an employee of
the Opcos or any Affiliated Entities, for any reason whatsoever, including
termination by the employer with or without cause, by such Partner or by reason
of death, or (b) in the sole and absolute discretion of the General Partner, the
termination by the General Partner, which may occur without termination of a
Partner’s employment, of the Partner’s status as a Partner by reason of the
determination by the General Partner that such Partner has breached this
Agreement or that such Partner has otherwise ceased to provide substantial
services to the Partnership or any Affiliated Entity (such as by going or being
placed on “garden leave” or entering into a similar type of arrangement), even
if such cessation is at the direction of the Partnership or any Affiliated
Entity. Termination shall also include the date on which a Founding/Working
Partner or REU Partner ceases to be a Partner for any other reason including the
date on which all of a Partner’s Units are redeemed pursuant to Section 12.03.
With respect to a corporate or other entity Partner, Termination shall also
include the Termination of the beneficial owner, grantor, beneficiary or trustee
of such Partner. A Partner shall be considered to be Terminated immediately upon
the occurrence of the events described above (or, in the sole and absolute
discretion of the General Partner, as of the first day of the fiscal quarter in
which the event giving rise to such Termination occurs); provided, however, that
such Partner (or in the case of a deceased Partner, the Personal Representative
of such Partner), and the General Partner may agree in writing that such Partner
shall not become a Terminated Partner until such later time as selected at any
time by the General Partner or as is set forth in such written agreement.

“Transfer” means any transfer, sale, conveyance, assignment, gift,
hypothecation, pledge or other disposition, whether voluntary or by operation of
law, of all or any part of an Interest or any right, title or interest therein.

“Transferee” means the transferee in a Transfer or proposed Transfer.

“Transferor” means the transferor in a Transfer or proposed Transfer.

“UCC” has the meaning set forth in Section 4.07.

“Under Three-Year Units” means any Working Partner Units acquired by a Working
Partner who becomes a Terminated or Bankrupt Working Partner prior to the 36
month anniversary of the date such Partner acquired such Units.

 

-17-



--------------------------------------------------------------------------------

“Unit” means, with respect to any Partner, such Partner’s partnership interest
in the Partnership entitling the holder to a share in the Partnership’s profits,
losses and operating distributions as provided in this Agreement (including any
Unit designated as an Exchange Right Unit, a Founding Partner Unit, an REU or a
Working Partner Unit).

“U.S. Opco” means BGC Partners, L.P., a Delaware limited partnership.

“U.S. Opco Capital” means “Capital” as defined in the U.S. Opco Limited
Partnership Agreement.

“U.S. Opco General Partner” means the “General Partner” as defined in the Global
Opco Limited Partnership Agreement.

“U.S. Opco General Partnership Interest” means the “General Partnership
Interest” as defined in the U.S. Opco Limited Partnership Agreement.

“U.S. Opco Interest” means an “Interest” as defined in the U.S. Opco Limited
Partnership Agreement.

“U.S. Opco Limited Partnership Agreement” means the amended and restated limited
partnership agreement of U.S. Opco, in the form attached hereto as Exhibit C.

“U.S. Opco Limited Partnership Interest” means the “Limited Partnership
Interest” as defined in the U.S. Opco Limited Partnership Agreement.

“U.S. Opco Special Voting Limited Partnership Interest” means the “Special
Voting Limited Partnership Interest” as defined in the U.S. Opco Limited
Partnership Agreement.

“U.S. Opco Units” means “Units” as defined in the U.S. Opco Limited Partnership
Agreement.

“Vested Percentage” has the meaning set forth in Section 11.01(d)(i).

“Working Partner” means a holder of Working Partner Interests.

“Working Partner Interest” means, with respect to any Working Partner, such
Partner’s Working Partner Units and Capital designated as “Working Partner
Interest” on Schedule 4.02 and Schedule 5.01 in accordance with this Agreement
and rights and obligations with respect to the Partnership pursuant to this
Agreement and applicable law by virtue of such Partner holding such Working
Partner Units and having such Capital.

“Working Partner Unit” means any Unit (including High Distribution Units, High
Distribution II Units, High Distribution III Units, High Distribution IV Units,
Grant Units or Matching Grant Units) designated as a Working Partner Unit in
accordance with the terms of this Agreement.

 

-18-



--------------------------------------------------------------------------------

SECTION 1.02. Other Definitional Provisions. Wherever required by the context of
this Agreement, the singular shall include the plural and vice versa, and the
masculine gender shall include the feminine and neuter genders and vice versa,
and references to any agreement, document or instrument shall be deemed to refer
to such agreement, document or instrument as amended, supplemented or modified
from time to time. When used herein:

(a) the word “or” is not exclusive unless the context clearly requires
otherwise;

(b) the word “control” (including, with correlative meanings, the terms
“controlled by” and “under common control with”), as used with respect to any
Person, means the direct or indirect possession of the power to direct or cause
the direction of the management or policies of such Person, whether through the
ownership of voting securities, by contract or otherwise;

(c) the words “including,” “includes,” “included” and “include” are deemed to be
followed by the words “without limitation”;

(d) the terms “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular section,
paragraph or subdivision; and

(e) all section, paragraph or clause references not attributed to a particular
document shall be references to such parts of this Agreement, and all exhibit,
appendix, annex and schedule references not attributed to a particular document
shall be references to such exhibits, appendixes, annexes and schedules to this
Agreement.

SECTION 1.03. References to Schedules. The General Partner shall maintain and
revise from time to time all schedules referred to in this Agreement in
accordance with this Agreement. Notwithstanding anything in Section 13.01 to the
contrary, any such revision shall not be deemed an amendment to this Agreement,
and shall not require any further act, vote or approval of any Person.

ARTICLE II

FORMATION, CONTINUATION AND POWERS

SECTION 2.01. Formation. Effective as of 8:01 p.m., Wilmington, Delaware time,
on August 24, 2004, the Partnership was formed pursuant to the laws of the State
of Delaware pursuant to a Certificate of Limited Partnership. The Original
Limited Partnership Agreement was entered into on August 24, 2004 and amended on
July 15, 2005 and, prior to the effectiveness of this Agreement, constituted the
partnership agreement (as defined in the Act) of the parties thereto. The
Original Limited Partnership Agreement shall be amended and restated in its
entirety to be this Agreement effective immediately prior to the closing of the
Contribution pursuant to the Separation Agreement, and this Agreement shall
thereafter constitute the partnership agreement (as defined in the Act) of the
parties hereto.

SECTION 2.02. Name. The name of the Partnership is “BGC Holdings, L.P.”

 

-19-



--------------------------------------------------------------------------------

SECTION 2.03. Purpose and Scope of Activity. The purposes of the Partnership
shall be to perform its obligations under the Ancillary Agreements; to hold,
directly or indirectly, U.S. Opco General Partnership Interest, the U.S. Opco
Special Voting Limited Partnership Interest, U.S. Opco Limited Partnership
Interests, the Global Opco General Partnership Interest, the Global Opco Special
Voting Limited Partnership Interest and Global Opco Limited Partnership
Interests; to administer the exchanges of Exchange Right Units in accordance
with this Agreement and the Separation Agreement; to administer and manage the
Partnership’s relationship with Cantor, the Founding/Working Partners, the REU
Partners, BGC Partners and the Opcos and its rights and obligations under the
Ancillary Agreements to which it is a party (including by exercising its rights
thereunder); and to engage in any activity, and to take any action, necessary,
appropriate, proper, advisable, convenient or incidental to carrying out the
foregoing purposes to the extent consistent with applicable laws (including
entering into agreements, opening bank accounts, making filings, applications
and reports, consenting to service of process, appointing an attorney to receive
service of process and executing any other papers and instruments which may be
necessary, convenient or incidental thereto).

SECTION 2.04. Principal Place of Business. For purposes of the Act, the
principal place of business of the Partnership shall be located in New York, New
York or at such other place as may hereafter be designated from time to time by
the General Partner. The Partnership, committee and officer meetings shall take
place at the Partnership’s principal place of business unless decided otherwise
for any particular meeting.

The Partnership may qualify to transact business in such other states and under
such assumed business names (for which all applicable assumed business name
certificates or filings shall be made) as the General Partner shall determine.
Each Partner shall execute, acknowledge, swear to and deliver all certificates
or other documents necessary or appropriate to qualify, continue and terminate
the Partnership as a foreign limited partnership in such jurisdictions in which
the Partnership may conduct or cease to conduct business, as applicable.

SECTION 2.05. Registered Agent and Office. The registered agent for service of
process is, and the mailing address of the registered office of the Partnership
in the State of Delaware is in care of, The Corporation Trust Company, 1209
Orange Street, Wilmington, Delaware. At any time, the Partnership may designate
another registered agent and/or registered office.

SECTION 2.06. Authorized Persons. The execution and causing to be filed of the
Certificate of Limited Partnership by the applicable authorized Persons on
behalf of the General Partner are hereby specifically ratified, adopted and
confirmed. The officers of the Partnership and the General Partner are hereby
designated as authorized Persons to act in connection with executing and causing
to be filed, when approved by the appropriate governing body or bodies
hereunder, any certificates required or permitted to be filed with the Secretary
of State of the State of Delaware and any certificates (and any amendments
and/or restatements thereof) necessary for the Partnership to file in any
jurisdiction in which the Partnership is required to make a filing.

 

-20-



--------------------------------------------------------------------------------

SECTION 2.07. Term. The term of the Partnership began on the date the
Certificate of Limited Partnership of the Partnership became effective, and the
Partnership shall have perpetual existence unless sooner dissolved as provided
in Article IX.

SECTION 2.08. Treatment as Partnership. Except as otherwise required pursuant to
a determination within the meaning of Section 1313(a)(1) of the Code, the
parties shall treat the Partnership as a partnership for United States federal
income tax purposes and agree not to take any action or fail to take any action
which action or inaction would be inconsistent with such treatment.

SECTION 2.09. Compliance with Law; Offset Rights. (a) The Partnership shall use
its best efforts to comply with any and all governmental requirements applicable
to it, including the making of any and all necessary or advisable governmental
registrations.

(b) Each Founding/Working Partner and each REU Partner agrees to use his, her or
its best efforts to comply with any and all governmental requirements applicable
to the Partnership and the Affiliated Entities. Each Founding/Working Partner
and each REU Partner agrees to indemnify the Partnership and the Affiliated
Entities against any loss, claim, damage or cost, including attorneys’ fees and
expenses resulting from a failure to comply with any such requirement occasioned
by such Partner’s willful misconduct or gross negligence.

(c) Upon a breach of this Agreement by, or the Termination or Bankruptcy of, a
Founding/Working Partner or an REU Partner that is subject to the Partner
Obligations, or in the event that any such Founding/Working Partner or REU
Partner, as the case may be, owes any amount to the Partnership or to any
Affiliated Entity or fails to pay any amount to any other Person with respect to
which amount the Partnership or any Affiliated Entity is a guarantor or surety
or is similarly liable (in each case whether or not such amount is then due and
payable), the Partnership shall have the right to set off the amount that such
Partner owes to the Partnership or any Affiliated Entity or any such other
Person under any agreement or otherwise and the amount of any cost or expense
incurred or projected to be incurred by the Partnership in connection with such
breach, such Termination or Bankruptcy or such indebtedness (including
attorneys’ fees and expenses and any diminution in value of any Partnership
assets and including in each case both monetary obligations and the fair market
value of any non-cash item and amounts not yet due or incurred) against any
amounts that it owes to such Partner under this Agreement or otherwise, or to
reduce the Capital Account, the Base Amount and/or the distributions (quarterly
or otherwise) of such Partner by any such amount.

ARTICLE III

MANAGEMENT

SECTION 3.01. Management by the General Partner. (a) Subject to the terms and
provisions of this Agreement, the management and control of the business and
affairs of the Partnership shall be vested solely in, and directed and exercised
solely by, the General Partner. In furtherance of the activities of the
Partnership, subject to the terms and provisions of this

 

-21-



--------------------------------------------------------------------------------

Agreement, the General Partner shall have all rights and powers, statutory or
otherwise, possessed by general partners of limited partnerships under the laws
of the State of Delaware.

(b) Except as otherwise expressly provided herein, the General Partner has full
and exclusive power and authority to do, on behalf of the Partnership, all
things that are deemed necessary, appropriate or desirable by the General
Partner to conduct, direct and manage the business and other affairs of the
Partnership and is authorized and empowered, on behalf and in the name of the
Partnership, to carry out and implement, directly or through such agents as the
General Partner may appoint, such actions and execute such documents as the
General Partner may deem necessary or advisable, or as may be incidental to or
necessary for the conduct of the business of the Partnership. Without limiting
the foregoing, and notwithstanding other provisions contained in this Agreement,
the General Partner shall have the authority to waive the application of any
provision of this Agreement with respect to a Founding/Working Partner or REU
Partner or all or a portion of a Founding/Working Partner’s or REU Partner’s
Units; provided that no waiver shall be enforceable as against the General
Partner and the Partnership unless in writing and signed by the General Partner.
Unless expressly otherwise provided in this Agreement, all determinations,
judgments and/or actions, that may be made or taken, or not made or not taken,
with respect to the Founding/Working Partners or the REU Partners by the General
Partner in its discretion pursuant to or in connection with this Agreement,
shall be in the sole and absolute discretion of the General Partner. All
determinations and judgments made by the General Partner with respect to the
Founding/Working Partners or the REU Partners, as the case may be, in good faith
and not in violation of the terms of the Agreement shall be conclusive and
binding on all Founding/Working Partners or the REU Partners, as the case may
be.

(c) The General Partner agrees to use its best efforts to meet all requirements
of the Code and currently applicable regulations, rulings and other procedures
of the Internal Revenue Service to ensure that the Partnership will be
classified for United States federal income tax purposes as a partnership.

(d) The General Partner may appoint officers, managers or agents of the
Partnership and may delegate to such officers, managers or agents all or part of
the powers, authorities, duties or responsibilities possessed by or imposed on
the General Partner pursuant to this Agreement (without limitation on the
General Partner’s ability to exercise such powers, authorities or
responsibilities directly at any time); provided that, notwithstanding anything
herein or in any other agreement to the contrary, the General Partner may remove
any such officer, manager or agent, and may revoke any or all such powers,
authorities and responsibilities so delegated to any such person, in each case
at any time with or without cause. The officers of the Partnership shall consist
of such positions and titles that the General Partner may in its discretion
designate or create, including a Chairman, a Chief Executive Officer, a
President, a Chief Financial Officer, one or more Vice Presidents, a Treasurer,
one or more Assistant Treasurers, a Secretary or one or more Assistant
Secretaries. A single person may hold more than one office. Each officer shall
hold office until his successor is chosen, or until his death, resignation or
removal from office.

 

-22-



--------------------------------------------------------------------------------

Each of such officers shall have such powers and duties with respect to the
business and other affairs of the Partnership, and shall be subject to such
restrictions and limitations, as are prescribed from time to time by the General
Partner; provided, however, that each officer shall at all times be subject to
the direction and control of the General Partner in the performance of such
powers and duties.

(e) Notwithstanding anything to the contrary herein, without the prior written
consent of Cantor, the General Partner shall not take any action that may
adversely affect Cantor’s Purchase Rights (as defined in the Separation
Agreement) in Section 4.11 of the Separation Agreement.

SECTION 3.02. Role and Voting Rights of Limited Partners; Authority of Partners.
(a) Limitation on Role of Limited Partners. No Limited Partner shall have any
right of control or management power over the business or other affairs of the
Partnership as a result of its status as a Limited Partner except as otherwise
provided in this Agreement. No Limited Partner shall participate in the control
of the Partnership’s business in any manner that would, under the Act, subject
such Limited Partner to any liability beyond those liabilities expressly
contemplated hereunder, including holding himself, herself or itself out to
third parties as a general partner of the Partnership; provided that any Limited
Partner may be an employee of the Partnership or of any Affiliated Entities and
perform such duties and do all such acts required or appropriate in such role,
and no such performance or acts shall subject such Limited Partner to any
liability beyond those liabilities expressly contemplated hereunder. Without
limiting the generality of the foregoing, in accordance with, and to the fullest
extent permitted by the Act (including Section 17-303 thereof), Limited Partners
(directly or through an Affiliate) (i) may consult with and advise the General
Partner or any other Person (including, if applicable, the general partner of
the General Partner) with respect to any matter, including the business of the
Partnership, (ii) may, or may cause the General Partner or any other Person
(including, if applicable, the general partner of the General Partner) to, take
or to refrain from taking any action, including by proposing, approving,
consenting or disapproving, by voting or otherwise, with respect to any matter,
including the business of the Partnership, (iii) may transact business with the
General Partner (including, if applicable, the general partner of the General
Partner) or the Partnership, and (iv) may be an officer, director, partner or
stockholder of the General Partner (including, if applicable, the general
partner of the General Partner) or have its Representatives serve as officers or
directors of the General Partner (including, if applicable, of the general
partner of the General Partner) without incurring additional liabilities to
third parties.

(b) No Limited Partner Voting Rights. To the fullest extent permitted by
Section 17-302(f) of the Act, the Limited Partners shall not have any voting
rights under the Act, this Agreement or otherwise, and shall not be entitled to
consent to, approve or authorize any actions by the Partnership or the General
Partner, except in each case as otherwise specifically provided in this
Agreement.

(c) Authority of Partners. Except as set forth herein with respect to the
General Partner, no Limited Partner shall have any power or authority, in such
Partner’s capacity as a Limited Partner, to act for or bind the Partnership
except to the extent that such Limited Partner is so authorized in writing prior
thereto by the General Partner. Without limiting the generality of the
foregoing, except as set forth herein with respect to

 

-23-



--------------------------------------------------------------------------------

the General Partner, no Limited Partner, as such, shall, except as so
authorized, have any power or authority to incur any liability or execute any
instrument, agreement or other document for or on behalf of the Partnership,
whether in the Partnership’s name or otherwise. Persons dealing with the
Partnership are entitled to rely conclusively upon the power and authority of
the General Partner. Each Limited Partner hereby agrees that, except to the
extent provided in this Agreement and except to the extent that such Limited
Partner shall be the General Partner, it will not participate in the management
or control of the business and other affairs of the Partnership, will not
transact any business for the Partnership and will not attempt to act for or
bind the Partnership.

(d) Consent Rights. Notwithstanding anything to the contrary herein, the General
Partner shall not take any of the following actions without the written consent
of a Majority in Interest:

(i) decreasing the amount distributed to Partners pursuant to Article VI or
Section 12.03 with respect to any fiscal quarter or other period;

(ii) amending this Agreement pursuant to Section 13.01, or directing the
Partnership in its capacity as the U.S. Opco General Partner and/or Global Opco
General Partner, as the case may be, to amend or consent to an amendment of the
U.S. Opco Limited Partnership Agreement and/or Global Opco Limited Partnership
Agreement, as the case may be;

(iii) taking any other action, or directing the Partnership in its capacity as
the U.S. Opco General Partner and/or Global Opco General Partner, as the case
may be, to take any other action, that may adversely affect any member of the
Cantor Group’s exercise of its rights under Article XII or its right to exchange
certain Exchange Right Units, together with Limited Partnership Interests and
related Capital for shares of BGC Partners Common Stock under Article VIII;
and/or

(iv) Transferring any U.S. Opco Units or Global Opco Units beneficially owned,
directly or indirectly, by the Partnership or its Subsidiaries.

(e) Founding/Working Partners. Each of the Founding/Working Partners shall have
the rights and obligations set forth in this Agreement, including Article XII,
and each of the Founding/Working Partners shall remain a Founding/Working
Partner until he, she or it ceases to be a Limited Partner pursuant to this
Agreement.

(f) REU Partners. Each of the REU Partners shall have the rights and obligations
set forth in this Agreement, including Article XII, and each of the REU Partners
shall remain an REU Partner until he, she or it ceases to be a Limited Partner
pursuant to this Agreement.

SECTION 3.03. Partner Obligations. (a) Each Founding/Working Partner and each
REU Partner agrees that, in addition to any other obligations that he, she or it
may have under this Agreement, he, she or it shall have a duty of loyalty to the
Partnership and further agrees during the Restricted Period, not to, either
directly or indirectly (including by or through an Affiliate) (collectively,
clauses (i) through (vi), the “Partner Obligations”):

 

-24-



--------------------------------------------------------------------------------

(i) breach such Limited Partner’s duty of loyalty to the Partnership;

(ii) engage in any activity of the nature set forth in clause (A) of the
definition of Competitive Activity;

(iii) engage in any activity of the nature set forth in clauses (B) through
(E) of the definition of Competitive Activity or take any action that results
directly or indirectly in revenues or other benefit for such Limited Partner or
any third party that is or could be considered to be engaged in any activity of
the nature set forth in clauses (B) through (E) of the definition of Competitive
Activity, except as otherwise agreed to in writing by the General Partner, in
its sole and absolute discretion;

(iv) make or participate in the making of (including through the applicable
Partner’s or any of his, her or its Affiliates’ respective Representatives) any
comments to the media (print, broadcast, electronic or otherwise) that are
disparaging regarding (A) BGC Partners, any of the Affiliated Entities or any of
their Affiliates, or (B) the senior executive officers of BGC Partners, any
Affiliated Entity, or any of their Affiliates, or are otherwise contrary to the
interests of BGC Partners, any Affiliated Entity or any of their Affiliates, as
determined by the General Partner in its sole and absolute discretion;

(v) except as otherwise permitted in Section 13.15, take advantage of, or
provide another person with the opportunity to take advantage of, a “corporate
opportunity” (as such term would apply to the Partnership if it were a
corporation) including opportunities related to intellectual property, which for
this purpose shall require granting BGC Partners a right of first refusal for
BGC Partners to acquire any assets, stock or other ownership interest in a
business being sold by any Partner or Affiliate of such Partner, if an
investment in such business would constitute a “corporate opportunity” (as such
term would apply to the Partnership if it were a corporation), that has not been
presented to and rejected by BGC Partners, or that BGC Partners rejects but
reserves for possible further action by BGC Partners in writing, unless
otherwise consented to by the General Partner in writing in its sole and
absolute discretion; or

(vi) otherwise take any action to harm, that harms, or that reasonably could be
expected to harm BGC Partners, any of the Affiliated Entities or any of their
Affiliates, or any Affiliated Entity, including, without limitation, any breach
of the provisions of Section 13.06 hereof.

The determination of whether a Founding/Working Partner or REU Partner has
breached its Partner Obligations will be made in good faith by the General
Partner in its sole and absolute discretion, which determination will be final
and binding.

(b) If a Founding/Working Partner or REU Partner breaches his, her or its
Partner Obligations as determined by the General Partner in its sole and
absolute discretion, then, in addition to any other rights or remedies that the
General Partner may

 

-25-



--------------------------------------------------------------------------------

have, and unless otherwise determined by the General Partner in its sole and
absolute discretion, the Partnership shall redeem all of the Units held by such
Partner for a redemption price equal to their Base Amount, and such Partner
shall have no right to receive any further distributions, including any
Additional Amounts, or any other distributions or payments of cash, stock or
property, to which such Partner otherwise might be entitled.

(c) Without limiting any of the foregoing, for all purposes of this Agreement,
any Founding/Working Partner or REU Partner that breaches any Partner Obligation
shall be subject to all of the consequences (including the consequences provided
for in Sections 12.02 and 12.03 applicable to a Founding/Working Partner or REU
Partner, as the case may be, that engages in a Competitive Activity).

(d) Any Founding/Working Partner or REU Partner that breaches his, her or its
Partner Obligations shall indemnify the Partnership for and pay any resulting
attorneys’ fees and expenses of the Partnership, as well as any and all damages
resulting from such breach.

(e) Notwithstanding anything to the contrary, and unless Cantor shall determine
otherwise, none of the obligations, limitations, restrictions or other
provisions set forth in Sections 3.03(a), 3.03(b), 3.03(c) or 3.03(d) shall
apply to any Founding/Working Partner or REU Partner that is also a Cantor
Company or any of its Affiliates or any partner or member of a Cantor Company or
any of its Affiliates.

ARTICLE IV

PARTNERS; CLASSES OF PARTNERSHIP INTERESTS

SECTION 4.01. Partners. The Partnership shall have (a) a General Partner;
(b) one or more Regular Limited Partners (including, for the avoidance of doubt,
the Exchangeable Limited Partners and the Special Voting Limited Partner);
(c) one or more Founding/Working Partners; and (d) one or more REU Partners.
Schedule 4.01 sets forth the name and address of the Partners. Schedule 4.01
shall be amended pursuant to Section 1.03 to reflect any change in the identity
or address of the Partners in accordance with this Agreement. Each Person
admitted to the Partnership as a Partner pursuant to this Agreement shall be a
partner of the Partnership until such Person ceases to be a Partner in
accordance with the provisions of this Agreement.

SECTION 4.02. Interests. (a) Generally. (i) Classes of Interests. Interests in
the Partnership shall be divided into two classes: (A) a General Partnership
Interest and (B) Limited Partnership Interests (including, for the avoidance of
doubt, the Regular Limited Partnership Interests, the Exchangeable Limited
Partnership Interests, the Special Voting Limited Partnership Interest, the
Founding Partner Interests, the REU Interests and the Working Partner Interests
(which shall not constitute separate classes or groups of partnership interests
within the meaning of the Act)). The General Partnership Interest and the
Limited Partnership Interests shall consist of, and be issued as, Units and
Capital (with all of the Units associated with the Exchangeable Limited
Partnership Interests designated as Exchangeable Limited Partner Units;

 

-26-



--------------------------------------------------------------------------------

with all of the Units associated with the Founding Partner Interests designated
as Founding Partner Units; with all of the Units associated with the REU
Interests designated as REUs; with all of the Units associated with the Working
Partner Interests designated as Working Partner Units; and with all of the Units
associated with the Special Voting Limited Partnership Interest designated as
the Special Voting Partnership Unit). The aggregate number of authorized Units
is 600,000,000. The aggregate number of authorized Units shall not be changed,
modified or adjusted from that set forth in the immediately preceding sentence;
provided that, in the event that the total number of authorized Units of U.S.
Opco under the U.S. Opco Limited Partnership Agreement shall be increased or
decreased after the date of this Agreement, then the total number of authorized
Units shall be correspondingly increased or decreased by the same number by the
General Partner without any act, vote or approval of any other Person. Any Units
repurchased by or otherwise transferred to the Partnership or otherwise
forfeited or cancelled shall be cancelled and thereafter deemed to be authorized
but unissued, and may be subsequently issued as Units for all purposes hereunder
in accordance with this Agreement.

(ii) Issuances of Additional Units. Any authorized but unissued Units may be
issued:

(1) pursuant to the Contribution and Schedule 2.03 of the Separation Agreement;

(2) to members of the Cantor Group in connection with an investment in the
Partnership by the members of the Cantor Group as provided in Section 4.11 of
the Separation Agreement;

(3) with respect to Founding/Working Partner Units, to an Eligible Recipient, in
each case as directed by the Exchangeable Limited Partners (by affirmative vote
of a Majority in Interest);

(4) as otherwise agreed by each of the General Partner and the Exchangeable
Limited Partners (by affirmative vote of a Majority in Interest);

(5) pursuant to the Participation Plan or in connection with the Merger;

(6) to any Founding/Working Partner or REU Partner pursuant to Section 5.01(c);

(7) to any Partner in connection with a conversion of an issued Unit and
Interest into a different class or type of Unit and Interest in accordance with
this Agreement; and

(8) to Cantor (or any member of the Cantor Group) pursuant to Sections 12.02 and
12.03;

provided that each Person to be issued additional Units pursuant to clause (1),
(2), (3), (4) or (5) of this sentence shall, as a condition to such issuance,
execute and deliver to the Partnership an agreement in which such Person agrees
to be admitted as a Partner

 

-27-



--------------------------------------------------------------------------------

with respect to such Units and bound by this Agreement and any other agreements,
documents or instruments specified by the General Partner; provided, however,
that if such Person (A) is at the time of such issuance a Partner of the
applicable class of Interests being issued or (B) has previously entered into an
agreement pursuant to which such Person shall have agreed to become a Partner
and be bound by this Agreement with respect to the applicable class of Interests
being issued (which agreement is in effect at the time of such issuance), such
Person shall not be required to enter into any such agreements unless otherwise
determined by the General Partner. Upon any such issuance, any such Person not
already a Partner shall be admitted as a limited partner with respect to the
issued Interests.

(b) General Partnership Interest. The Partnership shall have one General
Partnership Interest. The Unit issued to the General Partner in respect of such
Partner’s General Partnership Interest is set forth on Schedule 4.02. Schedule
4.02 shall be amended pursuant to Section 1.03 to reflect any change in the
number or the issuance or allocation of the Unit in respect of such Partner’s
General Partnership Interest in accordance with this Agreement.

(c) Regular Limited Partnership Interests. (i) The Partnership may have one or
more Regular Limited Partnership Interests. The number of Units issued to each
Regular Limited Partner in respect of such Partner’s Regular Limited Partnership
Interest is set forth on Schedule 4.02. Schedule 4.02 shall be amended pursuant
to Section 1.03 to reflect any change in the number or the issuance or
allocation of the Units in respect of such Partner’s Regular Limited Partnership
Interest in accordance with this Agreement.

(ii) The Partnership shall have one Regular Limited Partnership Interest
designated as the Special Voting Limited Partnership Interest, as provided in
Section 4.03(b). There shall only be one (1) Unit associated with the Special
Voting Limited Partnership Interest.

(d) Exchangeable Limited Partnership Interests. The Partnership may have one or
more Regular Limited Partnership Interests designated as Exchangeable Limited
Partnership Interests. The number of Exchangeable Limited Partner Units issued
to each Exchangeable Limited Partner in respect of such Partner’s Exchangeable
Limited Partnership Interest is set forth on Schedule 4.02. Schedule 4.02 shall
be amended pursuant to Section 1.03 to reflect any change in the number or the
issuance or allocation of the Exchangeable Limited Partner Units in respect of
such Partner’s Exchangeable Limited Partnership Interest in accordance with this
Agreement.

(e) Founding Partners. The Partnership may have one or more Founding Partner
Interests. The Founding Partner Interests shall be sub-divided into six classes:
(A) Grant Units, (B) Matching Grant Units, (C) High Distribution Units, (D) High
Distribution II Units, (E) High Distribution III Units, and (F) High
Distribution IV Units. Each class shall be governed by the terms and conditions
of this Agreement, including Article XII. The number and class of Founding
Partner Units Transferred or issued to each Founding Partner in respect of such
Founding Partner Units is set forth on Schedule 4.02. Schedule 4.02 shall be
amended pursuant to Section 1.03 to reflect any change in the number or the

 

-28-



--------------------------------------------------------------------------------

issuance or allocation of the Founding Partner Units in respect of such
Partner’s Founding Partner Interest in accordance with this Agreement.

(f) Working Partners. The Partnership may have one or more Working Partner
Interests. The Working Partner Interests shall be sub-divided into six classes:
(A) Grant Units, (B) Matching Grant Units, (C) High Distribution Units, (D) High
Distribution II Units, (E) High Distribution III Units, and (F) High
Distribution IV Units. Each class shall be governed by the terms and conditions
of this Agreement, including Article XII. The number and class of Working
Partner Units Transferred or issued to each Working Partner in respect of such
Working Partner Units is set forth on Schedule 4.02. Schedule 4.02 shall be
amended pursuant to Section 1.03 to reflect any change in the number or the
issuance or allocation of the Working Partner Units in respect of such Partner’s
Working Partner Interest in accordance with this Agreement.

(g) REU Partners. The Partnership may have one or more REU Interests. Each REU
Interests shall be governed by the terms and conditions of this Agreement,
including Article XII, and the terms and conditions of the grant of such REU
Interest, which terms and conditions shall be determined by the General Partner
in its sole discretion. The number and class of REUs Transferred or issued to
each REU Partner in respect of such REUs is set forth on Schedule 4.02. Schedule
4.02 shall be amended pursuant to Section 1.03 to reflect any change in the
number or the issuance or allocation of the REUs in respect of such Partner’s
REU Interest in accordance with this Agreement.

(h) No Additional Classes of Interests. There shall be no additional classes of
partnership interests in the Partnership.

SECTION 4.03. Admission and Withdrawal of Partners. (a) General Partner. (i) The
General Partner is BGC GP, LLC. On the date of this Agreement, BGC GP LLC shall
have the General Partnership Interest, which shall have the Units and the
Capital set forth on Schedule 4.02 and Schedule 5.01, respectively.

(ii) The admission of a Transferee as a General Partner, and resignation or
withdrawal of any General Partner, shall be governed by Section 7.02.

(iii) Effective immediately upon the Transfer of the General Partner’s entire
General Partnership Interest as provided in Section 7.02(e), such Partner shall
cease to have any interest in the profits, losses, assets, properties or capital
of the Partnership with respect to such General Partnership Interest and shall
cease to be the General Partner.

(b) Regular Limited Partners. (i) The initial Limited Partners are BGC GP LLC,
Cantor and BGC Partners, and the initial Special Voting Limited Partner is BGC
GP LLC. On the date of this Agreement, immediately following the Separation, the
Limited Partners shall have the Limited Partnership Interests (including, for
the avoidance of doubt, the Special Voting Limited Partnership Interest), which
shall have the Units (including those designated as Exchangeable Limited
Partnership Units) and the Capital set forth on Schedule 4.02 and Schedule 5.01,
respectively.

 

-29-



--------------------------------------------------------------------------------

(ii) The admission of a Transferee as a Regular Limited Partner pursuant to any
Transfer permitted by Section 7.02(a), 7.02(b), 7.02(c), or 7.02(d) as
applicable, shall be governed by Section 7.02, and the admission of a Person as
a Regular Limited Partner in connection with the issuance of additional Regular
Limited Partnership Interests and Units pursuant to Section 4.02(a)(ii) shall be
governed by such applicable Section.

(iii) Effective immediately upon the Transfer of a Regular Limited Partner’s
entire Regular Limited Partnership Interest as provided in Section 7.02(a),
7.02(b), 7.02(c) or 7.02(d), as applicable, such Partner shall cease to have any
interest in the profits, losses, assets, properties or capital of the
Partnership with respect to such Regular Limited Partnership Interest and shall
cease to be a Regular Limited Partner.

(c) Founding Partners. (i) On the date of this Agreement, immediately following
the Separation and pursuant to the Cantor Redemption, the Founding Partners
shall receive the Founding Partner Interests, which shall have the Units
(including the class designation) and the Capital and Adjusted Capital Account
set forth on Schedule 4.02 and Schedule 5.01, respectively. Upon the Transfer of
such Founding Partner Interests to the Founding Partners by Cantor, pursuant to
the Cantor Redemption, the Founding Partners are hereby deemed automatically
admitted as Limited Partners with respect to such Interests and bound by this
Agreement.

(ii) Effective immediately upon the Transfer of the Founding Partner’s entire
Founding Partner Interest as provided in Section 7.02(c) or Article XII, as
applicable, such Partner shall cease to have any interest in the profits,
losses, assets, properties or capital of the Partnership with respect to such
Founding Partner Interest, and shall cease to be a Founding Partner.

(iii) Any Founding Partner Interest Transferred to any Cantor Company, pursuant
to Section 12.02 or 12.03 or otherwise, shall cause such Founding Partner
Interest and related Units (or portion thereof) to automatically be designated
as an Exchangeable Limited Partnership Interest and the related Units (or
portion thereof) shall automatically be designated as Exchangeable Limited
Partnership Units, and the Cantor Company acquiring such Interest shall have all
rights and obligations of a holder of Exchangeable Limited Partnership Interests
with respect to such Interest.

(d) Working Partners. (i) On the date of this Agreement, immediately following
the Separation, there shall be no Working Partners.

(ii) The admission of a Person as a Working Partner in accordance with the
issuance of additional Working Partner Units shall be governed by Section 4.02
and Article XII.

(iii) Effective immediately upon the Transfer of the Working Partner’s entire
Working Partner Interest as provided in Section 7.02(d) or Article XII, as
applicable, such Partner shall cease to have any interest in the profits,
losses, assets,

 

-30-



--------------------------------------------------------------------------------

properties or capital of the Partnership with respect to such Working Partner
Interest, and shall cease to be a Working Partner.

(e) REU Partners. (i) On the date of this Agreement, concurrently with the
Merger, the REU Partners shall receive the REU Interests, which shall have the
Units set forth on Schedule 4.02 and Schedule 5.01, respectively, and shall be
admitted as limited partners with respect to such Interests and bound by this
Agreement. Upon the issuance of such REU Interests to the REU Partners, such REU
Partners shall be deemed automatically admitted as Limited Partners with respect
to such Interests and bound by this Agreement. Each REU Interests shall
initially have zero (0) dollars in Capital. Each grant of an REU Interest shall
set forth an amount (the “REU Post-Termination Amount”), potentially payable to
the holder of such REU Interest following the redemption of such REU Interest in
accordance with Section 12.03(c), as well as a vesting schedule setting forth
the portion of the REU Post-Termination Amount that shall become payable in such
circumstances and the terms and conditions of such vesting; provided that unless
otherwise specified, the REU Post-Termination Amount shall vest over three
(3) years on a pro rata basis.

(ii) The admission of a Person as an REU Partner after the date of this
Agreement in accordance with the issuance of additional REUs shall be governed
by Section 4.02 and Article XII and the terms and conditions of the grant of
such additional REUs, which shall be determined by the General Partner in its
sole discretion.

(iii) Effective immediately upon the Transfer of the REU Partner’s entire REU
Partner Interest as provided in Section 7.02(f) or Article XII, as applicable,
or upon an REU Redemption as provided in Section 12.03(c)(iii), such Partner
shall cease to have any interest in the profits, losses, assets, properties or
capital of the Partnership with respect to such REU Partner Interest, and shall
cease to be an REU Partner.

(f) No Additional Partners. No additional Partners shall be admitted to the
Partnership except in accordance with this Article IV; provided that additional
Working Partners and additional REU Partners shall be admitted in accordance
with this Article IV or Article XII.

SECTION 4.04. Liability to Third Parties; Capital Account Deficits. (a) Except
as may otherwise be expressly provided by the Act, the General Partner shall
have unlimited personal liability for the satisfaction and discharge of all
debts, liabilities, contracts and other obligations of the Partnership. The
General Partner shall not be personally liable for the return of any portion of
the capital contribution of any Limited Partner, the return of which shall be
made solely from the Partnership’s assets.

(b) Except as may otherwise be expressly provided by the Act or this Agreement,
no Limited Partner shall be liable for the debts, liabilities, contracts or
other obligations of the Partnership. Each Limited Partner shall be liable only
to make its capital contributions as provided in this Agreement or the
Separation Agreement or as otherwise agreed by such Limited Partner and the
Partnership in writing after the date of this

 

-31-



--------------------------------------------------------------------------------

Agreement and shall not be required, after its capital contribution shall have
been paid, to make any further capital contribution to the Partnership or to
lend any funds to the Partnership except as otherwise expressly provided in this
Agreement or the Separation Agreement or as otherwise agreed by such Limited
Partner and the Partnership in writing after the date of this Agreement. No
Limited Partner shall be required to repay the Partnership, any Partner or any
creditor of the Partnership any negative balance in such Limited Partner’s
Capital Account, except as provided in Section 12.01(b)(x).

(c) No Partner shall be liable to make up any deficit in its Capital Account;
provided that nothing in this Section 4.04(c) shall relieve a Partner of any
liability it may otherwise have, either pursuant to the terms of this Agreement
or pursuant to the terms of any agreement to which the Partnership or such
Partner may be a party (including Section 12.01(b)(x)).

SECTION 4.05. Classes. Any Person may own one or more classes of Interests.
Except as otherwise specifically provided herein, the ownership of other classes
of Interests shall not affect the rights or obligations of a Partner with
respect to other classes of Interests. As used in this Agreement, the General
Partner, the Limited Partners (including the Special Voting Limited Partner, the
Exchangeable Limited Partners, the Founding Partners, the REU Partners and the
Working Partners) shall be deemed to be separate Partners even if any Partner
holds more than one class of Interest. References to a certain class of Interest
with respect to any Partner shall refer solely to that class of Interest of such
Partner and not to any other class of Interest, if any, held by such Partner.

SECTION 4.06. Certificates. The Partnership may, in the discretion of the
General Partner, issue any or all Units in certificated form, which certificates
shall be held by the Partnership as custodian for the applicable Partners. The
form of any such certificates shall be approved by the General Partner and
include the legend required by Section 7.06. If certificates are issued, a
transfer of Units will require delivery of an endorsed certificate.

SECTION 4.07. Uniform Commercial Code Treatment of Units. Each Unit in the
Partnership shall constitute a “security” within the meaning of, and governed
by, (i) Article 8 of the Uniform Commercial Code (including Section 8-102(a)(15)
thereof) as in effect from time to time in the State of Delaware (6 Del. C. §
8-101, et seq.) (the “UCC”), and (ii) Article 8 of the Uniform Commercial Code
of any other applicable jurisdiction that now or hereafter substantially
includes the 1994 revisions to Article 8 thereof as adopted by the American Law
Institute and the National Conference of Commissioners on Uniform State Laws and
approved by the American Bar Association on February 14, 1995. Notwithstanding
any provision of this Agreement to the contrary, to the extent that any
provision of this Agreement is inconsistent with any non-waivable provision of
Article 8 of the UCC, such provision of Article 8 of the UCC shall control. The
Partnership shall maintain books for the purpose of registering the Transfer of
Units. Any Transfer of Units shall be effective as of the registration of the
Transfer of such Units in the books and records of the Partnership.

SECTION 4.08. Priority Among Partners. No Partner shall be entitled to any
priority or preference over any other Partner either as to return of capital
contributions or as to

 

-32-



--------------------------------------------------------------------------------

profits, losses or distributions, except to the extent that this Agreement may
be deemed to establish such a priority or preference.

ARTICLE V

CAPITAL AND ACCOUNTING MATTERS

SECTION 5.01. Capital. (a) Capital Accounts. There shall be established on the
books and records of the Partnership a Capital Account for each Partner.
Schedule 5.01 sets forth the names and the Capital Account of the Partners as of
the date of this Agreement. Schedule 5.01 shall be amended pursuant to
Section 1.03 to reflect any change in the identity or Capital Accounts in
accordance with this Agreement.

(b) Capital Contributions. (i) On the date of this Agreement, contributions of
assets, property and/or cash shall be made by or on behalf of the Partners
listed on Schedule 4.01 in connection with the Contribution, pursuant to the
terms set forth in the Separation Agreement.

(ii) In return for such initial contributions, Interests shall be issued or
Transferred to the Partners as provided on Schedule 5.01.

(iii) The parties shall treat the contributions described in this
Section 5.01(b) as contributions pursuant to Section 721 of the Code in which no
gain or loss is recognized to any extent, except as otherwise required pursuant
to a determination within the meaning of Section 1313(a)(1) of the Code.

(iv) Except as otherwise provided in Section 5.01(b)(i) or, with respect to the
Founding/Working Partners or REU Partners, as the case may be, only, in Article
XII, no capital contributions shall be required (A) unless otherwise determined
by the General Partner and agreed to by the contributing Partner, or (B) unless
otherwise determined by the General Partner in connection with the admission of
a new Partner or the issuance of additional Interests to a Partner.

(v) The Partnership may invest or cause to be invested all amounts received by
the Partnership as capital contributions in its sole and absolute discretion.

(c) Additional Contributions. Subject to Section 4.02(a)(ii) and Article XII, at
any time and from time to time, subject to the prior written consent of the
compensation committee of BGC Partners (or its designee), the Partnership may
offer and grant additional Working Partner Units or REUs in the Partnership to
existing or new Founding/Working Partners or REU Partners, in each case, at a
price per Working Partner Unit or REU, as the case may be, determined by the
General Partner in its sole and absolute discretion and for such other
consideration or for no consideration determined by the General Partner in its
sole and absolute discretion; provided that no offeree shall be obligated to
accept such offer; provided, further, that solely for the purposes of this
Section 5.01(c), the price per Working Partner Unit of a High Distribution II
Unit or High Distribution III Unit shall be deemed to include the associated
HDII Account or HDIII Account, respectively. Any payment for Working Partner
Units or REUs purchased by a

 

-33-



--------------------------------------------------------------------------------

new or existing Partner pursuant to this Section 5.01(c) may be made, in the
General Partner’s sole and absolute discretion, in the form of Publicly Traded
Shares, valued at the average of the closing prices of such shares (as reported
by the Nasdaq Global Market or any other national securities exchange or
quotation system on which such shares are then listed or quoted) during the
10-trading-day period immediately preceding each payment (or such other fair and
reasonable pricing method as may be reasonably selected by the General Partner),
or in the form of other property valued at its then-fair market value, as
reasonably determined by the General Partner in its sole and absolute
discretion. Any net proceeds for any such Working Partner Units or REUs
purchased by a new or existing Partner pursuant to this Section 5.01(c) shall be
contributed by the Partnership to U.S. Opco and Global Opco, as the case may be,
in exchange for U.S. Opco Units and Global Opco Units from each of U.S. Opco and
Global Opco, as the case may be, in an amount equal to the number of Working
Partner Units or REUs, as the case may be, being so issued or Transferred, in
accordance with the terms and conditions set forth in Section 4.11 of the
Separation Agreement.

SECTION 5.02. Withdrawals; Return on Capital. No Partner shall be entitled to
withdraw or otherwise receive any distributions in respect of any Interest
(including the associated Units or Capital), except as provided in Section 6.01
or 9.03. The Partners shall not be entitled to any return on their Capital.

SECTION 5.03. Maintenance of Capital Accounts. As of the end of each Accounting
Period, the balance in each Partner’s Capital Account shall be adjusted by
(a) increasing such balance by (i) such Partner’s allocable share of each item
of the Partnership’s income and gain for such Accounting Period (allocated in
accordance with Section 5.04(a)) and (ii) the amount of cash or the fair market
value (or book value, if so agreed by the applicable Partner and the General
Partner) of other property (determined in accordance with Section 5.05)
contributed to the Partnership by such Partner in respect of such Partner’s
related Interest during such Accounting Period, net of liabilities assumed by
the Partnership with respect to such other property, and (b) decreasing such
balance by (i) the amount of cash or the fair market value (or book value, if so
agreed by the applicable Partner and the General Partner) of other property
(determined in accordance with Section 5.04) distributed to such Partner in
respect of such class of Interest associated with such Capital Account pursuant
to this Agreement, net of liabilities (if any) assumed by such Partner with
respect to such other property, and (ii) such Partner’s allocable share of each
item of the Partnership’s deduction and loss for such Accounting Period
(allocated in accordance with Section 5.04(a)). The balances in each Partner’s
Capital Account may also be adjusted by the General Partner in its sole and
absolute discretion and with the consent of a Majority in Interest at the time
and in the manner permitted by the capital accounting rules of the Treasury
Regulation section 1.704-1(b)(2)(iv)(f). The foregoing and the other provisions
of this Agreement relating to the maintenance of Capital Accounts are intended
to comply with Treasury Regulation section 1.704-1(b), and shall be interpreted
and applied in a manner consistent therewith.

SECTION 5.04. Allocations and Tax Matters. (a) Book Allocations. After giving
effect to the allocations set forth in Section 2 of Exhibit D hereto and
Section 6.01(d), for purposes of computing Capital Accounts and allocating any
items of income, gain, loss or deduction thereto, with respect to each
Accounting Period, all items of income, gain, loss or

 

-34-



--------------------------------------------------------------------------------

deduction of the Partnership shall be allocated among the Capital Accounts of
the Partners in proportion to their Percentage Interest as of the end of such
Accounting Period; provided that any and all items of income, gain, loss or
deduction to the extent resulting from a Special Item will be allocated entirely
to the Capital Accounts of the Limited Partnership Interests (other than the
Special Voting Limited Partnership Interest), pro rata in proportion to the
number of Units underlying such Interests or in other proportion as determined
by a Majority in Interest (it being the intention that, in all cases, BGC
Partners, as the holder of the Special Voting Limited Partner Interest or
otherwise, shall not bear the benefits and burdens of the Special Item). For
purposes of the foregoing, except as may be otherwise agreed by the General
Partner and the holders of a Majority in Interest, items of income, gain, loss
and deductions of the Partnership allocable to the Partners shall be calculated
in the same manner in which such items are calculated for federal income tax
purposes with the following adjustments: (i) items of gain, loss and deduction
shall be computed based on the Book Values of the Partnership’s assets rather
than upon the assets’ adjusted bases for federal income tax purposes; (ii) the
amount of any adjustment to the Book Value of any assets of the Partnership
pursuant to Section 743 of the Code shall not be taken into account; (iii) any
tax exempt income received by the Partnership shall be taken into account as an
item of income; and (iv) any expenditure of the Partnership described in
Section 705(a)(2)(B) of the Code and any expenditure considered to be an
expenditure described in Section 705(a)(2)(B) of the Code pursuant to Treasury
Regulations under Section 704(b) of the Code shall be treated as a deductible
expense. The General Partner may, with the consent of a Majority in Interest,
make such other adjustments to the calculation of items of income, gain, loss
and deduction as it deems appropriate to more properly reflect the income or
loss of the Partnership.

(b) Tax Allocations. Except as otherwise required under Section 704(c) of the
Code and the Treasury Regulations promulgated thereunder, the Partnership shall
cause each item of income, gain, loss or deduction recognized by the Partnership
to be allocated among the Partners for U.S. federal, state and local income and,
where relevant, non-U.S. tax purposes in the same manner that each such item is
allocated to the Partners’ Capital Accounts or as otherwise provided herein.
Allocations required by Section 704(c) of the Code shall be made using the
“traditional method” described in Treasury Regulation section 1.704-3(b).

SECTION 5.05. General Partner Determinations. All determinations, valuations and
other matters of judgment required to be made for purposes of this Article V,
including with respect to allocations to Capital Accounts and accounting
procedures and tax matters not expressly provided for by the terms of this
Agreement, or for determining the value of any type or form of proceeds,
contribution or distributions hereunder shall be made by the General Partner in
good faith. In the event that an additional Partner is admitted to the
Partnership and contributes property to the Partnership, or an existing Partner
contributes additional property to the Partnership, pursuant to this Agreement,
the value of such contributed property shall be the fair market value (or book
value, if so agreed by the applicable Partner and the General Partner) of such
property as reasonably determined by the General Partner.

SECTION 5.06. Books and Accounts. (a) The Partnership shall at all times keep or
cause to be kept true and complete records and books of account, which records
and books shall be maintained in accordance with U.S. generally accepted
accounting principles.

 

-35-



--------------------------------------------------------------------------------

Such records and books of account shall be kept at the principal place of
business of the Partnership by the General Partner. The Limited Partners shall
have the right to gain access to all such records and books of account
(including schedules thereto) for inspection and view (at such reasonable times
as the General Partner shall determine) for any purpose reasonably related to
their Interests. The Partnership’s accounts shall be maintained in U.S. dollars.

(b) The Partnership’s fiscal year shall begin on the first day of January and
end on the thirty-first day of December of each year, or shall be such other
period designated by the General Partner. At the end of each fiscal year, the
Partnership’s accounts shall be prepared, presented to the General Partner and
submitted to the Partnership’s auditors for examination.

(c) The Partnership’s auditors shall be an independent accounting firm of
international reputation to be appointed from time to time by the General
Partner. The Partnership’s auditors shall be entitled to receive promptly such
information, accounts and explanations from the General Partner and each Partner
that they deem reasonably necessary to carry out their duties. The Partners
shall provide such financial, tax and other information to the Partnership as
may be reasonably necessary and appropriate to carry out the purposes of the
Partnership.

SECTION 5.07. Tax Matters Partner. The General Partner is hereby designated as
the tax matters partner of the Partnership, in accordance with the Treasury
Regulations promulgated pursuant to Section 6231 of the Code and any similar
provisions under any other state or local or non-U.S. tax laws. The General
Partner shall have the authority, in its sole and absolute discretion, to
(a) make an election under Section 754 of the Code on behalf of the Partnership,
and each Partner agrees to provide such information and documentation as the
General Partner may reasonably request in connection with any such election,
(b) determine the manner in which “excess nonrecourse liabilities” (within the
meaning of Treasury Regulation section 1.752-3(a)(3)) are allocated among the
Partners and (c) make any other election or determination with respect to taxes
(including with respect to depreciation, amortization and accounting methods).

SECTION 5.08. Tax Information. The Partnership shall use commercially reasonable
efforts to prepare and mail as soon as reasonably practicable after the end of
each taxable year of the Partnership, to each Partner (and each other Person
that was such a Partner during such taxable year or its legal representatives),
U.S. Internal Revenue Service Schedule K-1, “Partner’s Share of Income, Credits,
Deductions, Etc.,” or any successor schedule or form, for such Person.

SECTION 5.09. Withholding. Notwithstanding anything herein to the contrary, the
Partnership is authorized to withhold from distributions and allocations to the
Partners, and to pay over to any federal, state, local or foreign governmental
authority any amounts believed in good faith to be required to be so withheld
pursuant to the Code or any provision of any other federal, state, local or
foreign law and, for all purposes under this Agreement, shall treat such amounts
(together with any amounts that are withheld from payments to the Partnership or
any of its Subsidiaries attributable to a direct or indirect Partner of the
Partnership) as distributed to those Partners with respect to which such amounts
were withheld. If the Partnership is obligated

 

-36-



--------------------------------------------------------------------------------

to pay any amount to a taxing authority on behalf of (or in respect of an
obligation of) a Partner (including, federal, state and local or other
withholding taxes), then such Partner shall indemnify the Partnership in full
for the entire amount of any Tax (but not any interest, penalties and expenses
associated with such payment). If the Partnership elects to withhold or make any
payment to any federal, state, local or foreign governmental authority in
respect of a payment that otherwise would be made to any Founding/Working
Partner or REU Partner, such Founding/Working Partner or REU Partner shall
cooperate with the General Partner by providing such information or forms as are
reasonably requested by the General Partner in connection with such withholding
or the making of such payments. Each Founding/Working Partner or REU Partner who
is an employee of the Partnership, the Opcos, their Subsidiaries or of an
Affiliated Entity (or whose stock or other beneficial interest is owned by such
an employee) authorizes the Partnership to withhold additional amounts for
payment on behalf of such Founding/Working Partner or REU Partner of federal,
state and local income tax from the compensation paid to such Founding/Working
Partner or REU Partner (or owner of stock or other beneficial interest of a
corporate or other entity Founding/Working Partner or REU Partner).

ARTICLE VI

DISTRIBUTIONS

SECTION 6.01. Distributions in Respect of Partnership Interests. (a) Subject to
the remaining sentence of this Section 6.01(a), the Partnership shall distribute
to each Partner from such Partner’s Capital Account (i) on or prior to each
Estimated Tax Due Date such (y) Partner’s Estimated Proportionate Quarterly Tax
Distribution for such fiscal quarter, plus (z) with respect to Partners who are
members of the Cantor Group, the Founding/Working Partners and the REU Limited
Partners, an amount (positive or negative) calculated using the methodology
contemplated by the definition “Estimated Proportionate Quarterly Tax
Distribution” (taking into account for this purpose items of income, gain, loss
or deduction allocated in respect of any Special Item and disregarding all other
items) for such fiscal quarter in respect of any items of income, gain, loss or
deduction allocated in respect of any Special Item, and (ii) as promptly as
practicable after the end of each fiscal quarter of the Partnership (but
otherwise on such date and time as determined by the General Partner) an amount
equal to all amounts allocated to such Partner’s Capital Account with respect to
such quarter (reduced by the amount of any prior distributions pursuant to this
Section 6.01(a)), with such distribution to occur on such date and time as
determined by the General Partner; provided that distributions pursuant to this
clause (ii) shall be made to a Partner only to the extent of the positive
balance in such Partner’s Capital Account unless otherwise determined by the
General Partner; provided, however, that in each case appropriate adjustments
shall be made to reflect any amounts treated as distributed pursuant to
Section 5.09; provided, further, however, that with the prior written consent of
the holders of a Majority in Interest, the Partnership may decrease the amount
distributed from such Partners’ Capital Accounts; provided, further, that the
Partnership shall not be obligated to make distributions in excess of its cash
available for such distributions. Notwithstanding anything to the contrary set
forth in this Section 6.01, if the Partnership is unable to make the
distributions contemplated by the foregoing as a result of any Special Item,
then the Partnership shall use reasonable best efforts to borrow such amounts as
are necessary to make distributions that would have been received by the BGC
Partners Group in the absence of any such Special Item and to make the Estimated
Proportionate Quarterly Tax Distributions to

 

-37-



--------------------------------------------------------------------------------

the Cantor Group and to Founding/Working Partners, and the costs of any such
costs borrowing shall be treated as a Special Item. No distributions shall be
made by the Partnership except as expressly contemplated by Sections 6.01 and
9.03(a) and Article XII.

(b) In accordance with Article XI, the General Partner may determine to withhold
from distributions pursuant to this Section 6.01 amounts reflecting an
Extraordinary Income Item or an Extraordinary Expenditure with respect to
Founding/Working Partner Interests or REU Interests.

(c) The General Partner, with the consent of a Majority in Interest, may direct
the Partnership to distribute all or part of any amount that is otherwise
distributable to a Founding/Working Partner or an REU Partner, as the case may
be, under this Section 6.01 in the form of a distribution of Publicly Traded
Shares, valued at the average of the closing prices of such shares, as reported
by the national securities exchange or quotation system upon which such shares
are then listed or quoted, during the 10-trading-day period immediately
preceding the distribution (or such other fair and reasonable pricing method as
may be selected by the General Partner), or in other property valued at its
then-fair market value, as determined by the General Partner in its sole and
absolute discretion. The distribution of Publicly Traded Shares or other
property to a Partner pursuant to this Section 6.01(c) shall result in a
reduction in such Partner’s Capital Account and Adjusted Capital Account by an
amount equal to the value of such distributed shares or property determined as
provided in this Section 6.01(c). Any gain recognized or deemed recognized as a
result of such distribution shall not affect any Adjusted Capital Account unless
otherwise deemed appropriate by mutual agreement of the General Partner and a
Majority in Interest, in their sole and absolute discretion.

(d) The General Partner, with the consent of a Majority in Interest, in its sole
and absolute discretion, may direct the Partnership, upon a Founding/Working
Partner’s or REU Partner’s death, retirement, withdrawal from the Partnership or
other full or partial redemption of Units, to distribute to such Partner (or to
his or her Personal Representative, as the case may be) a number of Publicly
Traded Shares or an amount of other property that the General Partner determines
is appropriate in light of the goodwill associated with such Partner and his,
her or its Units, such Partner’s length of service, responsibilities and
contributions to the Partnership and/or other factors deemed to be relevant by
the General Partner. Notwithstanding Sections 5.01 and 5.04, the distribution of
Publicly Traded Shares or other property to a Founding/Working Partner or REU
Partner, as the case may be, pursuant to this Section 6.01(d) shall result in a
net reduction in such Partner’s Capital Account and Adjusted Capital Account,
unless otherwise determined by the General Partner in its sole and absolute
discretion. To the extent necessary or appropriate to give effect to the intent
of this provision, as determined by the General Partner in its sole and absolute
discretion, the Partnership shall make a special allocation to the distributee
Founding/Working Partner or REU Partner, as the case may be, of gain, if any,
that arises on any such distribution of the Publicly Traded Shares or other
property.

(e) Notwithstanding any other provision of this Agreement, no amount shall be
distributed to any Founding/Working Partner or REU Partner in respect of income
or gain allocable to such Founding/Working Partner or REU Partner pursuant to
Section 2

 

-38-



--------------------------------------------------------------------------------

of Exhibit D to this Agreement except to the extent the General Partner
determines in its sole and absolute discretion that such a distribution is
consistent with the intent of this Agreement.

SECTION 6.02. Limitation on Distributions. Notwithstanding any provision to the
contrary contained in this Agreement, the Partnership and the General Partner,
on behalf of the Partnership, shall not be required to make a distribution to a
Partner on account of its interest in the Partnership if such distribution would
violate the Act or any other applicable law.

ARTICLE VII

TRANSFERS OF INTERESTS

SECTION 7.01. Transfers Generally Prohibited. No Partner may Transfer or agree
or otherwise commit to Transfer all or any portion of, or any of rights, title
and interest in and to, its Interest, except as permitted by the terms and
conditions set forth in this Article VII (and, with respect to the
Founding/Working Partners and the REU Partners only, Article XII). The Schedules
shall be revised pursuant to Section 1.03 from time to time to reflect any
change in the Partners or Interests to reflect any Transfer permitted by this
Article VII.

SECTION 7.02. Permitted Transfers. (a) Regular Limited Partnership Interests. No
Regular Limited Partner (other than the Special Voting Limited Partner, which
shall be governed by Section 7.02(b)) may Transfer or agree or otherwise commit
to Transfer all or any portion of, or any right, title and interest in and to,
its Regular Limited Partnership Interest (other than the Special Voting Limited
Partnership Interest, which shall be governed by Section 7.02(b)), except any
such Transfer (i) pursuant to Section 4.03(b)(i) in connection with the
Contribution and the Separation or Section 4.03(b)(iv) or 8.01, (ii) if such
Regular Limited Partner shall be a member of the Cantor Group, to any Person; or
(iii) for which the General Partner and the Exchangeable Limited Partners (with
such consent to require the affirmative vote of a Majority in Interest) shall
have provided their respective prior written consent (which consent shall not be
unreasonably withheld or delayed). With respect to any Exchangeable Limited
Partnership Interest Transferred by a Cantor Company to another Person, Cantor
may elect, prior to or at the time of such Transfer, either (1) that such Person
shall receive such Interest in the form of an Exchangeable Limited Partnership
Interest and that such Person shall thereafter be an Exchangeable Limited
Partner for purposes of this Agreement so long as such Person continues to hold
such Interest or (2) that such Person shall receive such Interest in the form of
a Regular Limited Partnership Interest (other than an Exchangeable Limited
Partnership Interest or a Special Voting Limited Partnership Interest), and that
such Person shall not be an Exchangeable Limited Partner for purposes of this
Agreement as a result of holding such Interest. For the avoidance of doubt, if
Cantor shall not so elect, such Transferred Interest shall not be designated as
an Exchangeable Limited Partnership Interest.

(b) Special Voting Limited Partnership Interest. The Special Voting Limited
Partner may not Transfer or agree or otherwise commit to Transfer all or any
portion of, or any right, title and interest in and to, its Special Voting
Limited Partnership Interest, except any such Transfer (i) to a wholly owned
Subsidiary of BGC Partners; provided that, in the event that such transferee
shall cease to be a wholly owned Subsidiary

 

-39-



--------------------------------------------------------------------------------

of BGC Partners, the Special Voting Limited Partnership Interest shall
automatically be Transferred to BGC Partners, without the requirement of any
further action on the part of the Partnership, BGC Partners or any other Person;
or (ii) pursuant to Section 4.03(b)(i) in connection with the Contribution and
the Separation. Upon removal of any Special Voting Limited Partner,
notwithstanding anything herein to the contrary, the Special Voting Limited
Partnership Interest shall be transferred to the Person being admitted as the
new Special Voting Limited Partner, simultaneously with admission and without
the requirement of any action on the part of the Special Voting Limited Partner
being removed or any other Person.

(c) Founding Partner Interest. No Founding Partner may Transfer or agree or
otherwise commit to Transfer all or any portion of, or any right, title and
interest in and to, its Founding Partner Interest, except any such Transfer
(i) pursuant to a redemption as set forth in Section 12.03; (ii) pursuant to
Section 4.03(c)(i) in connection with the Contribution and the Separation or
Section 4.03(c)(iii) or 8.01; (iii) to any Cantor Company; provided that in the
event that such transferee shall cease to be a Cantor Company, such Founding
Partner Interest shall automatically Transfer to Cantor; (iv) with the consent
of a Majority in Interest, to any other Founding Partner; or (v) with the mutual
consent of the General Partner and a Majority in Interest (which consent may be
withheld for any reason or for no reason whatsoever), to any other Person.

(d) Working Partner Interest. No Working Partner may Transfer or agree or
otherwise commit to Transfer all or any portion of, or any right, title and
interest in and to, its Working Partner Interest, except any such Transfer
(i) pursuant to a redemption as set forth in Section 12.03; (ii) pursuant to
Section 4.03(d)(iii) or 8.01; (iii) to any Cantor Company; provided that in the
event that such transferee shall cease to be a Cantor Company, such Working
Partner Interest shall automatically Transfer to Cantor; or (iv) with the mutual
consent of the General Partner and a Majority in Interest (which consent may be
withheld for any reason or for no reason whatsoever), to any other Person.

(e) General Partnership Interest. The General Partner may not Transfer or agree
or otherwise commit to Transfer all or any portion of, or any right, title and
interest in and to, its General Partnership Interest, except any such Transfer
(i) to a new General Partner in accordance with this Section, (ii) with the
prior written consent (not to be unreasonably withheld or delayed) of the
Special Voting Limited Partner, to any other Person, or (iii) pursuant to
Section 4.03(a)(i) in connection with the Contribution and the Separation. Any
General Partner may be removed at any time, with or without cause, by the
Special Voting Limited Partner in its sole and absolute discretion, and the
General Partner may resign from the Partnership for any reason or for no reason
whatsoever; provided, however, that, as a condition to any such removal or
resignation, (A) the Special Voting Limited Partner shall first appoint another
Person as the new General Partner; (B) such Person shall be admitted to the
Partnership as the new General Partner (upon the execution and delivery of an
agreement to be bound by the terms of this Agreement and such other agreements,
documents or instruments requested by the resigning General Partner); and
(C) such resigning or removed General Partner shall Transfer its entire General
Partnership Interest to the new General Partner. The admission of the new
General Partner shall be deemed effective immediately prior to the effectiveness
of the resignation

 

-40-



--------------------------------------------------------------------------------

of the resigning General Partner, and shall otherwise have the effects set forth
in Section 4.03(a)(iii). Upon removal of any General Partner, notwithstanding
anything herein to the contrary, the General Partnership Interest shall be
transferred to the Person being admitted as the new General Partner,
simultaneously with admission and without the requirement of any action on the
part of the General Partner being removed or any other Person.

(f) REU Interest. No REU Partner may Transfer or agree or otherwise commit to
Transfer all or any portion of, or any right, title and interest in and to, its
REU Interest, except any such Transfer (i) pursuant to a redemption as set forth
in Section 12.03; (ii) pursuant to Section 4.03(e)(i) concurrently with the
Merger or Section 4.03(e)(iii) or 8.01; (iii) to any Cantor Company; provided
that in the event that such transferee shall cease to be a Cantor Company, such
REU Interest shall automatically Transfer to Cantor; or (iv) with the mutual
consent of the General Partner and a Majority in Interest (which consent may be
withheld for any reason or for no reason whatsoever), to any other Person.

SECTION 7.03. Admission as a Partner Upon Transfer. Notwithstanding anything to
the contrary set forth herein, a Transferee who has otherwise satisfied the
requirements of Section 7.02 shall become a Partner, and shall be listed as a
“Regular Limited Partner,” “Exchangeable Limited Partner,” “Special Voting
Limited Partner,” “Founding Partner,” “REU Partner,” “Working Partner” or
“General Partner” as applicable, on Schedule 4.01, and shall be deemed to
receive the Interest being Transferred, in each case only at such time as such
Transferee executes and delivers to the Partnership an agreement in which the
Transferee agrees to be admitted as a Partner and bound by this Agreement and
any other agreements, documents or instruments specified by the General Partner
and such agreements (when applicable) shall have been duly executed by the
General Partner; provided, however, that if such Transferee (a) is at the time
of such Transfer a Partner of the applicable class of Interests being
Transferred, (b) receives Interests in the Cantor Redemption or (c) has
previously entered into an agreement pursuant to which the Transferee shall have
agreed to become a Partner and be bound by this Agreement (which agreement is in
effect at the time of such Transfer), such Transferee shall not be required to
enter into any such agreements unless otherwise determined by the General
Partner; provided, further, that the Transfers, admissions to and withdrawals
from the Partnership as Partners, contemplated by Sections 4.03(a)(i),
4.03(b)(i) or 4.03(c)(i) shall not require the execution or delivery of any
further agreements or other documentation hereunder.

SECTION 7.04. Transfer of Units and Capital with the Transfer of an Interest.
Notwithstanding anything herein to the contrary, each Partner who Transfers an
Interest shall be deemed to have Transferred the entire Interest, including the
associated Units and Capital of such Interest, or, if a portion of an Interest
is being Transferred, each Partner who Transfers a portion of an Interest shall
specify the number of Units being so Transferred and such Transfer shall include
a proportionate amount of Capital of such Interest, to the Transferee.

SECTION 7.05. Encumbrances. No Partner may charge or encumber its Interest or
otherwise subject its Interest to a lien, pledge, security interest, right of
first refusal, option or other similar limitation (an “Encumbrance”), except in
each case for those created by this Agreement; provided, however, that,
notwithstanding anything herein to the contrary, an Exchangeable Limited Partner
may Encumber its Exchangeable Limited Partnership Interest in connection with
any bona fide bank financing transaction.

 

-41-



--------------------------------------------------------------------------------

SECTION 7.06. Legend. Each Partner agrees that any certificate issued to it to
evidence its Interests shall have inscribed conspicuously on its front or back
the following legend:

THE PARTNERSHIP INTEREST IN BGC HOLDINGS, L.P. REPRESENTED BY THIS CERTIFICATE
(INCLUDING ASSOCIATED UNITS AND CAPITAL) HAS NOT BEEN REGISTERED UNDER THE U.S.
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR REGISTERED OR
QUALIFIED UNDER THE SECURITIES LAWS OF ANY STATE OR FOREIGN JURISDICTION, AND
THIS PARTNERSHIP INTEREST MAY NOT BE TRANSFERRED, SOLD, ASSIGNED, PLEDGED,
HYPOTHECATED, ENCUMBERED OR OTHERWISE DISPOSED OF, IN WHOLE OR IN PART, EXCEPT
(A) EITHER (1) WHILE A REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND SUCH
OTHER APPLICABLE REGISTRATIONS AND QUALIFICATIONS ARE IN EFFECT OR (2) PURSUANT
TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT (INCLUDING,
IF APPLICABLE, REGULATION S THEREUNDER) AND SUCH OTHER APPLICABLE LAWS AND
(B) IF PERMITTED BY THE LIMITED PARTNERSHIP AGREEMENT OF BGC HOLDINGS, L.P., AS
IT MAY BE AMENDED FROM TIME TO TIME, WHICH CONTAINS STRICT PROHIBITIONS ON
TRANSFERS, SALES, ASSIGNMENTS, PLEDGES, HYPOTHECATIONS, ENCUMBRANCES OR OTHER
DISPOSITIONS OF THIS PARTNERSHIP INTEREST OR ANY INTEREST THEREIN (INCLUDING
ASSOCIATED UNITS AND CAPITAL).

SECTION 7.07. Effect of Transfer Not in Compliance with this Article. Any
purported Transfer of all or any part of a Partner’s Interest, or any interest
therein, that is not in compliance with this Article VII (and, in the case of
the Founding/Working Partner Interests or REU Interests, Article XII) shall, to
the fullest extent permitted by law, be void ab initio and shall be of no
effect.

ARTICLE VIII

EXCHANGE RIGHTS

SECTION 8.01. Exchange Rights. (a) An Exchange Right Interest shall be
exchangeable, at the option of such Limited Partner holding such Interest, with
BGC Partners for BGC Partners Common Stock, on the terms, and subject to the
conditions, set forth in this Article VIII.

(b) (i) An Exchangeable Limited Partner shall be entitled to exchange all or a
portion of its Exchangeable Limited Partnership Interest; provided that, in the
case of the Exchangeable Limited Partnership Interest issued on the date of this
Agreement or prior to the first anniversary of the Closing Date (as defined in
the Separation Agreement), such Exchangeable Limited Partnership Interest may be
exchanged hereunder only on or after the first anniversary of the Closing Date
(as defined in the Separation Agreement) or for

 

-42-



--------------------------------------------------------------------------------

exchanges that occur prior to the Merger or pursuant to the next
sentence. Notwithstanding the foregoing or anything else to the contrary in this
Agreement, prior to the first anniversary of the Closing Date (as defined in the
Separation Agreement), Cantor or any Cantor Company shall be entitled to
exchange from time to time a portion of its Exchangeable Limited Partnership
Interests for up to an aggregate of 20 million shares of BGC Partners Class A
Common Stock; provided that any such exchange shall be conditioned upon the
consummation of a broad-based public offering including all shares of BGC
Partners Class A Common Stock received upon such exchange, where such offering
is underwritten by a nationally recognized investment banking firm.

(ii) A Founding Partner shall not be entitled to exchange any portion of its
Founding Partner Interest; provided, however, that the Exchangeable Limited
Partners (by affirmative vote of a Majority in Interest) may, in their sole
discretion, cause all or a portion of the outstanding Founding Partner Units to
be exchangeable (including mandatorily exchangeable) with BGC Partners for
shares of BGC Partners Class A Common Stock pursuant to Section 8.01(c)(ii);
provided, however, that BGC Partners shall not be required to effectuate such an
exchange if such Founding Partner Interest shall be subject to any Encumbrance;
provided, further, that in the case of any exchange of High Distribution II
Units or High Distribution III Units by a Founding Partner, BGC Partners shall
not be required to effectuate such exchange unless and until such Partner shall
have paid in full any then outstanding CFLP HDII Account or CFLP HDIII Account
with respect to such Units. The terms and conditions on which such Founding
Partner Units shall become exchangeable (including the circumstances in which
such Founding Partner Units shall be mandatorily exchangeable and/or cease to be
exchangeable) shall be determined by the Exchangeable Limited Partners (by
affirmative vote of a Majority in Interest). Notwithstanding the foregoing,
Cantor shall not be able to make a Founding Partner Interest exchangeable if the
terms and conditions of such exchange would in any way diminish or adversely
affect the rights of BGC Partners or its Subsidiaries (it being understood that
an obligation by BGC Partners to deliver shares of BGC Partners Class A Common
Stock upon exchange shall not be deemed to diminish or adversely affect the
rights of BGC Partners or its Subsidiaries).

(iii) An REU Partner shall not be entitled to exchange any portion of its REU
Interest; provided, however, that BGC Partners may, with the written consent of
a Majority in Interest, cause all or a portion of the outstanding REUs to be
exchangeable (including mandatorily exchangeable) with BGC Partners for shares
of BGC Partners Class A Common Stock pursuant to Section 8.01(c)(iii); provided,
however, that BGC Partners shall not be required to effectuate such an exchange
if such REU Interest shall be subject to any Encumbrance. The terms and
conditions on which such REUs shall become exchangeable (including the
circumstances in which such REUs shall cease to be mandatorily exchangeable
and/or exchangeable) shall be determined by BGC Partners, with the written
consent of a Majority in Interest.

(iv) A Working Partner shall not be entitled to exchange any portion of its
Working Partner Interest; provided, however, that BGC Partners may, with the
written consent of a Majority in Interest, cause all or a portion of the
outstanding

 

-43-



--------------------------------------------------------------------------------

Working Partner Units to be exchangeable (including mandatorily exchangeable)
with BGC Partners for shares of BGC Partners Class A Common Stock pursuant to
Section 8.01(c)(iv); provided, however, that BGC Partners shall not be required
to effectuate such an exchange if such Working Partner Interest shall be subject
to any Encumbrance; provided, further, that in the case of any exchange of High
Distribution II Units or High Distribution III Units by a Working Partner, BGC
Partners shall not be required to effectuate such exchange unless and until such
Partner shall have paid in full any then outstanding HDII Account or HDIII
Account with respect to such Units. The terms and conditions on which such
Working Partner Units shall become exchangeable (including the circumstances in
which such Working Partner Units shall be mandatorily exchangeable and/or cease
to be exchangeable) shall be determined by BGC Partners, with the written
consent of a Majority in Interest.

(v) Provisions of this Article VIII that apply to the exchange of an entire
Exchange Right Interest shall also apply to an exchange of a portion of an
Exchange Right Interest. Each Exchange shall be expressed in terms of a number
of Units underlying the Exchange Right Interest being exchanged. Cantor may, on
one occasion, designate any Exchange or Exchanges made as of a single date or as
part of a series of related transactions as being intended to qualify for
tax-deferred treatment under Section 351 of the Code, in which case BGC Partners
shall take such actions, at BGC Partners’ expense, as may be reasonably
requested by Cantor to achieve such tax treatment. Subject to Section 4.09 of
the Separation Agreement, BGC Partners acknowledges that for purposes of the
foregoing, a request by Cantor to form a new parent holding company to which all
of the holders of BGC Partners Common Stock are required to transfer their
shares in connection with the consummation of an Exchange shall be a reasonable
request.

(c) (i) Exchangeable Limited Partnership Interests issued on the date of this
Agreement pursuant to the Contribution and any Exchangeable Limited Partnership
Interests issued after the date of this Agreement shall be exchangeable for a
number of shares of BGC Partners Class B Common Stock equal to the Exchange
Ratio multiplied by the Units so exchanged; provided that, in the event that
(A) the Electing Partner elects to receive BGC Partners Class A Common Stock
and/or (B) there shall be not be any authorized and unissued shares of BGC
Partners Class B Common Stock, such Exchangeable Limited Partnership Interests
shall be exchangeable for a number of shares of BGC Partners Class A Common
Stock equal to the Exchange Ratio multiplied by the Units so exchanged.

(ii) If a Founding Partner Interest shall have become exchangeable pursuant to
Section 8.01(b)(ii), such Founding Partner Interest shall be exchangeable for a
number of shares of BGC Partners Class A Common Stock equal to the Exchange
Ratio multiplied by the Units so exchanged.

(iii) If an REU Interest shall have become exchangeable pursuant to
Section 8.01(b)(iii), such REU Interest shall be exchangeable for a number of
shares of BGC Partners Class A Common Stock equal to the Exchange Ratio
multiplied by the Units so exchanged.

 

-44-



--------------------------------------------------------------------------------

(iv) If a Working Partner Interest shall have become exchangeable pursuant to
Section 8.01(b)(iv), such Working Partner Interest shall be exchangeable for a
number of shares of BGC Partners Class A Common Stock equal to the Exchange
Ratio multiplied by the Units so exchanged.

(d) A holder of an Exchange Right Interest is not entitled to any rights of a
holder of BGC Partners Common Stock with respect to such Exchange Right Interest
until such Interest shall have been exchanged therefor in accordance with this
Article VIII.

(e) To exercise the Exchange Right, a holder of an Exchange Right Interest who
elects to exercise its Exchange Right (an “Electing Partner”) shall prepare and
deliver to BGC Partners and the Partnership a written request signed by such
Electing Partner (i) stating the amount of Exchange Right Units, together with
the Exchange Right Interests and a proportionate amount of Capital (or portion
thereof), that such Electing Partner desires to exchange, (ii) stating the
Business Day on which the Electing Partner shall elect to have such Exchange
consummated in accordance with this Article VIII (the date so selected by the
Electing Partner, the “Requested Exchange Effective Date”), (iii) solely in the
case of Exchangeable Limited Partnership Interests, stating, whether such
Electing Partner desires to receive BGC Partners Class A Common Stock in lieu of
all or a portion of the BGC Partners Class B Common Stock otherwise issuable
(and if so, the number of shares of BGC Partners Class A Common Stock such
Electing Partner desires to receive), and (iv) representing, warranting and
certifying to each of BGC Partners and Partnership that, as of the date of such
notice and as of the Exchange Effective Date, (A) such Electing Partner is
entitled to exchange the portion of the Exchange Right Units that the Electing
Partner desires to exchange pursuant to this Article VIII, (B) such Electing
Partner is the sole record and beneficial owner of such Exchange Right Units,
together with Exchange Right Interests and a proportionate amount of Capital,
free and clear of all Encumbrances other than those created by this Agreement,
(C) upon consummation of the Exchange, BGC Partners will have all right, title
and interest in and to the Exchange Right Interest and related Unit received in
such exchange, free and clear of all Encumbrances (other than any created by
this Agreement or under any agreement, contract, law or order to which BGC
Partners is a party or otherwise subject), and (D) in the case of any
Founding/Working Partner or REU Partner exercising an Exchange Right, an
acknowledgement of such Partner’s responsibility for certain tax and tax related
liabilities as provided in Section 12.07 (each such request, an “Exchange
Request”). The General Partner shall effectuate such Exchange on the Requested
Exchange Effective Date or otherwise promptly effectuate such Exchange (such
date, the “Exchange Effective Date”). Each of BGC Partners and the General
Partner shall have the right to determine whether any Exchange Request is proper
or to waive any infraction, or any requirement, of these procedures. Once
delivered, an Exchange Request shall be irrevocable.

(f) Each Exchange shall be consummated effective as of the close of BGC
Partners’ business on the applicable Exchange Effective Date (such time, the
“Exchange Effective Time”), and the Electing Partner shall be deemed to have
become the holder of record of the applicable number of shares of BGC Partners
Common Stock at such Exchange Effective Time, and all rights of the Electing
Partner in respect of the portion of the Exchange Right Units, together with the
Exchange Right Interest, and a proportionate

 

-45-



--------------------------------------------------------------------------------

amount of Capital as determined pursuant to Section 8.01(h) so exchanged shall
terminate at such Exchange Effective Time; provided, however, that the
obligation of BGC Partners to consummate any Exchange shall be conditioned upon
(i) the absence of any injunction, order, law or regulation of any governmental
or regulatory authority of competent jurisdiction that prohibits the
consummation of such Exchange or the redemption contemplated by Section 8.07 in
accordance with its terms, (ii) the receipt of all material regulatory and
governmental approvals (including registration under the Securities Act, or the
availability of an exemption from the requirements for such registration and
self regulatory approvals) that are required to consummate such Exchange and the
redemption contemplated by Section 8.07 in accordance with its terms (and each
of the parties involved in such Exchange shall use its reasonable best efforts
to obtain all such approvals), (iii) the certifications set forth in
Section 8.01(e) shall be true and correct when made and as of the Exchange
Effective Time, and (iv) the redemption contemplated by Section 8.07 shall be
capable of being consummated in accordance with the terms thereof.

(g) Upon receipt by BGC Partners of an Exchange Right Interest and related
Exchange Right Units (or portion thereof) pursuant to any Exchange, the Exchange
Right Interest and related Exchange Rights Units (or portion thereof) being so
exchanged shall automatically be designated as a Regular Limited Partnership
Interest and related Units (or portion thereof), shall have all rights and
obligations of a holder of Regular Limited Partnership Interests and shall cease
to be designated as an Exchange Right Interest (and for the avoidance of doubt,
shall not be exchangeable pursuant to this Section 8.01).

(h) (i) In the case of an Exchange of an Exchangeable Limited Partnership
Interest (or portion thereof) pursuant to Section 8.01(b)(i) or a Founding
Partner Interest (or portion thereof) pursuant to Section 8.01(b)(ii), and
subject to any additional adjustment as may be required under Section 8.01(i),
the aggregate Capital Account of the Units so exchanged shall equal a pro rata
portion of the total aggregate Capital Account of all Exchangeable Limited
Partner Units and Founding Partner Units then outstanding, reflecting the
portion of all such Exchangeable Limited Partner Units and Founding Partner
Units then outstanding represented by the Units so exchanged. The aggregate
Capital Account of the Electing Partner in such Partner’s remaining Units shall
be reduced by an equivalent amount. If the aggregate Capital Account of such
Electing Partner is insufficient to permit such a reduction without resulting in
a negative Capital Account, the amount of such insufficiency shall be satisfied
by reallocating Capital from the Capital Accounts of the Exchangeable Limited
Partners and the Founding Partners to the Capital Account of the Units so
exchanged, pro rata based on the number of Units underlying the outstanding
Exchangeable Limited Partnership Interests and the Founding Partner Interests or
based on other factors as determined by a Majority in Interest.

(ii) In the case of an Exchange of an REU Interest (or portion thereof) pursuant
to Section 8.01(b)(iii) or a Working Partner Interest (or portion thereof)
pursuant to Section 8.01(b)(iv), and subject to any additional adjustment as may
be required under Section 8.01(i), the aggregate Capital Account of the Units so
exchanged shall equal the Capital Account of the REU Interest (or portion
thereof) or Working Partner Interest (or portion thereof), as the case may be,
represented by such Units.

 

-46-



--------------------------------------------------------------------------------

(i) If, prior to an Exchange of an Exchange Right Interest, there has been an
allocation of items of income, gain, loss or deduction resulting from a Special
Item, then (A) the Capital Account of the Units so exchanged shall be further
adjusted so that Units received by BGC Partners in the Exchange shall not
reflect any such allocation; and (B) any increase or decrease in the remaining
Capital for all issued and outstanding Interests as a result of clause (A) of
this sentence shall be allocated to the Capital Accounts of the Limited
Partnership Interests (other than the Special Voting Limited Partnership
Interest), pro rata in proportion to the number of Units underlying such
Interests or in other proportion as determined by a Majority in Interest (it
being the intention that, in all cases, BGC Partners, as the holder of the
Special Voting Limited Partner Interest or otherwise, shall not bear the
benefits and burdens of the Special Item). Such reallocation shall be effected
in the manner determined by the General Partner with the written consent of a
Majority in Interest.

SECTION 8.02. No Fractional Shares of BGC Partners Common Stock. Notwithstanding
anything to the contrary herein, BGC Partners will not transfer any fractional
shares of BGC Partners Common Stock upon any Exchange. In lieu thereof, in each
Exchange, BGC Partners will transfer shares of BGC Partners Common Stock rounded
to the nearest whole share.

SECTION 8.03. Taxes in Respect of an Exchange. In any Exchange, BGC Partners
shall pay any documentary, stamp or similar issue or transfer tax due on the
issue of the BGC Partners Common Stock upon such Exchange; provided that the
Electing Partner shall pay any such tax that is due because such Electing
Partner requests the shares of BGC Partners Common Stock to be issued in a name
other than the holder’s name. BGC Partners may refuse to deliver the certificate
representing BGC Partners Common Stock being transferred to a Person other than
the Electing Partner until BGC Partners receives a sum sufficient to pay any tax
that will be due because the shares are to be transferred to a Person other than
the Electing Partner. Nothing herein shall preclude any tax withholding required
by law or regulation. In addition, each Founding/Working Partner and REU Partner
shall be responsible for all tax liabilities arising in connection with an
Exchange as provided in Section 12.07.

SECTION 8.04. Reservation of BGC Partners Common Stock. BGC Partners covenants
and agrees that it shall from time to time as may be necessary reserve, out of
its authorized but unissued BGC Partners Class B Common Stock and BGC Partners
Class A Common Stock, a sufficient number of shares of BGC Partners Class B
Common Stock and BGC Partners Class A Common Stock solely to effect the exchange
of all then outstanding Exchange Right Units together with the Exchange Right
Interests and a proportionate amount of Capital into shares of BGC Partners
Class B Common Stock and BGC Partners Class A Common Stock pursuant to the
Exchanges (subject, in the case of BGC Partners Class B Common Stock, to the
maximum number of shares authorized but unissued under the Certificate of
Incorporation of BGC Partners as then in effect) and a sufficient number of
shares of BGC Partners Class A Common Stock to effect the exchange of shares of
BGC Partners Class B Common Stock issued or issuable in respect of Exchange
Right Units together with the Exchange Right Interests and a proportionate
amount of Capital. BGC Partners covenants and agrees that all shares of BGC
Partners Class B Common Stock and BGC Partners Class A Common Stock issued in
the Exchange will be duly authorized, validly issued, fully paid and
nonassessable and will be free from pre-emptive rights and free of any
Encumbrances. BGC Partners acknowledges and agrees that each additional issuance
of Exchange Right Interests in accordance with this Agreement will be entitled
to Exchange Right Units under this Article VIII.

 

-47-



--------------------------------------------------------------------------------

SECTION 8.05. Compliance with Applicable Laws in the Exchange. BGC Partners
shall use its reasonable best efforts promptly to comply with all federal and
state securities laws regulating the offer and delivery of shares of BGC
Partners Class B Common Stock (or, if applicable, BGC Partners Class A Common
Stock) upon Exchange of Exchange Right Units, together with the Exchange Right
Interests and a proportionate amount of Capital, if any, and (to the extent BGC
Partners Class A Common Stock is listed on a national securities exchange) to
list or cause to have quoted such shares of BGC Partners Class A Common Stock
(including BGC Partners Class A Common Stock issuable in exchange for any shares
of BGC Partners Class B Common Stock to be issued hereunder) on each national
securities exchange or on the Nasdaq Global Market or other over-the-counter
market or such other market on which the BGC Partners Class A Common Stock is
then listed or quoted; provided, however, that if rules of such automated
quotation system or exchange permit BGC Partners to defer the listing of such
BGC Partners Class A Common Stock until the first exchange of the Exchange Right
Interests into BGC Partners Class A Common Stock (or, if applicable, BGC
Partners Class B Common Stock exchangeable for BGC Partners Class A Common
Stock) in accordance with the provisions of this Article VIII, BGC Partners
shall use its reasonable best efforts to list such BGC Partners Class A Common
Stock issuable upon Exchange of the Exchange Right Units together with the
Exchange Right Interests and a proportionate amount of Capital or the BGC
Partners Class B Common Stock issued in exchange for such Exchange Right Units
together with the Exchange Right Interests and a proportionate amount of Capital
in accordance with the requirements of such automated quotation system or
exchange at such time.

SECTION 8.06. Adjustments to Exchange Ratio. (a) In the event that BGC Partners
shall:

(i) pay a dividend in the form of shares of BGC Partners Common Stock or make a
distribution on shares of BGC Partners Common Stock in the form of shares of BGC
Partners Common Stock;

(ii) subdivide the outstanding shares of BGC Partners Common Stock into a
greater number of shares;

(iii) combine the outstanding shares of BGC Partners Common Stock into a smaller
number of shares;

(iv) make a distribution on shares of BGC Partners Common Stock in shares of its
share capital other than BGC Partners Common Stock; or

(v) issue by reclassification of the outstanding shares of BGC Partners Common
Stock any shares of its share capital;

for which there shall not be a corresponding adjustment in the number of
Exchange Right Units (including pursuant to Section 4.11 of the Separation
Agreement), then the Exchange Ratio in effect immediately prior to such action
shall be adjusted so that the holder of an Exchange Right Unit who thereafter
exchanged in accordance with this Article VIII shall receive the number of

 

-48-



--------------------------------------------------------------------------------

shares of share capital of BGC Partners that it would have owned immediately
following such action if it had exchanged its Exchange Right Units in full for
shares of BGC Partners Common Stock immediately prior to such action; provided,
however, that no such adjustment to the Exchange Ratio shall be made to the
extent that such dividend, subdivision, combination, distribution or issuance
pursuant to clauses (i) through (v) above was made to maintain the existing BGC
Ratio pursuant to a reinvestment by BGC Partners or its Subsidiaries pursuant to
Section 4.11(a)(iii) of the Separation Agreement.

(b) In the event of (i) any reclassification or change of shares of BGC Partners
Common Stock issuable upon exchange of the Exchange Right Units (other than a
change in par value, or from par value to no par value, or from no par value to
par value, or as a result of a subdivision or combination, or any other change
for which an adjustment is provided in Section 8.06(a)); (ii) any consolidation
or merger or combination to which BGC Partners is a party other than a merger in
which BGC Partners is the continuing corporation and which does not result in
any reclassification of, or change (other than in par value, or from par value
to no par value, or from no par value to par value, or as a result of a
subdivision or combination) in, outstanding shares of BGC Partners Common Stock;
or (iii) any sale, transfer or other disposition of all or substantially all of
the assets of BGC Partners, directly or indirectly, to any Person as a result of
which holders of BGC Partners Common Stock shall be entitled to receive stock,
securities or other property or assets (including cash) with respect to or in
exchange for BGC Partners Common Stock, then BGC Partners shall take all
necessary action such that the Exchange Right Units then outstanding shall be
exchangeable into the kind and amount of shares of stock and other securities
and property (including cash) receivable upon such reclassification, change,
combination, consolidation, merger, sale, transfer or other disposition by a
holder of the number of shares of BGC Partners Common Stock deliverable upon
exchange of such Exchange Right Units immediately prior to such
reclassification, change, combination, consolidation, merger, sale, transfer or
other disposition. The provisions of this Section 8.06(b) shall similarly apply
to successive reclassifications, changes, combinations, consolidations, mergers,
sales or conveyances.

(c) In the event that the Partnership shall combine the outstanding Exchange
Right Units into a smaller number of Exchange Right Units, the Exchange Ratio in
effect immediately prior to such action shall be adjusted so that the holder of
Exchange Right Units thereafter exchanged in accordance with this Article VIII
may receive the number of shares of BGC Partners Common Stock that it would have
owned immediately following such action if it had exchanged its Exchange Right
Units in full for shares of BGC Partners Common Stock immediately prior to such
action.

SECTION 8.07. Redemption for Opco Units. (a) Immediately following an Exchange
of an Exchange Right Interest, the Partnership shall redeem the Exchange Right
Interest and related Exchange Right Units received in the Exchange by BGC
Partners (or any member of the BGC Partners Group to whom BGC Partners Transfers
such Interests and related Units) in exchange for (A) a U.S. Opco Limited
Partnership Interest (the “Acquired U.S. Opco Interest”) consisting of a number
of U.S. Opco Units equal to (1) the number of shares of BGC Partners Common
Stock issued in such Exchange multiplied by (2) the BGC Ratio as of immediately
prior to the redemption of such Units and (B) a Global Opco Limited Partnership

 

-49-



--------------------------------------------------------------------------------

Interest (the “Acquired Global Opco Interest” and collectively with the Acquired
U.S. Opco Interest, the “Acquired Interests”) consisting of a number of Global
Opco Units equal to (1) the number of shares of BGC Partners Common Stock issued
in the Exchange multiplied by (2) the BGC Ratio as of immediately prior to the
redemption of such Unit.

(b) In the case of an Exchange of an Exchangeable Limited Partnership Interest
or a Founding Partner Interest, (i) the Acquired U.S. Opco Interest shall
consist of U.S. Opco Capital equal to (1) the total U.S. Opco Capital as of
immediately prior to the applicable Exchange for all issued and outstanding U.S.
Opco Units that were issued in connection with the issuance of any outstanding
Exchangeable Limited Partnership Interest or Founding Partner Interest, divided
by (2) the total number of issued and outstanding U.S. Opco Units as of
immediately prior to the applicable Exchange that were issued in connection with
the issuance of any outstanding Exchangeable Limited Partnership Interest or
Founding Partner Interest, multiplied by (3) the number of U.S. Opco Units
underlying such Acquired U.S. Opco Interest; (ii) the Acquired Global Opco
Interest shall consist of Global Opco Capital equal to (1) the total Global Opco
Capital as of immediately prior to the applicable Exchange for all issued and
outstanding Global Opco Units that were issued in connection with the issuance
of any outstanding Exchangeable Limited Partnership Interest or Founding Partner
Interest, divided by (2) the total number of issued and outstanding Global Opco
Units as of immediately prior to the applicable Exchange that were issued in
connection with the issuance of any outstanding Exchangeable Limited Partnership
Interest or Founding Partner Interest, multiplied by (3) the number of Global
Opco Units underlying such Acquired Global Opco Interest; and (iii) the U.S.
Opco Capital and Global Opco Capital of such Acquired U.S. Opco Interest and
Global Opco Interest, as the case may be, shall be appropriately adjusted to
reflect the impact of any Special Item (as defined in the U.S. Opco Limited
Partnership Agreement and the Global Opco Limited Partnership Agreement, as the
case may be) and the intention of the Parties for the Partnership (and not BGC
Partners, as the holder of the Special Voting Limited Partner Interest or
otherwise) to realize the economic benefits and burdens of such Special Item.

(c) In the case of an Exchange of an REU Interest, (i) the Acquired U.S. Opco
Interest shall consist of U.S. Opco Capital equal to (1) the total U.S. Opco
Capital as of immediately prior to the applicable Exchange for all issued and
outstanding U.S. Opco Units that were issued in connection with the issuance of
any outstanding REU Interest, divided by (2) the total number of issued and
outstanding U.S. Opco Units as of immediately prior to the applicable Exchange
that were issued in connection with the issuance of any outstanding REU
Interest, multiplied by (3) the number of U.S. Opco Units underlying such
Acquired U.S. Opco Interest; (ii) the Acquired Global Opco Interest shall
consist of Global Opco Capital equal to (1) the total Global Opco Capital as of
immediately prior to the applicable Exchange for all issued and outstanding
Global Opco Units that were issued in connection with the issuance of any
outstanding REU Interest, divided by (2) the total number of issued and
outstanding Global Opco Units as of immediately prior to the applicable Exchange
that were issued in connection with the issuance of any outstanding REU
Interest, multiplied by (3) the number of Global Opco Units underlying such
Acquired Global Opco Interest; and (iii) the U.S. Opco Capital and Global Opco
Capital of such Acquired U.S. Opco Interest and Global Opco Interest, as the
case may be, shall be appropriately adjusted to reflect the impact of any
Special Item (as defined in the U.S. Opco

 

-50-



--------------------------------------------------------------------------------

Limited Partnership Agreement and the Global Opco Limited Partnership Agreement,
as the case may be) and the intention of the Parties for the Partnership (and
not BGC Partners, as the holder of the Special Voting Limited Partner Interest
or otherwise) to realize the economic benefits and burdens of such Special Item.

(d) In the case of an Exchange of a Working Partner Interest, (i) the Acquired
U.S. Opco Interest shall consist of U.S. Opco Capital equal to (1) the total
U.S. Opco Capital as of immediately prior to the applicable Exchange for all
issued and outstanding U.S. Opco Units that were issued in connection with the
issuance of any outstanding Working Partner Interest, divided by (2) the total
number of issued and outstanding U.S. Opco Units as of immediately prior to the
applicable Exchange that were issued in connection with the issuance of any
outstanding Working Partner Interest, multiplied by (3) the number of U.S. Opco
Units underlying such Acquired U.S. Opco Interest; (ii) the Acquired Global Opco
Interest shall consist of Global Opco Capital equal to (1) the total Global Opco
Capital as of immediately prior to the applicable Exchange for all issued and
outstanding Global Opco Units that were issued in connection with the issuance
of any outstanding Working Partner Interest, divided by (2) the total number of
issued and outstanding Global Opco Units as of immediately prior to the
applicable Exchange that were issued in connection with the issuance of any
outstanding Working Partner Interest, multiplied by (3) the number of Global
Opco Units underlying such Acquired Global Opco Interest; and (iii) the U.S.
Opco Capital and Global Opco Capital of such Acquired U.S. Opco Interest and
Global Opco Interest, as the case may be, shall be appropriately adjusted to
reflect the impact of any Special Item (as defined in the U.S. Opco Limited
Partnership Agreement and the Global Opco Limited Partnership Agreement, as the
case may be) and the intention of the Parties for the Partnership (and not BGC
Partners, as the holder of the Special Voting Limited Partner Interest or
otherwise) to realize the economic benefits and burdens of such Special Item.

ARTICLE IX

DISSOLUTION

SECTION 9.01. Dissolution. The Partnership shall be dissolved and its affairs
wound up upon the first to occur of the following:

(a) an election to dissolve the Partnership made by the General Partner;
provided that such dissolution shall require the prior approval of (x) a
majority vote of a quorum consisting of Disinterested Directors and (y) the
Exchangeable Limited Partners (by affirmative vote of a Majority in Interest);

(b) at any time there are no limited partners of the Partnership, unless the
business of the Partnership is continued in accordance with the Act;

(c) any event that results in the General Partner ceasing to be a general
partner of the Partnership under the Act, provided that the Partnership shall
not be dissolved and required to be wound up in connection with any such event
if (A) at the time of the occurrence of such event there is at least one
remaining general partner of the Partnership

 

-51-



--------------------------------------------------------------------------------

who is hereby authorized to and does carry on the business of the Partnership,
or (B) within 90 days after the occurrence of such event, a majority of the
Limited Partners agree in writing or vote to continue the business of the
Partnership and to the appointment, effective as of the date of such event, if
required, of one or more additional general partners of the Partnership; or

(d) entry of a decree of judicial dissolution under Section 17-802 of the Act.

None of the Partners shall have any right to terminate, dissolve or have
redeemed their class of Interests or, except for the General Partner and
otherwise to the fullest extent permitted by law, to terminate, windup or
dissolve the Partnership. Absent the approval of a majority vote of a quorum
consisting of Disinterested Directors, each Partner shall use its reasonable
best efforts to prevent the dissolution of the Partnership.

SECTION 9.02. Liquidation. Upon a dissolution pursuant to Section 9.01, the
Partnership’s business and assets shall be wound up promptly in an orderly
manner. The General Partner shall be the liquidator to wind up the affairs of
the Partnership. In performing its duties, the General Partner is authorized to
sell, exchange or otherwise dispose of the Partnership’s business and assets in
accordance with the Act in any reasonable manner that the General Partner
determines to be in the best interests of the Partners. Upon completion of the
winding-up of the Partnership, the General Partner shall prepare and submit to
each Limited Partner a final statement with respect thereto.

SECTION 9.03. Distributions. (a) In the event of a dissolution of the
Partnership pursuant to Section 9.01, the Partnership shall apply and distribute
the proceeds of the dissolution as provided below:

(i) first, to the creditors of the Partnership, including Partners that are
creditors of the Partnership to the extent permitted by law, in satisfaction of
the liabilities of the Partnership (by payment or by the making of reasonable
provision for payment thereof, including the setting up of any reserves which
the General Partner determines, in its sole and absolute discretion, are
necessary therefor);

(ii) second, to the repayment of any loans or advances that may have been made
by any of the Partners to the Partnership;

(iii) third, to the Partners in proportion to (and to the extent of) the
positive balances in their respective Capital Accounts; and

(iv) thereafter, to the Partners in proportion to their respective Percentage
Interests.

(b) Cancellation of Certificate of Limited Partnership. Upon completion of a
liquidation and distribution pursuant to Section 9.03(a) following a dissolution
of the Partnership pursuant to Section 9.01, the General Partner shall execute,
acknowledge and cause to be filed a certificate of cancellation of the
Certificate of Limited Partnership of the Partnership in the office of the
Secretary of State of the State of Delaware. The Partnership’s existence as a
separate legal entity shall continue until cancellation of the Certificate of
Limited Partnership as provided in the Act.

 

-52-



--------------------------------------------------------------------------------

SECTION 9.04. Reconstitution. Nothing contained in this Agreement shall impair,
restrict or limit the rights and powers of the Partners under the laws of the
State of Delaware and any other jurisdiction in which the Partnership is doing
business to reform and reconstitute themselves as a limited partnership
following dissolution of the Partnership either under provisions identical to
those set forth herein or any others which they may deem appropriate.

SECTION 9.05. Deficit Restoration. Upon the termination of the Partnership, no
Limited Partner shall be required to restore any negative balance in his, her or
its Capital Account to the Partnership except that any Founding/Working Partner
holding High Distribution II Units shall be required to restore any negative
balance in his, her or its Capital Account but only to the extent of such
Founding/Working Partner’s HDII Account. Any amount contributed by a
Founding/Working Partner holding High Distribution II Units pursuant to this
Section 9.05 shall be considered an HDII Contribution for purposes of
Section 12.01(b)(ii)(A). The General Partner shall be required to contribute to
the Partnership an amount equal to its respective deficit Capital Account
balances within the period prescribed by Treasury Regulation section
1.704-1(b)(2)(ii)(c).

ARTICLE X

INDEMNIFICATION AND EXCULPATION

SECTION 10.01. Exculpation. Neither a General Partner nor any Affiliate or
director or officer of a General Partner or any such Affiliate shall be
personally liable to the Partnership or the Limited Partners for a breach of
this Agreement or any fiduciary duty as a General Partner or as an Affiliate or
director or officer of a General Partner or any such Affiliate, except to the
extent such exemption from liability or limitation thereof is not permitted
under the Act as the same exists or may hereafter be amended. Any repeal or
modification of the immediately preceding sentence shall not adversely affect
any right or protection of such Person existing hereunder with respect to any
act or omission occurring prior to such repeal or modification. A General
Partner may consult with legal counsel, accountants, appraisers, management
consultants, investment bankers and other consultants and advisors selected by
it and the opinion of any such Person as to matters which the General Partner
reasonably believes to be within such Person’s professional or expert competence
shall be full and complete authorization and protection in respect of any action
taken or suffered or omitted by the General Partner in good faith and in
accordance with such opinion. A General Partner may exercise any of the powers
granted to it by this Agreement and perform any of the obligations imposed on it
hereunder either directly or by or through one or more agents, and the General
Partner shall not be responsible for any misconduct or negligence on the part of
any such agent appointed by the General Partner with due care.

SECTION 10.02. Indemnification. (a) Each Person who was or is made a party or is
threatened to be made a party to or is involved in any action, suit, or
proceeding, whether civil, criminal, administrative or investigative
(hereinafter a “proceeding”), by reason of the fact

 

-53-



--------------------------------------------------------------------------------

that he or she, or a Person of whom he or she is the legal representative, is or
was a or has agreed to become a General Partner, or any director or officer of
the General Partner or of the Partnership, or is or was serving at the request
of the Partnership as a director, officer, employee or agent of another
corporation or of a partnership, joint venture, trust or other enterprise,
including service with respect to employee benefit plans, whether the basis of
such proceeding is alleged action in an official capacity as a director,
officer, employee or agent or in any other capacity while surviving as a
director, officer, employee or agent, shall be indemnified and held harmless by
the Partnership to the fullest extent authorized by the General Corporation Law
of the State of Delaware (the “DGCL”) as the same exists or may hereafter be
amended (but, in the case of any such amendment, to the fullest extent permitted
by law, only to the extent that such amendment permits the Partnership to
provide broader indemnification rights than said law permitted the Partnership
to provide prior to such amendment), as if the Company were a corporation
organized under the DGCL, against all expense, liability and loss (including
attorneys’ fees and expenses, judgments, fines, amounts paid or to be paid in
settlement, and excise taxes or penalties arising under the Employee Retirement
Income Security Act of 1974) reasonably incurred or suffered by such Person in
connection therewith and such indemnification shall continue as to a Person who
has ceased to be a director, officer, employee or agent and shall inure to the
benefit of his or her heirs, executors and administrators; provided, however,
that except as provided in Section 10.02(c), the Partnership shall indemnify any
such Person seeking indemnification in connection with a proceeding (or part
thereof) initiated by such Person only if such proceeding (or part thereof) was
authorized by the General Partner. The right to indemnification conferred in
this Section 10.02 shall be a contract right and shall include the right to be
paid by the Partnership the expenses, including attorneys’ fees and expenses,
incurred in defending any such proceeding in advance of its financial
disposition; provided, however, that if the applicable law requires that the
payment of such expenses incurred by a director or officer in his or her
capacity as a director or officer (and not in any other capacity in which
service was or is rendered by such Person while a director or officer,
including, service to an employee benefit plan) in advance of the final
disposition of a proceeding shall be made only upon delivery to the Partnership
of an undertaking by or on behalf of such director or officer, to repay all
amounts so advanced if it shall ultimately be determined that such director or
officer is not entitled to be indemnified under this Section 10.02 or otherwise.
The Partnership may, by action of the General Partner, provide indemnification
to employees and agents of the Partnership with the same scope and effect as the
foregoing indemnification of directors and officers.

(b) To obtain indemnification under this Section 10.02, a claimant shall submit
to the Partnership a written request, including therein or therewith such
documentation and information as is reasonably available to the claimant and is
reasonably necessary to determine whether and to what extent the claimant is
entitled to indemnification. Upon written request by a claimant for
indemnification pursuant to the first sentence of this Section 10.02(b), a
determination, if required by applicable law, with respect to the claimant’s
entitlement thereto shall be made as follows: (i) if requested by the claimant,
by Independent Counsel (as hereinafter defined), or (ii) if no request is made
by the claimant for a determination by Independent Counsel, (x) by the board of
directors of BGC Partners by a majority vote of a quorum consisting of
Disinterested Directors (as hereinafter defined), or (y) if a quorum of the
board of directors of BGC Partners consisting of Disinterested Directors is not
obtainable or, even if obtainable, such quorum of Disinterested Directors so
directs, by Independent Counsel in a written opinion to the board

 

-54-



--------------------------------------------------------------------------------

of directors of BGC Partners, a copy of which shall be delivered to the
claimant, or (z) if a quorum of Disinterested Directors so directs, by the
affirmative vote of a Majority in Interest. In the event the determination of
entitlement to indemnification is to be made by Independent Counsel at the
request of the claimant, the Independent Counsel shall be selected by the board
of directors of BGC Partners unless there shall have occurred within two years
prior to the date of the commencement of the action, suit or proceeding for
which indemnification is claimed a “Change of Control” as defined in the 1999
Long-Term Incentive Plan of eSpeed, as amended in 2003, in which case the
Independent Counsel shall be selected by the claimant unless the claimant shall
request that such selection be made by the board of directors of BGC Partners.
If it is so determined that the claimant is entitled to indemnification, payment
to the claimant shall be made within ten (10) days after such determination.

(c) If a claim under Section 10.02(a) is not paid in full by the Partnership
within thirty (30) days after a written claim pursuant to Section 10.02(b) has
been received by the Partnership, the claimant may at any time thereafter bring
suit against the Partnership to recover the unpaid amount of the claim and, if
successful in whole or in part, the claimant shall be entitled to be paid also
the expense of prosecuting such claim. It shall be a defense to any such action
(other than an action brought to enforce a claim for expenses incurred in
defending any proceeding in advance of its final disposition where the required
undertaking, if any is required, has been tendered to the Partnership) that the
claimant has not met the standards of conduct which make it permissible under
the DGCL as the same exists or may hereafter be amended (but, in the case of any
such amendment, only to the extent that such amendment permits the Partnership
to provide broader indemnification rights than it permitted the Partnership to
provide prior to such amendment) for the Partnership to indemnify the claimant
for the amount claimed if the Partnership were a corporation organized under the
DGCL, but the burden of proving such defense shall be on the Partnership.
Neither the failure of the Partnership (including the board of directors of BGC
Partners, independent legal counsel or its holders of Interests) to have made a
determination prior to the commencement of such action that indemnification of
the claimant is proper in the circumstances because he or she has met the
applicable standard of conduct set forth in the DGCL, nor an actual
determination by the Partnership (including the board of directors of BGC
Partners or independent legal counsel or its holders of Interests) that the
claimant has not met such applicable standard of conduct, shall be a defense to
the action or create a presumption that the claimant has not met the applicable
standard of conduct.

(d) If a determination shall have been made pursuant to Section 10.02(b) that
the claimant is entitled to indemnification, the Partnership shall be bound by
such determination in any judicial proceeding commenced pursuant to
Section 10.02(c).

(e) The Partnership shall be precluded from asserting in any judicial proceeding
commenced pursuant to Section 10.02(c) that the procedures and presumptions of
this Section 10.02 are not valid, binding and enforceable and shall stipulate in
such proceeding that the Partnership is bound by all the provisions of this
Section 10.02.

(f) The right to indemnification and the payment of expenses incurred in
defending a proceeding in advance of its final disposition conferred in this
Section 10.02

 

-55-



--------------------------------------------------------------------------------

shall not be exclusive of any other right that any Person may have or hereafter
acquire under any statute, provision of this Agreement, agreement, vote of the
Exchangeable Limited Partners (by affirmative vote of a Majority in Interest) or
Disinterested Directors or otherwise. No amendment or other modification of this
Section 10.02 shall in any way diminish or adversely affect the rights of a
General Partner, a Limited Partner or any directors, officers, employees or
agents of the General Partner in respect of any occurrence or matter arising
prior to any such repeal or modification.

(g) The Partnership may, to the extent authorized from time to time by the
General Partner, grant rights to indemnification, and rights to be paid by the
Partnership the expenses incurred in defending any proceeding in advance of its
final disposition, to any employee or agent of the Partnership to the fullest
extent of the provisions of this Section 10.02 with respect to the
indemnification and advancement of expenses of a General Partner, a Limited
Partner or any directors and officers of the General Partner.

(h) If any provision or provisions of this Section 10.02 shall be held to be
invalid, illegal or unenforceable for any reason whatsoever: (i) the validity,
legality and enforceability of the remaining provisions of this Section 10.02
(including each portion of this Section 10.02 containing any such provision held
to be invalid, illegal or unenforceable, that is not itself held to be invalid,
illegal or unenforceable) shall not in any way be affected or impaired thereby;
and (ii) to the fullest extent possible, the provisions of this Section 10.02
(including each such portion of this Section 10.02 containing any such provision
held to be invalid, illegal or unenforceable) shall be construed so as to give
effect to the intent manifested by the provision held invalid, illegal or
unenforceable.

(i) For purposes of this Article X:

(i) “Disinterested Director” means a director of BGC Partners who is not and was
not a party to the matter in respect of which indemnification is sought by the
claimant.

(ii) “Independent Counsel” means a law firm, a member of a law firm, or an
independent practitioner, that is experienced in matters of corporation law and
shall include any Person who, under the applicable standards of professional
conduct then prevailing, would not have a conflict of interest in representing
either the Partnership or the claimant in an action to determine the claimant’s
rights under this Section 10.02.

(j) Any notice, request or other communication required or permitted to be given
to the Partnership under this Section 10.02 shall be in writing and either
delivered in person or sent by telecopy, telex, telegram, overnight mail or
courier service, or certified or registered mail, postage prepaid, return
receipt requested, to the General Partner and shall be effective only upon
receipt by the General Partner.

SECTION 10.03. Insurance. The Partnership may maintain insurance, at its
expense, to protect itself and any director, officer, employee or agent of the
Partnership or another corporation, partnership, joint venture, trust or other
enterprise against any expense,

 

-56-



--------------------------------------------------------------------------------

liability or loss, whether or not the Partnership would have the power to
indemnify such Person against such expense, liability or loss under the Act if
the Partnership were a corporation organized under the DGCL. To the extent that
the Partnership maintains any policy or policies providing such insurance, each
such director or officer, and each such agent or employee to which rights of
indemnification have been granted as provided in Section 10.02 shall be covered
by such policy or policies in accordance with its or their terms to the maximum
extent of the coverage thereunder for any such director, officer, employee or
agent.

SECTION 10.04. Subrogation. In the event of payment of indemnification to a
Person described in Section 10.02, the Partnership shall be subrogated to the
extent of such payment to any right of recovery such person may have and such
person, as a condition of receiving indemnification from the Partnership, shall
execute all documents and do all things that the Partnership may deem necessary
or desirable to perfect such right of recovery, including the execution of such
documents necessary to enable the Partnership effectively to enforce any such
recovery.

SECTION 10.05. No Duplication of Payments. The Partnership shall not be liable
under this Article X to make any payment in connection with any claim made
against a person described in Section 10.02 to the extent such Person has
otherwise received payment (under any insurance policy or otherwise) of the
amounts otherwise payable as indemnity hereunder.

SECTION 10.06. Survival . This Article X shall survive any termination of this
Agreement.

ARTICLE XI

EXTRAORDINARY ITEMS

SECTION 11.01. Certain Arrangements Regarding Extraordinary Items. (a) The
Partnership may, from time to time, receive extraordinary income items from non
recurring events, including but not limited to (i) items that would be
considered “extraordinary items” under U.S. generally accepted accounting
principles and (ii) recoveries, by settlement, judgment, insurance reimbursement
or otherwise, with respect to claims for expenses, costs and damages (including
lost profits, but not including any recovery that does not result in monetary
payments to the Partnership) attributable to extraordinary events affecting the
Partnership (collectively, “Extraordinary Income Items”). Without limiting the
foregoing, except as otherwise determined by the General Partner in its sole and
absolute discretion, all after-tax income to the Partnership resulting from any
transaction relating to shares of capital stock of any Affiliate owned by the
Partnership, whether or not recurring in nature and whether hereafter arising or
occurring prior to the date of this Agreement, including gains from the
Partnership’s sale or deemed sale of such stock, may be treated by the General
Partner as an Extraordinary Income Item (except to the extent that the
transaction results in an offsetting item of expense or deduction to the
Partnership or in items that are specially allocated pursuant to Sections
6.01(c) and 6.01(d)). The General Partner may determine, in its sole and
absolute discretion, that all or a portion of any extraordinary expenditures
from non-recurring events are to be treated for purposes of this Article XI as
extraordinary expenditures (the “Extraordinary Expenditures”), including:
(A) any

 

-57-



--------------------------------------------------------------------------------

distribution or other payment (including a redemption payment) to a Partner,
(B) the purchase price or other cost of acquiring any asset, (C) any other
non-recurring expenditure of the Partnership, (D) items that would be considered
“extraordinary items” under U.S. generally accepted accounting principles and
(E) expenses, damages or costs attributable to extraordinary events affecting
the Partnership (including actual, pending or threatened litigation). The
General Partner may, in its sole and absolute discretion, establish one or more
separate accounts for part or all of the after tax-portion of Extraordinary
Income Items and Extraordinary Expenditures (each, an “Extraordinary Account”),
which shall be maintained separately from the Capital Account of each
Founding/Working Partner or REU Partner; provided, however, that the General
Partner shall not deduct any Extraordinary Expenditure from any Extraordinary
Account to the extent that doing so would result in a negative balance in such
Extraordinary Account. To the extent that an item is treated as an Extraordinary
Income Item or Extraordinary Expenditure, that item shall not directly or
indirectly be included in the computation of the Partnership’s net income, gain,
loss or deduction.

(b) Each Founding/Working Partner and each REU Partner shall have an Article XI
term (the “Article XI Term”) with respect to each Unit held by such Partner and
each Extraordinary Account. An Article XI Term of a Partner for any
Extraordinary Account with respect to a Unit shall commence on the later of the
date on which such Partner acquires such Unit or the date on which such
Extraordinary Account is first created and ending on the date such Partner
becomes a Terminated or Bankrupt Partner.

(c) A Terminated or Bankrupt Founding/Working Partner or REU Partner will
receive a payment from each Extraordinary Account for each Unit held by such
Partner on the date such Partner becomes a Terminated or Bankrupt Partner equal
to the sum of: (i) the balance in each Extraordinary Account, (ii) the
Extraordinary Percentage Interest in the Partnership represented by such Unit at
the time such Partner becomes a Terminated or Bankrupt Partner and (iii) such
Partner’s Vested Percentage with respect to such Extraordinary Account for such
Unit.

(d) For purposes of this Article XI:

(i) “Vested Percentage” shall mean the amount equal to with respect to any
Founding/Working Partner or REU Partner, 0% until (i) (A) such Partner’s Article
XI Term with respect to such Extraordinary Account class for the Unit equals
three (3) years or (B) with respect to a Founding/Working Partner holder of
Grant Units only, the later of clause (A) or the continuous employment of such
Founding/Working Partner for his, her or its Term of Employment (as defined in
such Founding/Working Partner’s employment agreement with such Person, if any,
entered into in connection with the issuance of the Matching Grant Units but
excluding any automatic renewals thereof) (the later of the date specified in
clause (A) or (B) being the “Initial Vesting Date”), (ii) 30% as of the Initial
Vesting Date and increasing by 10% on each yearly anniversary of such date until
such Partner’s Vested Percentage for such Extraordinary Account for such Unit
equals 100%; provided that the General Partner in its sole and absolute
discretion may accelerate the vesting of a Founding/Working Partner’s or REU
Partner’s Extraordinary Account and may accelerate the distribution of such
vested amounts.

 

-58-



--------------------------------------------------------------------------------

(ii) At any time of determination, “Extraordinary Percentage Interest” shall
mean the amount equal to with respect to any Founding/Working Partner or REU
Partner, the percentage calculated by dividing the number of Units (including
Hypothetical Units treated as being outstanding) held by such Partner by the
number of Units (including Hypothetical Units treated as being outstanding) of
the Partnership then outstanding. Such payments will be made in up to five
(5) equal annual installments, as determined by the General Partner, commencing
within one (1) year of the date on which a Founding/Working Partner or an REU
Partner, as the case may be, becomes a Terminated or Bankrupt Partner; provided
that the Terminated or Bankrupt Partner has not violated its Partner Obligations
or engaged in any Competitive Activity, prior to the date such payments are
completed, and shall be subject to prepayment (including payment prior to the
Termination of a Partner) at the sole and absolute discretion of the General
Partner at any time.

(iii) Upon the Termination of any Founding/Working Partner or REU Partner, there
shall be treated as issued to Cantor a number of Founding/Working Partner Units
or REU Partner Units, as the case may be (the “Hypothetical Units”), equal to
the product of (1) the number of Units held by such Partner immediately prior to
such Termination and (2) 100% minus such Partner’s Vested Percentage at the time
of such Termination; provided that such Partner’s Vested Percentage shall be
adjusted (but not below zero (0)) to reflect the portion of the Vested
Percentage that is actually paid to such Partner in connection with its
Termination.

(e) Nothing in this Article XI shall affect the amount of money or property
distributable to a Partner upon the liquidation of the Partnership.

(f) Notwithstanding anything to the contrary contained herein or otherwise, the
General Partner is authorized (upon the approval of the Exchangeable Limited
Partners (by affirmative vote of a Majority in Interest)) to amend this
Agreement without the consent of the Limited Partners to the extent reasonably
necessary to carry out the purposes of this Article XI.

ARTICLE XII

FOUNDING PARTNERS, WORKING PARTNERS AND REU PARTNERS

SECTION 12.01. Units. (a) General.

(i) Grant Units. Grant Units shall represent Founding/Working Partner Interests
in the Partnership. Except as specifically provided to the contrary herein or in
the agreements or other written materials executed by the General Partner
relating to the grant of any Grant Units, it is intended that, for all purposes
under this Agreement, Grant Units and the holders thereof shall have the same
rights, privileges and obligations and shall be subject to the same
restrictions, as High Distribution Units and the holders thereof; provided,
however, that subject to the other provisions of this Agreement, the Partnership
may issue Grant Units and create a Grant Tax Payment Account with other rights
and limitations (including performance criteria, earnings

 

-59-



--------------------------------------------------------------------------------

limitations, and vesting requirements), upon the written consent of the General
Partner and the holders of such Units. Any such rights and limitations shall be
taken into account in applying the provisions of this Agreement.

(ii) Matching Grant Units. Matching Grant Units shall represent Founding/Working
Partner Interests in the Partnership. Matching Grant Units may be issued, at the
sole and absolute discretion of the General Partner, in connection with the
purchase of Units by any Partner and in such amounts that the General Partner
shall determine in its sole and absolute discretion. Except as specifically
provided to the contrary herein or as in the agreements or other written
materials executed by the General Partner relating to the grant of any Matching
Grant Units, it is intended that, for all purposes under this Agreement,
Matching Grant Units and the holders thereof shall have the same rights,
privileges, and obligations and shall be subject to the same restrictions, as
High Distribution Units and the holders thereof; provided, however, that subject
to the other provisions of this Agreement, the Partnership may issue Matching
Grant Units and create a Matching Grant Tax Payment Account with other rights
and limitations (including performance criteria, earnings limitations, and
vesting requirements), upon the written consent of the General Partner and the
holders of such Units. Any such rights and limitations shall be taken into
account in applying the provisions of the Agreement.

(iii) High Distribution Units. High Distribution Units shall represent
Founding/Working Partner Interests in the Partnership.

(iv) REUs. REUs shall represent REU Interests in the Partnership.

(b) High Distribution II Units. (i) Except as otherwise provided in this
Section 12.01(b) or elsewhere in this Agreement, holders of High Distribution II
Units shall have the same rights, privileges, and obligations as, and shall be
subject to the same restrictions as, High Distribution Units.

(ii) The Partnership shall maintain an HDII Account with respect to each holder
of High Distribution II Units. The HDII Account shall initially be equal to the
amount per Unit mutually agreed by the Founding/Working Partner and the General
Partner upon the issuance of any High Distribution II Units, subject to
Section 12.01(b)(ix) and shall be adjusted as hereinafter provided. High
Distribution II Units held as a result of modification of High Distribution
Units shall, solely for purposes of this Section 12.01(b), be treated as issued
on the date of such modification, except that such Units shall be treated as
having been held by such Founding/Working Partner since the date the High
Distribution Units were originally purchased for purposes of determining the
amount distributable to a holder of High Distribution II Units pursuant to
Section 12.01(b)(viii).

(A) Each HDII Account shall be reduced, but not below zero (0), by (x) any cash
contributed to the Partnership by a holder of High Distribution II Units and
designated as an HDII Contribution or (y) any reduction in distributions to such
Founding/Working Partner pursuant to

 

-60-



--------------------------------------------------------------------------------

Section 12.01(b)(v), 12.01(b)(vi) or 12.01(b)(viii) (all amounts referred to in
(x) and (y) shall be defined as “HDII Contributions”).

(B) In the event that a Loss is allocated with respect to a Founding/Working
Partner’s High Distribution II Units during any period, such Founding/Working
Partner’s HDII Account shall be increased by the smaller of (x) the amount of
such Loss and (y) the amount of such Founding/Working Partner’s HDII Special
Allocation.

(iii) Pursuant to Section 2(k) of Exhibit D to this Agreement, a portion of the
items of loss or deduction of the Partnership for each period shall specifically
be allocated to each Founding/Working Partner holding High Distribution II Units
with a positive HDII Account. Such portion (the “HDII Special Allocation”) shall
be equal to the product of (1) the balance of such HDII Account and (2) the rate
mutually agreed by the Founding/Working Partner and the General Partner from
time to time (the “HDII Special Allocation Rate”). Such HDII Special Allocation
Rate may be fixed or established by formula.

(iv) A Founding/Working Partner’s HDII Account for each Unit must periodically
be reduced to the level specified in a schedule mutually agreed by the
Founding/Working Partner and the General Partner. If no schedule is agreed, the
HDII Account shall be reduced by an amount sufficient so that the HDII Account
is (i) no greater than 75% of its original value on the first December 15th
after such Unit’s issuance; (ii) no greater than 50% of its original value on
the second December 15th after such Unit’s issuance; (iii) no greater than 25%
of its original value on the third December 15th after such Unit’s issuance; and
(iv) zero (0) on the fourth December 15th after such Unit’s issuance; provided,
however, that any such December 15th date may be extended at the sole and
absolute discretion of the General Partner to any later date in December of such
year. To the extent that any HDII Account exceeds the relevant level set forth
in the schedule or, if no schedule is agreed upon, the relevant level specified
in the preceding sentence, such Founding/Working Partner’s HDII Account shall be
reduced through adjustments to distributions pursuant to Section 12.01(b)(v) or
12.01(b)(vi). Reductions required to be made pursuant to this
Section 12.01(b)(iv) shall be referred to as an “HDII Account Reduction
Obligation.”

(v) Amounts distributable to any Founding/Working Partner holding High
Distribution II Units for any period shall be reduced, but not below zero (0),
by the amount of any HDII Account Reduction Obligation that has not previously
been satisfied. To the extent that any HDII Account Reduction Obligation for any
date exceeds the amount, if any, that would otherwise be distributed to such
Founding/Working Partner within five (5) days of such date, after application of
any withholding tax or other payments on behalf of such Founding/Working Partner
pursuant to Section 5.09, such Founding/Working Partner shall be required to
make additional HDII Contributions to the Partnership pursuant to
Section 12.01(b) in an amount equal to such excess.

 

-61-



--------------------------------------------------------------------------------

(vi) The General Partner may reduce any distribution otherwise payable to any
holder of High Distribution II Units by an amount not to exceed the HDII Account
Reduction Obligation for any date during the fiscal year that includes such
distribution. Such reduction shall be made after application of
Section 12.01(b)(iv). In applying this Section 12.01(b)(vi), the General Partner
may deem such Founding/Working Partner to have elected to receive a distribution
equal to 100% of the Estimated Income allocable to such Founding/Working Partner
for such period.

(vii) Notwithstanding anything to the contrary contained in this Agreement, no
additional Units shall be issued to a Founding/Working Partner holding High
Distribution II Units as a result of any HDII Contribution occurring by way of
cash contributions and reductions in amounts distributable to such
Founding/Working Partner under Section 12.01(b)(v), 12.01(b)(vi) or
12.01(b)(viii).

(viii) In the event of the redemption of all or a portion of a Founding/Working
Partner’s High Distribution II Units pursuant to Section 3.03, 9.02 or 12.05 or
otherwise in accordance with this Agreement, the amount distributable to a
Founding/Working Partner shall be reduced, but not below zero (0), by the HDII
Account. In the event of the redemption of all of a Founding/Working Partner’s
High Distribution II Units, the Founding/Working Partner’s HDII Account shall
become immediately payable to the Partnership in full. In the event of the
redemption of all or a portion of a Founding Partner’s High Distribution II
Units, (a) an amount equal to the Founding Partner’s CFLP HDII Account with
respect to such Units shall be paid to Cantor rather than being distributed to
such Founding Partner on such date with respect to such Units and (b) if such
High Distribution II Units called for redemption are purchased by Cantor
pursuant to Section 12.02 or 12.03, the amount payable by Cantor to such
Founding Partner or the Partnership for such Units shall be reduced by an amount
equal to the Founding Partner’s CFLP HDII Account with respect to such Unit not
theretofore paid by the Partner pursuant to this Section 12.01(b).

(ix) Any High Distribution II Unit that is designated as a Founding Partner Unit
shall continue to have a CFLP HDII Account, CFLP HDII Special Allocation Rate
and CFLP HDII Account Reduction Obligation, and the holder of such High
Distribution II Unit shall satisfy its obligations to Cantor relating to such
Unit by the application of any distributions that would be subject to reduction
and any contributions that would be made by such holder under this
Section 12.01(b), were such holder’s High Distribution II Unit to have an HDII
Account, a HDII Special Allocation Rate and an HDII Account Reduction
Obligation, equal to those it has to Cantor (and, in the case of any loss
specially allocated to such holder by the Partnership reflecting the HDII
Account Reduction Obligation it would have, an equivalent amount of income shall
be allocated by the Partnership to Cantor). Any payment by a Partner to Cantor
in respect of its CFLP HDII Account Reduction Obligation pursuant to this
paragraph shall result in an increase in such Partner’s Capital Account in the
Partnership (such payment to be treated, for purposes of maintaining Capital
Accounts, as a capital contribution by such Partner to the Partnership and a
distribution by the Partnership to Cantor).

 

-62-



--------------------------------------------------------------------------------

(x) Notwithstanding anything to the contrary contained in this Agreement, any
Founding/Working Partner holding High Distribution II Units shall be required to
make additional HDII Contributions to the Partnership by way of cash
contributions and by reductions in amounts distributable to such Partner as
provided in Sections 12.01(b)(v), 12.01(b)(vi) and 12.01(b)(viii). Such
contributions must be made within five days of the General Partner notifying
such High Distribution II Unitholder of its obligation hereunder. In the event
that the required contribution is not made, the General Partner may, in its sole
and absolute discretion, redeem all or a portion of such Founding/Working
Partner’s High Distribution II Units, declare the High Distribution Unit II
Unitholder to be in default under this Agreement, or take any other action
available to it at law or in equity to enforce the obligation described in this
Section 12.01(b)(x), including, without limitation, seeking enforcement of such
obligation in any forum and in any jurisdiction (and each High Distribution II
Unitholder hereby irrevocably submits to the jurisdiction of any such forum or
jurisdiction), notwithstanding the jurisdictional provisions contained in
Section 13.04 hereof, including the payment of legal fees and expenses related
thereto. Any Partner not making a required contribution shall pay interest to
the Partnership at a rate determined by the General Partner, and such interest
payments shall not be treated as capital contributions hereunder or as part of
such Partner’s Capital Account.

(c) High Distribution III Units. High Distribution III Units and holders of High
Distribution III Units shall have the same rights, privileges and obligations
as, and shall be subject to the same restrictions as, High Distribution II Units
and holders of High Distribution II Units, and High Distribution III Units that
are Founding Partner Units shall be treated in the same manner as High
Distribution II Units that are Founding Partner Units (including the obligation
of a holder of High Distribution III Units to Cantor pursuant to
Sections 12.01(b)(viii) and 12.01(b)(ix)); provided that High Distribution III
Units shall always have a Base Amount of zero (0) and shall have an HDIII
Account in lieu of an HDII Account, which Account shall be subject to mandatory
annual reduction on each anniversary of the date of issuance of the applicable
High Distribution III Unit (or on such other date as the General Partner, acting
in its sole and absolute discretion, in writing shall establish) (any such date,
a “Reduction Date”) to such amount as specified on a schedule mutually agreed by
the Founding/Working Partner and the General Partner, acting in its sole and
absolute discretion, or if no schedule shall be agreed upon, to not greater than
5/6 of the original HDIII Account on the first Reduction Date; not greater than
2/3 of the original HDIII Account on the second Reduction Date; not greater than
1/2 of the original HDIII Account on the third Reduction Date; not greater than
1/3 of the original HDIII Account on the fourth Reduction Date; not greater than
1/6 of the original HDIII Account on the fifth Reduction Date; and zero (0) on
the sixth Reduction Date. Reductions required to be made pursuant to this
Section 12.01(c) shall be referred to as an “HDIII Account Reduction
Obligation.” Each High Distribution III Unit shall have a HDIII Special
Allocation Rate and HDIII Account Reduction Obligation in lieu of a HDII Special
Allocation Rate and HDII Account Reduction Obligation. Until such time as a
holder of High Distribution III Units shall have reduced his, her or its HDIII
Account to zero (0), the High Distribution III Units held by such
Founding/Working Partner shall not have any of the voting rights provided to
Limited Partners in this Agreement.

 

-63-



--------------------------------------------------------------------------------

(d) High Distribution IV Units. Holders of High Distribution IV Units shall have
the same rights, privileges and obligations as, and shall be subject to the same
restrictions as, holders of High Distribution Units; provided that High
Distribution IV Units shall always have a Base Amount of zero (0); provided,
further, that High Distribution IV Units that are designated as Founding Partner
Units shall have a “HDIV Tax Payment Account” in an amount equal to the Cantor
HDIV Tax Payment Account of the limited partner units in Cantor that were
redeemed in exchange for such High Distribution IV Units in the Cantor
Redemption, and a holder of High Distribution IV Units shall be entitled to
receive payments from the Partnership with respect to such HDIV Tax Payment
Account in amounts, at times and on terms equivalent to what would have applied
to such Founding/Working Partner holding High Distribution IV Units had such
Founding/Working Partner holding High Distribution IV Units continued to hold
Cantor High Distribution IV Units and not been subject to the Cantor Redemption
with any HDIV Tax Payment Account to be subject to payment upon the same terms
and conditions as are provided in Section 12.02(g) for a Grant Tax Payment
Account.

SECTION 12.02. Transfers of Founding Partner Interests, Working Partner
Interests and REU Interests. (a) Effect of Termination or Bankruptcy of
Founding/Working Partners or REU Partners. (i) Termination and Bankruptcy of
Founding Partners.

(A) Except as otherwise agreed to by each of the General Partner, the
Exchangeable Limited Partners (by Majority in Interest) and the applicable
Founding Partner or as otherwise expressly provided herein, upon any Termination
or Bankruptcy of a Founding Partner (or the Termination or Bankruptcy of the
beneficial owner of the stock or other ownership interest of any such Founding
Partner that is a corporation or other entity), (1) the portion of the Founding
Partner Interest held by such Partner that shall have become exchangeable
pursuant to Section 8.01(b)(ii), if any, shall automatically be Exchanged with
BGC Partners for BGC Partners Class A Common Stock on the terms set forth in
Sections 8.01(f), 8.01(g) and 8.01(h); provided that the General Partner shall
determine the Exchange Effective Date (which date shall be on the date of such
Termination or Bankruptcy or as promptly as practicable thereafter and which may
be later than the Calculation Date); and (2) the portion of the Founding Partner
Interest that shall not have become exchangeable pursuant to Section 8.01(b)(ii)
shall be purchased or redeemed from such Founding Partner or his, her or its
Personal Representative by the Partnership, and such Founding Partner or his,
her or its Personal Representative shall sell to the Partnership all of the
Founding Partner Interest held by such Founding Partner at the time of
Termination or Bankruptcy on the terms and conditions set forth in
Section 12.02. With the consent of Cantor and the General Partner, the
Partnership may assign by written instrument its right to purchase such Founding
Partner Interest pursuant to this Section 12.02 to another Partner.

(B) At the time of purchase of a Founding Partner Interest by the Partnership
pursuant to this Article XII, including Section 12.02(a)(i)(A), the Partnership
shall provide written notice to Cantor of such purchase as promptly as
practicable, and Cantor shall have a right to purchase (or to assign to any
member

 

-64-



--------------------------------------------------------------------------------

of the Cantor Group the right to purchase) all or a portion of such Founding
Partner Interest from the Partnership (it being understood that such purchase
price shall be proportionately reduced to the extent that only a portion of the
Founding Partner Interest is being acquired). The price to be paid by Cantor (or
the other member of the Cantor Group acquiring such Founding Partner Interest,
as the case may be) for the purchase of a Founding Partner Interest pursuant to
this Section 12.02(a)(i)(B) shall be equal to the lesser of (1) the amount that
the Partnership would be required to pay to redeem or purchase such Founding
Partner Interest were the Partnership to redeem or purchase such Founding
Partner Interest pursuant to the provisions of this Section 12.02 (assuming such
Founding Partner Interest were a Working Partner Interest) and (2) the amount
equal to (x) the number of Units underlying such Founding Partner Interest,
multiplied by (y) the Exchange Ratio as of the date of such purchase, multiplied
by (z) the Current Market Price as of the date of such purchase. Cantor (or the
other member of the Cantor Group acquiring such Founding Partner Interest, as
the case may be) may pay for such price using cash, Publicly Traded Shares
(valued at the average of the closing prices of such shares (as reported by the
Nasdaq Global Market or any other national securities exchange or quotation
system on which such shares are then listed or quoted) during the 10-trading-day
period immediately preceding each payment (or by such other fair and reasonable
pricing method as may be selected by Cantor)), or other property valued at its
then-fair market value, as determined by Cantor in its sole and absolute
discretion, or a combination of the foregoing. Notwithstanding anything to the
contrary set forth in this Agreement, the Parties agree that, if Cantor (or the
other member of the Cantor Group acquiring such Founding Partner Interest, as
the case may be) shall purchase a Founding Partner Interest pursuant to this
Section 12.02(a)(i)(B) at a price equal to clause (2) above, neither Cantor, any
member of the Cantor Group nor the Partnership or any other Person be obligated
to pay the holder of such Founding Partner Interest any amount in excess of the
amount set forth in clause (2) above. Cantor shall respond as promptly as
practicable to the Partnership after receipt of the written notice provided by
the Partnership as to whether it is electing to exercise its rights pursuant to
this Section 12.02(a)(i)(B) with respect to a Founding Partner Interest.
Pursuant to Section 4.03(c)(iii), any Founding Partner Interest acquired by a
Cantor Company pursuant to this Section 12.02(a)(i)(B) shall cause such Founding
Partner Interest and related Units (or portion thereof) to automatically be
designated as an Exchangeable Limited Partnership Interest and the related Units
(or portion thereof) shall automatically be designated as Exchangeable Limited
Partnership Units. The Cantor Company acquiring such Interest shall have all
rights and obligations of a holder of Exchangeable Limited Partnership Interest
with respect to such Interest, and such Exchangeable Limited Partnership
Interest shall not be subject to the redemption provisions of this Article XII.

(ii) Termination and Bankruptcy of Working Partners.

(A) Except as otherwise agreed to by each of the General Partner and the
applicable Working Partner or as otherwise expressly provided

 

-65-



--------------------------------------------------------------------------------

herein, upon any Termination or Bankruptcy of a Working Partner (or the
Termination or Bankruptcy of the beneficial owner of the stock or other
ownership interest of any such Working Partner that is a corporation or other
entity), (1) the portion of the Working Partner Interest held by such Partner
that shall have become exchangeable pursuant to Section 8.01(b)(iv), if any,
shall automatically be Exchanged with BGC Partners for BGC Partners Class A
Common Stock on the terms set forth in Sections 8.01(f), 8.01(g) and 8.01(h);
provided that the General Partner shall determine the Exchange Effective Date
(which date shall be on the date of such Termination or Bankruptcy or as
promptly as practicable thereafter and which may be later than the Calculation
Date); and (2) the portion of the Working Partner Interest that shall not have
become exchangeable pursuant to Section 8.01(b)(iv) shall be purchased or
redeemed from such Working Partner by the Partnership, or his, her or its
Personal Representative, and such Working Partner, or his, her or its Personal
Representative shall sell to the Partnership, all of the Working Partner
Interest held by such Working Partner at the time of Termination or Bankruptcy
on the terms and conditions set forth in Section 12.02. With the consent of the
General Partner, the Partnership may assign by written instrument its right to
purchase such Working Partner Interest pursuant to this Section 12.02 to another
Partner.

(B) If the Partnership elects to assign its purchase rights with respect to any
Working Partner Interest to another Partner pursuant to Section 12.02(a)(ii)(A),
the Partnership shall provide written notice to Cantor of such election as
promptly as practicable, and Cantor shall have a right to purchase (or to assign
to any member of the Cantor Group the right to purchase) all or a portion of
such Interest from the Partnership, on the same terms that such Partner would
have a right to purchase such Interest. Cantor shall respond as promptly as
practicable to the Partnership after receipt of the written notice provided by
the Partnership as to whether it is electing to exercise its right to purchase
provided in this Section 12.02(a)(ii)(B) with respect to such Working Partner
Interest.

(iii) Termination and Bankruptcy of REU Partners.

(A) Except as otherwise agreed to by each of the General Partner and the
applicable REU Partner or as otherwise expressly provided herein, upon any
Termination or Bankruptcy of an REU Partner (or the Termination or Bankruptcy of
the beneficial owner of the stock or other ownership interest of any such REU
Partner that is a corporation or other entity), (1) the portion of the REU
Interest held by such Partner that shall have become exchangeable pursuant to
Section 8.01(b)(iii) shall automatically be Exchanged with BGC Partners for BGC
Partners Class A Common Stock on the terms set forth in Sections 8.01(f),
8.01(g) and 8.01(h); provided that the General Partner shall determine the
Exchange Effective Date (which date shall be on the date of such Termination or
Bankruptcy or as promptly as practicable thereafter and which may be later than
the Calculation Date); and (2) the portion of the REU Interest held by such
Partner that shall not have become exchangeable pursuant to Section 8.01(b)(iii)
shall be purchased and redeemed by the Partnership, and such REU Partner, or

 

-66-



--------------------------------------------------------------------------------

his, her or its Personal Representative shall sell to the Partnership, all of
such portion of the REU Interest on the terms and conditions set forth in
Section 12.02. With the consent of the General Partner, the Partnership may
assign by written instrument its right to purchase such portion of the REU
Interest pursuant to this Section 12.02 to another Partner.

(B) If the Partnership elects to assign its purchase rights with respect to any
REU Interest to another Partner pursuant to Section 12.02(a)(iii)(A), the
Partnership shall provide written notice to Cantor of such election as promptly
as practicable, and Cantor shall have a right to purchase (or to assign to any
member of the Cantor Group the right to purchase) all or a portion of such
Interest from the Partnership, on the same terms that such Partner would have a
right to purchase such Interest. Cantor shall respond as promptly as practicable
to the Partnership after receipt of the written notice provided by the
Partnership as to whether it is electing to exercise its right to purchase
provided in this Section 12.02(a)(iii)(B) with respect to such REU Interest.

(iv) Other.

(A) Solely for purposes of this Section 12.02, all references to Founding
Partners, Working Partners, Founding/Working Partners or REU Partners shall
include any Terminated or Bankrupt former Founding Partners, Working Partners,
Founding/Working Partners or REU Partners, unless the context clearly indicates
otherwise.

(B) Each Founding/Working Partner and each REU Partner acknowledges and
recognizes that, during the period that such Founding/Working Partner or REU
Partner, as the case may be, is a Partner, he, she or it (or their beneficial
owner) will be privy to trade secrets, client secrets and confidential
proprietary information critical to the success of the business of the
Partnership and the Affiliated Entities and will have an extraordinary
opportunity to participate in the growth of the business of the Partnership.
Each Founding/Working Partner and each REU Partner also agrees that certain
actions taken by the Founding/Working Partner or REU Partner, as the case may
be, including, violating its Partner Obligations or engaging in a Competitive
Activity while a Founding/Working Partner or REU Partner, as the case may be, is
a Partner or otherwise during the four-year period immediately following the
date on which such Person ceases, for any reason, to be a Partner would harm the
Partnership or the Affiliated Entities. Accordingly, in consideration of being
afforded the opportunity to become a Partner, each Founding/Working Partner and
each REU Partner agrees to the economic terms set forth in this Section 12.02.

(C) Each Founding/Working Partner and each REU acknowledges that this
Section 12.02 is intended solely to reflect the economic agreement between the
Founding/Working Partners and the REU Partners, as the case may be, with respect
to amounts payable upon such Partner’s Bankruptcy or

 

-67-



--------------------------------------------------------------------------------

Termination. Nothing in this Section 12.02 shall be considered or interpreted as
restricting the ability of a former Partner in any way from engaging in any
Competitive Activity, or in other employment of any nature whatsoever, subject
in either case to the restrictions elsewhere in this Agreement (including
Sections 3.03 and 13.06). The provisions of this Section 12.02 shall be in
addition to, and not in substitution for, any other provision of this Agreement
or any agreement to which the Founding/Working Partner or REU Partner, as the
case may be, is subject pursuant to the terms of any other agreement with the
Partnership or any Affiliated Entity and shall not abrogate any provisions
contained in this Agreement or any other such agreement.

(D) Each Founding/Working Partner and each REU Partner consents to the economic
terms of this Section 12.02 and agrees that, subject to Section 2.09(c), a
Founding/Working Partner and an REU Partner, as the case may be, who does not
engage in a Competitive Activity or otherwise breach a Partner Obligation during
the four-year period immediately following the date such Person cease, for any
reason, to be a Partner, shall be entitled, subject to any other provision of
this Agreement (including Section 2.09(c)) and any other remedies at law or in
equity for a breach by such Partner of any other provision of this Agreement, to
all amounts payable pursuant to Sections 12.02(b) and 12.02(c). Subject to
Sections 2.09(c) and 3.03, a Founding/Working Partner or an REU Partner, as the
case may be, who chooses to engage, or engages, in a Competitive Activity or
otherwise breaches a Partner Obligation shall be entitled to receive all amounts
payable pursuant to Section 12.02(b) and shall be entitled to receive Additional
Amounts as are provided in Section 12.02(c) to the extent that such amounts are
payable prior to the date on which such Partner first participates in a
Competitive Activity or otherwise breaches a Partner Obligation. Each
Founding/Working Partner and each REU Partner agrees that the amounts that such
a Founding/Working Partner or REU Partner, as the case may be, will receive upon
withdrawing from the Partnership represent full and complete payment in
liquidation of such Partner’s interest in the property of the Partnership,
taking into account such Partner’s share of Partnership liabilities. Such amount
will not include any payment for a Founding/Working Partner’s interest or an REU
Partner’s interest, as the case may be, in the unrealized receivables or
goodwill of the Partnership.

(b) Payment of Base Amount. (i) Except as otherwise expressly set forth herein,
the purchase price to be paid by the Partnership (or the Partner to which the
purchase right had been assigned, as applicable) for the Founding/Working
Partner Interest or the REU Interest, as the case may be, purchased or redeemed
pursuant to Section 12.02(a) shall equal the Base Amount of such
Founding/Working Partner Interest or REU Interest, as the case may be, as of the
Calculation Date; provided that the Partnership may, in the sole and absolute
discretion of the General Partner, deduct therefrom the Adjustment Amount in
whole or in part.

(ii) If (A) a Founding/Working Partner (other than a holder of Grant Units or
Matching Grant Units) or REU Partner, as the case may be, shall become a

 

-68-



--------------------------------------------------------------------------------

Terminated or Bankrupt Partner, or (B) a Founding/Working Partner holding Grant
Units or Matching Grant Units shall become a Terminated Founding/Working
Partner, in each case of clause (A) or (B), such Partner shall receive the
applicable Base Amount at such time as the Partnership shall elect to tender
payment, but in no event later than 90 days after the date of Termination or
Bankruptcy of such Partner, as applicable, or at such later date as may soonest
be practicable in view of the administration of the estate of a deceased or
Bankrupt Founding/Working Partner or REU Partner, as the case may be (such date
referred to herein as the “Payment Date”).

(iii) The “Base Amount” means: (1) with respect to any Founding Partner Unit
received pursuant to the Cantor Redemption or any REU Interest, an amount equal
to zero; and (2) with respect to all of the Working Partner Interest held by a
Terminated or Bankrupt Working Partner on the date such Working Partner becomes
a Terminated or Bankrupt Working Partner, an amount equal to the smallest of:

(A) the Working Partner’s Adjusted Capital Account for the entire Interest held
by such Working Partner less $50,000;

(B) three quarters (3/4) of the Working Partner’s Adjusted Capital Account for
all Units held by such Working Partner (one third (1/3) with respect to Units
which are Under Three-Year Units); and the amount equal to: (A) with respect to
all Pre Five Year Units held by such Working Partner, the Capital Return
Account; plus (B) with respect to all Five Year Units held by such Working
Partner, the Capital Return Account plus one quarter (1/4) of the Adjusted
Capital Account Surplus with respect to such Units, less any Excess Prior
Distributions with respect to such Units (but not in excess of the Adjusted
Capital Account with respect to such Units); plus (C) with respect to all Ten
Year Units held by such Working Partner, the Capital Return Account plus one
third (1/3) of the Adjusted Capital Account Surplus with respect to such Units,
less any Excess Prior Distributions with respect to such Units (but not in
excess of the Adjusted Capital Account with respect to such Units).

In no event shall the Base Amount be negative. For purposes of the calculation
of all amounts under this Section 12.02(b)(iii), all adjustments and allocations
pursuant to any other section of this Agreement shall be deemed made pro rata
with respect to all Units held by a Partner.

(iv) Any Adjusted Capital Account with respect to the Founding Partner Units,
REUs, Grant Units, Matching Grant Units, High Distribution III Units and High
Distribution IV Units as of the Calculation Date (after any reduction for any
Adjustment Amount) shall be paid as Additional Amounts in accordance with and
subject to the terms of Section 12.02(c).

(v) In the event of the redemption of all or a portion of a Founding/Working
Partner’s High Distribution II Units, (a) an amount equal to the

 

-69-



--------------------------------------------------------------------------------

Founding/Working Partner’s CFLP HDII Account with respect to such Units shall be
paid to Cantor rather than being distributed to such Founding/Working Partner on
such date with respect to such Units or (b) if such High Distribution II Units
called for redemption are purchased by Cantor, the amount payable by Cantor to
such Founding/Working Partner or the Partnership for such Units shall be reduced
by an amount equal to the Founding/Working Partner’s CFLP HDII Account with
respect to such Units.

(vi) Solely for purposes of making the calculation required by this
Section 12.02, the General Partner may to the extent it deems appropriate
include a Founding/Working Partner’s HDII Account in its Adjusted Capital
Account.

(c) Payment of Additional Amounts. (i) On each of the first, second, third and
fourth anniversaries of the Payment Date (or at such earlier time as is
determined by the General Partner in its sole and absolute discretion), a
Founding/Working Partner or REU Partner, as the case may be, will be entitled to
receive payment of one fourth (1/4) of such Partner’s Additional Amounts plus an
amount equal to interest determined pursuant to Section 12.02(c)(iv); provided
that such Partner (or in the case of a corporate or other entity Partner, the
majority owner of such Partner) has not engaged in any Competitive Activity or
otherwise breached a Partner Obligation prior to the date such payment is due.

(ii) A Partner’s “Additional Amounts” shall mean the amount equal to the excess,
if any, of (A) such Partner’s Adjusted Capital Account with respect to such
Partner’s entire Interest held by such Partner (which may be reduced in whole or
in part, in the sole and absolute discretion of the General Partner, by the
Adjustment Amount), minus (B) the amount, if any, payable to such Partner
pursuant to Section 12.02(b)(i).

(iii) For purposes of this Agreement, a Founding/Working Partner or REU Partner,
as the case may be, shall be considered to have engaged in a competitive
activity if such Partner (including by or through his, her or its Affiliates)
during the four-year period immediately following the date such Person ceases,
for any reason, to be a Partner (collectively, clauses (A) through (E), the
“Competitive Activities”):

(A) directly or indirectly, or by action in concert with others, solicits,
induces, or influences, or attempts to solicit, induce or influence, any other
partner, employee or consultant of Cantor, the Partnership or any member of the
Cantor Group or Affiliated Entity to terminate their employment or other
business arrangements with Cantor, the Partnership or any member of the Cantor
Group or Affiliated Entity, or to engage in any Competing Business or hires,
employs, engages (including as a consultant or partner) or otherwise enters into
a Competing Business with any such Person;

(B) solicits any of the customers of Cantor, the Partnership or any member of
the Cantor Group or Affiliated Entity (or any of their employees), induces such
customers or their employees to reduce their volume of business with, terminate
their relationship with or otherwise adversely affect their relationship with,
Cantor, the Partnership or any member of the Cantor Group or Affiliated Entity;

 

-70-



--------------------------------------------------------------------------------

(C) does business with any person who was a customer of Cantor, the Partnership
or any member of the Cantor Group or Affiliated Entity during the twelve
(12) month period prior to such Partner becoming a Terminated or Bankrupt
Partner if such business would constitute a Competing Business;

(D) directly or indirectly engages in, represents in any way, or is connected
with, any Competing Business, directly competing with the business of Cantor,
the Partnership or any member of the Cantor Group or Affiliated Entity, whether
such engagement shall be as an officer, director, owner, employee, partner,
consultant, affiliate or other participant in any Competing Business; or

(E) assists others in engaging in any Competing Business in the manner described
in the foregoing clause (D).

“Competing Business” shall mean an activity that (w) involves the development
and operations of electronic trading systems, (x) involves the conduct of the
wholesale or institutional brokerage business, (y) consists of marketing,
manipulating or distributing financial price information of a type supplied by
Cantor, the Partnership or any member of the Cantor Group or Affiliated Entity
to information distribution services or (z) competes with any other business
conducted by Cantor, the Partnership, any member of the Cantor Group or
Affiliated Entity or eSpeed if such business was first engaged in by Cantor, the
Partnership, any member of the Cantor Group or Affiliated Entity or eSpeed, or
Cantor, the Partnership, any member of the Cantor Group or Affiliated Entity or
eSpeed took substantial steps in anticipation of commencing such business and
prior to the date on which such Founding/Working Partner or REU Partner, as the
case may be, ceases to be a Founding/Working Partner or REU Partner, as the case
may be.

(iv) Each payment of the Additional Amounts pursuant to this Section 12.02(h)
shall bear interest at the AFR from the Payment Date until paid.

(v) The General Partner may revise the terms of this Section 12.02(c) with
respect to any or all Founding/Working Partner Units or REUs, as the case may
be; provided, however, that no such amendment may (i) lengthen the term of the
Restricted Period or the payout period or (ii) otherwise expand the scope of
this Section 12.02(c), unless, in each such case, it is effected by an amendment
to this Agreement made pursuant to Section 13.01 or by the terms of another
agreement between the Partnership and the holder of the affected
Founding/Working Partner Units or REUs, as the case may be. The Partnership and
the Partners believe that the provisions of this Section 12.02(c) are reasonable
in scope and duration and are necessary to protect the interests of the
Partnership and the Affiliated Entities.

 

-71-



--------------------------------------------------------------------------------

(vi) If any beneficial owner of the stock of a corporate Founding/Working
Partner or REU Partner, as the case may be, any partner of any general or
limited partnership that is a Founding/Working Partner or an REU Partner, as the
case may be, any member of a limited liability company that is a
Founding/Working Partner or an REU Partner, as the case may be, or the grantor,
trustee or beneficiary of any trust that is a Founding/Working Partner or an REU
Partner, as the case may be (such beneficial owner, partner, member, grantor,
trustee or beneficiary, a “Competing Owner”), directly or indirectly engages in
any Competitive Activity or otherwise breaches a Partner Obligation (or takes
action that would constitute a Competitive Activity or other breach of a Partner
Obligation if such person were a Founding/Working Partner or REU Partner, as the
case may be), the Partnership shall have the right to redeem a number of the
Founding/Working Partner Units or REUs, as the case may be, of such Partner
equal to the product of the maximum percentage of the ownership of such Partner
(by vote or value in the case of a corporation, by profits or capital interest
in the case of a partnership or limited liability company or by the greater of
the portion of such trust as to which the Competing Owner is a grantor or
beneficiary as reasonably determined by the General Partner) held by the
Competing Owner at any time during the twelve (12) month period preceding the
breach and the number of Founding/Working Partner Units or REUs, as the case may
be, held by such entity Partner at the time the Competitive Activity or other
breach of a Partner Obligation commences. The foregoing shall apply with such
changes as the General Partner deems appropriate to reflect the intent of the
foregoing with respect to any Founding/Working Partner or REU Partner, as the
case may be, that is an entity not specifically identified above. Anything to
the contrary in Section 9.02 notwithstanding, the General Partner shall have the
right to redeem such Founding/Working Partner Units or REUs, as the case may be,
for a price equal to the Base Amount (which may be $0.00) attributable to such
Founding/Working Partner Units or REUs, as the case may be, or, if less, the
amount, if any, payable in respect of such Founding/Working Partner Units or
REUs, as the case may be, under Section 3.03.

(vii) The General Partner may condition the receipt of any amount payable to a
Terminated or Bankrupt Founding/Working Partner or REU Partner, as the case may
be, upon the receipt of a certification, in form and substance acceptable to the
General Partner, that such former Partner has not engaged in any Competitive
Activity or otherwise breached a Partner Obligation. A former Founding/Working
Partner or REU Partner, as the case may be, shall be liable for all damages
(including any payments of Base Amount or Additional Amounts made as a result of
a false certification) resulting from the inaccuracy of any such certification
including attorneys’ fees and expenses incurred by the Partnership and shall
also be liable for interest at the lesser of nine (9) percentage points above
the prime rate as published in the Wall Street Journal, Eastern Edition in
effect from time to time or the highest rate permitted by law on the amount of
any damages owed to the Partnership.

 

-72-



--------------------------------------------------------------------------------

(viii) Notwithstanding anything in this Agreement to the contrary, the Personal
Representative of a Founding/Working Partner or REU Partner, as the case may be,
who has become a Terminated Partner on account of death shall receive payment of
his or her Additional Amounts at the same time such Personal Representative
receives payment of such deceased Partner’s Base Amount pursuant to
Section 4.03; provided, however, that the Personal Representative of a deceased
Founding/Working Partner or REU Partner, as the case may be, shall not be
entitled to receive payment of such Additional Amounts if such deceased Partner
engaged in a Competitive Activity or otherwise breached a Partner Obligation
prior to his or her death.

(d) Administrative Provisions Regarding this Section 12.02. (i) Any purchase and
sale made pursuant to this Section 12.02 shall be deemed to have occurred
automatically and immediately at the time Termination or Bankruptcy occurs with
respect to the applicable Founding/Working Partner or REU Partner, as the case
may be.

(ii) Immediately upon the Termination or Bankruptcy of (A) a Founding/Working
Partner (or of the owner of the equity of an entity owning such Founding/Working
Partner Units) or (B) an REU Partner holding REUs (or of the owner of the equity
of an entity owning such REUs): (x) the entire legal and beneficial ownership of
such Units owned by such Partner shall be automatically vested in the
Partnership and such Partner shall cease to be entitled to claim, and hereby
waives any such claim effective immediately upon such Termination or Bankruptcy,
any status or rights as a Founding/Working Partner or REU Partner, as the case
may be, including any right to vote such Units or receive any distribution
thereon, and (ii) such former Founding/Working Partner or REU Partner, as the
case may be, shall have the status solely of a creditor of the Partnership for
payment of the price for such Units so purchased by the Partnership at the price
established pursuant to this Agreement.

(iii) In the event that the Partnership shall default in the payment due at the
time and in the amount provided for by this Agreement, the former
Founding/Working Partner or former REU Partner, as the case may be, to whom such
payment is due shall be entitled solely to claim against the Partnership as a
creditor and hereby waives any claim for rescission of the subject
Founding/Working Partner Unit or REU, as the case may be, sale transaction or
any other beneficial or equitable recognition as a Partner of the Partnership.

(iv) All amounts payable for such purchase of Founding/Working Partner Units or
REUs, as the case may be, pursuant to Section 12.02 shall be made by the
Partnership at its principal office.

(v) Upon tender of all payments due to such Founding/Working Partner or REU
Partner, as the case may be, pursuant to this Section 12.02, the
Founding/Working Partner or REU Partner, as the case may be, or his, her or its
Personal Representative shall deliver to the Partnership the certificate or
certificates, if any, for the Founding/Working Partner Units or REUs, as the
case may be, purchased by the Partnership in form constituting good delivery
(including any reasonably

 

-73-



--------------------------------------------------------------------------------

requested form of instrument of conveyance or partnership power to the extent
not previously supplied pursuant to this Agreement), with all requisite transfer
tax stamps, if any, affixed thereto, and such probate, estate or tax
certificates or other documents as may be reasonably required by the Partnership
to evidence the authority of a Personal Representative and the compliance with
any applicable estate and inheritance tax requirements, and any other
agreements, documents or instruments specified by the General Partner.

(vi) In no event shall any distribution or payment otherwise payable pursuant to
this Section 12.02 be due if and to the extent that the General Partner in its
sole and absolute discretion determines in accordance with Section 6.02, that
such payment would violate the Act or any other applicable law. If at the time
of any payment by the Partnership for Founding/Working Partner Units or REUs, as
the case may be, the provision contained in the immediately preceding sentence
shall have effect, then the Partnership shall make such payment in the maximum
amount that would not violate the Act or any other applicable law, and shall
make such further payments, if any, on each 90 day anniversary thereof to the
extent that such payments do not violate the Act or any other applicable law,
until all obligations for the payment of all amounts due hereunder shall have
been paid in full. Any such deferred payments shall bear interest at the AFR.

(e) Admission of Additional Working Partners and REU Partners. (i) Additional
Working Partners and additional REU Partners may be admitted to the Partnership
in accordance with the terms of this Agreement in the sole and absolute
discretion of the General Partner.

(ii) The admission of an additional Working Partner or REU Partner pursuant to
this Section 12.02(e) shall be effective when the requirements of Section 7.03
are satisfied; provided that such additional Working Partner or REU Partner, as
the case may be, shall have made a capital contribution to the Partnership, if
any, as determined by the General Partner in accordance with the terms of this
Agreement and, if required by the Act, an amendment of the Certificate of
Limited Partnership shall have been duly filed.

(f) Post-Termination Payments for Grant Units. (i) Subject to Sections
12.02(f)(ii) and 12.02(f)(vi), following the Termination of a holder of Grant
Units, the Partnership (or the appropriate Affiliated Entity) shall pay to such
Founding/Working Partner (or his, her or its Personal Representative in the
event of the death of such Founding/Working Partner) an amount (the
“Post-Termination Payment”) equal to (A) the number of Grant Units issued to
such Founding/Working Partner, multiplied by (B) the grant price for such Grant
Units on the date of issuance as determined by the General Partner in its
discretion and set forth on a schedule; provided, however, that the obligation
to make any Post-Termination Payment shall be cancelled and no such payment
shall be made in the event the Partnership is dissolved without reconstitution
prior to the date that such Founding/Working Partner holding Grant Units becomes
a Terminated Founding/Working Partner.

 

-74-



--------------------------------------------------------------------------------

(ii) The Post-Termination Payment provided in Section 12.02(f)(i) shall be paid
in four (4) equal installments on each of the first, second, third and fourth
anniversaries of the Payment Date (subject to any delay caused by the
administration of the estate of a deceased or Bankrupt Founding/Working
Partner); provided that (A) such Founding/Working Partner has not violated its
Partner Obligations (including engaging in any Competitive Activity) prior to
the date such payments are due and the Partnership may condition the receipt of
any Post-Termination Payment upon receipt of a certification, in form and
substance acceptable to the General Partner, that such former Founding/Working
Partner (or in the case of any Grant Units held by a corporate Founding/Working
Partner, the majority owner of such Founding/Working Partner) has not violated
its Partner Obligations (including engaging in any Competitive Activity) prior
to the date such payments are due and (B) except as otherwise determined by the
General Partner in its sole and absolute discretion, such Founding/Working
Partner shall have been continuously employed by the Opcos or their Subsidiaries
or the Affiliated Entities for the full term of such Founding/Working Partner’s
Term of Employment (as defined in such Founding/Working Partner’s employment
agreement with such Person, if any, entered into in connection with the issuance
of the Grant Units but excluding any automatic renewals thereof); provided that
in the event of the death of such Founding/Working Partner such Founding/Working
Partner’s Personal Representative shall be entitled to a prorated amount of the
Post-Termination Payment based on the number of years (or portion thereof) that
such Founding/Working Partner was employed by the Opcos or their Subsidiaries or
any of the Affiliated Entities.

(iii) Payments of the Post-Termination Payment shall not bear interest.

(iv) The provisions of Sections 12.02(d)(ii), 12.02(d)(iii), 12.02(d)(iv),
12.02(d)(v) and 12.02(d)(vi) shall apply to Grant Units with such modifications
as may be required (as determined by the General Partner) to reflect the purpose
of this Section 12.02(f); provided that the Bankruptcy of a Founding/Working
Partner holding Grant Units shall have no effect.

(v) Each Founding/Working Partner holding Grant Units acknowledges and agrees
that payments pursuant to this Section 12.02(f) represent a right to a fixed
payment and do not represent a payment with respect to any Partnership asset of
any nature.

(vi) Notwithstanding any other provision of this Agreement, in the event a
Founding/Working Partner is not allocated an amount of losses with respect to a
Grant Unit where such losses are allocated generally to other Units in the
Partnership, the amounts payable with respect to and/or in connection with such
Unit pursuant to Sections 12.02(f) and 12.02(g) shall be reduced, in the
aggregate and in such proportion as the General Partner shall determine in its
sole and absolute discretion, by the amount of any such loss not so allocated.

 

-75-



--------------------------------------------------------------------------------

(g) Grant Tax Payment Accounts. (i) In connection with the issuance of Grant
Units, the Partnership may, at the election of the General Partner, establish
for a holder of any Grant Units an account (the “Grant Tax Payment Account”) in
an amount established by the General Partner, to be paid upon the terms and
conditions provided in this Section 12.02(g). No interest or other earnings
shall be credited to any Grant Tax Payment Account. Each Grant Tax Payment
Account and the obligations of the Partnership with respect to the payment
thereof shall be an unfunded unsecured obligation of the Partnership. Each
holder of Grant Units acknowledges and agrees that payments pursuant to this
Section 12.02(g) represent a right to a fixed payment and do not represent a
payment with respect to any Partnership asset of any nature.

(ii) If a Founding/Working Partner for whom a Grant Tax Payment Account has been
established shall become a Terminated Founding/Working Partner, such
Founding/Working Partner shall be entitled to be paid the amount of such
Founding/Working Partner’s Grant Tax Payment Account in four (4) equal annual
installments within 90 days of each of the first, second, third and fourth
anniversaries of the date Payment Date; provided that (A) such Founding/Working
Partner has not violated its Partner Obligations (including engaging in any
Competitive Activity) prior to the date any such payment is due and the
Partnership may condition the receipt of any payment from the Grant Tax Payment
Account upon receipt of a certification, in form and substance acceptable to the
General Partner, that such former Founding/Working Partner (or in the case of
any Grant Units held by a corporate Founding/Working Partner, the majority owner
of such Founding/Working Partner) has not violated its Partner Obligations
(including engaging in any Competitive Activity) prior to the date such payments
are due and (B) except as otherwise determined by the General Partner in its
sole and absolute discretion, such Founding/Working Partner shall have been
continuously employed by the Opcos or their Subsidiaries or the Affiliated
Entities for the full term of such Founding/Working Partner’s Term of Employment
(as defined in such Founding/Working Partner’s employment agreement with such
Person, if any, entered into in connection with the issuance of the Grant Units
but excluding any automatic renewals thereof); provided that in the event of the
death of such Founding/Working Partner such Founding/Working Partner’s Personal
Representative shall be entitled to a prorated amount of the Post-Termination
Payment based on the number of years (or portion thereof) that such
Founding/Working Partner was employed by the Opcos or their Subsidiaries or any
of the Affiliated Entities.

(iii) The obligation to pay any amount of any Grant Tax Payment Account shall be
canceled and no amount shall be paid with respect to such account in the event
the Partnership is dissolved without reconstitution prior to the date on which
the person for whom such account was established becomes a Terminated Partner.
In the event of the death of a Founding/Working Partner entitled to any payment
pursuant to this Section 12.02(g), the Personal Representative of such
Founding/Working Partner shall receive payment of his or her Grant Tax Payment
Account pursuant to this Section

 

-76-



--------------------------------------------------------------------------------

12.02(g); provided, however, that the Personal Representative of a deceased
Founding/Working Partner shall not be entitled to receive any payment pursuant
to this Section 12.02(g) if the deceased Founding/Working Partner violated its
Partner Obligations (including engaging in a Competitive Activity prior to his,
her or its death).

(iv) Notwithstanding any other provision of this Agreement, in the event a
Founding/Working Partner is not allocated an amount of losses with respect to a
Grant Unit where such losses are allocated generally to other Units in the
Partnership, the amounts payable with respect to and/or in connection with such
Unit pursuant to Sections 12.02(f) and 12.02(g) shall be reduced, in the
aggregate and in such proportion as the General Partner shall determine in its
sole and absolute discretion, by the amount of any such loss not so allocated.

(h) Post-Termination Payments for Matching Grant Units. (i) Subject to Sections
12.02(h)(ii) and 12.02(h)(vi), following the Termination of a Founding/Working
Partner holding Matching Grant Units, the Partnership (or the appropriate
Affiliated Entity) shall pay to such Founding/Working Partner (or his, her or
its Personal Representative in the event of the death of such Founding/Working
Partner) an amount (the “Matching Post-Termination Payment”) equal to (A) the
number of Matching Grant Units issued to such Founding/Working Partner,
multiplied by (B) the grant price for such Matching Grant Units on the date of
issuance as determined by the General Partner in its discretion and set forth on
a schedule; provided, however, that the obligation to make any Matching
Post-Termination Payment shall be cancelled and no such payment shall be made in
the event the Partnership is dissolved without reconstitution prior to the date
such Founding/Working Partner holding Matching Grant Units becomes a Terminated
Founding/Working Partner.

(ii) The Matching Post-Termination Payment provided in Section 12.02(h)(i) shall
be paid in four (4) equal installments on each of the first, second, third and
fourth anniversaries of the Termination of the Founding/Working Partner (subject
to any delay caused by the administration of the estate of a deceased or
Bankrupt Founding/Working Partner); provided that (A) such Founding/Working
Partner has not violated its Partner Obligations (including engaging in any
Competitive Activity) prior to the date such payments are due and the
Partnership may condition the receipt of any Matching Post-Termination Payment
upon receipt of a certification, in form and substance acceptable to the General
Partner, that such former Founding/Working Partner (or in the case of any
Matching Grant Units held by a corporate Founding/Working Partner, the majority
owner of such Founding/Working Partner) has not violated its Partner Obligations
(including engaging in any Competitive Activity) prior to the date such payments
are due and (B) except as otherwise determined by the General Partner in its
sole and absolute discretion, such Founding/Working Partner shall have been
continuously employed by the Opcos or their Subsidiaries or the Affiliated
Entities for the full term of such Founding/Working Partner’s Term of Employment
(as defined in such Founding/Working Partner’s employment agreement with such
Person, if any, entered into in connection with the issuance of the Grant Units
but excluding any automatic renewals thereof); provided that in the event of the
death of such Founding/Working Partner such Founding/Working Partner’s Personal
Representative shall be entitled to a prorated amount of the Matching
Post-Termination Payment based on the number of years (or portion thereof) that
such Founding/Working Partner was employed by the Opcos or their Subsidiaries or
any of the Affiliated Entities.

 

-77-



--------------------------------------------------------------------------------

(iii) Payments of the Matching Post-Termination Payment shall not bear interest.

(iv) The provisions of Sections 12.02(d)(ii), 12.02(d)(iii), 12.02(d)(iv),
12.02(d)(v) and 12.02(d)(vi) shall apply to Matching Grant Units with such
modifications as may be required (as determined by the General Partner) to
reflect the purpose of this Section 12.02(d); provided that the Bankruptcy of a
Founding/Working Partner holding Matching Grant Units shall have no effect.

(v) Each Founding/Working Partner holding Matching Grant Units acknowledges and
agrees that payments pursuant to this Section 12.02(h) represent a right to a
fixed payment and do not represent a payment with respect to any Partnership
asset of any nature.

(vi) Notwithstanding any other provision of this Agreement, in the event a
Founding/Working Partner is not allocated an amount of losses with respect to a
Matching Grant Unit where such losses are allocated generally to other Units in
the Partnership, the amounts payable with respect to and/or in connection with
such Unit pursuant to Sections 12.02(h) and 12.02(i) shall be reduced, in the
aggregate and in such proportion as the General Partner shall determine in its
sole and absolute discretion, by the amount of any such loss not so allocated.

(i) Matching Grant Tax Payment Accounts. (i) In connection with the issuance of
Matching Grant Units, the Partnership may, at the election of the General
Partner, establish for a holder of any Matching Grant Units an account (the
“Matching Grant Tax Payment Account”) in an amount established by the General
Partner, to be paid upon the terms and conditions provided in this
Section 12.02(i). No interest or other earnings shall be credited to any
Matching Grant Tax Payment Account. Each Matching Grant Tax Payment Account and
the obligations of the Partnership with respect to the payment thereof shall be
an unfunded unsecured obligation of the Partnership. Each holder of Matching
Grant Units acknowledges and agrees that payments pursuant to this
Section 12.02(i) represent a right to a fixed payment and do not represent a
payment with respect to any Partnership asset of any nature.

(ii) If a Founding/Working Partner for whom a Matching Grant Tax Payment Account
has been established shall become a Terminated Founding/Working Partner, such
Founding/Working Partner shall be entitled to be paid the amount of such
Founding/Working Partner’s Matching Grant Tax Payment Account in four (4) equal
annual installments within 90 days of each of the first, second, third and
fourth anniversaries of the Payment Date; provided that (A) such
Founding/Working Partner has not violated its Partner Obligations (including
engaging in any Competitive Activity) prior to the date such payments are due
and the Partnership may condition the receipt of any Matching Grant Tax Payment
upon receipt of a certification, in form and substance acceptable to the General
Partner, that such former Founding/Working

 

-78-



--------------------------------------------------------------------------------

Partner (or in the case of any Matching Grant Units held by a corporate
Founding/Working Partner, the majority owner of such Founding/Working Partner)
has not violated its Partner Obligations (including engaging in any Competitive
Activity) prior to the date such payments are due and (B) except as otherwise
determined by the General Partner in its sole and absolute discretion, such
Founding/Working Partner shall have been continuously employed by the Opcos or
their Subsidiaries or the Affiliated Entities for the full term of such
Founding/Working Partner’s Term of Employment (as defined in such
Founding/Working Partner’s employment agreement with such Person, if any,
entered into in connection with the issuance of the Matching Grant Units but
excluding any automatic renewals thereof); provided that in the event of the
death of such Founding/Working Partner such Founding/Working Partner’s Personal
Representative shall be entitled to a prorated amount of the Matching Grant Tax
Payment Amount based on the number of years (or portion thereof) that such
Founding/Working Partner was employed by the Opcos or their Subsidiaries or any
of the Affiliated Entities; provided, however, that the Personal Representative
of a deceased Founding/Working Partner shall not be entitled to receive any
payment pursuant to this Section 12.02(i) if the deceased Founding/Working
Partner violated its Partner Obligations (including engaging in a Competitive
Activity prior to his, her or its death).

(iii) The obligation to pay any amount of any Matching Grant Tax Payment Account
shall be canceled and no amount shall be paid with respect to such account in
the event the Partnership is dissolved without reconstitution prior to the date
on which the Person for whom such account was established becomes a Terminated
Founding/Working Partner.

(iv) Notwithstanding any other provision of this Agreement, in the event a
Founding/Working Partner is not allocated an amount of losses with respect to a
Matching Grant Unit where such losses are allocated generally to other Units in
the Partnership, the amounts payable with respect to and/or in connection with
such Unit pursuant to Sections 12.02(h) and 12.02(i) shall be reduced, in the
aggregate and in such proportion as the General Partner shall determine in its
sole and absolute discretion, by the amount of any such loss not so allocated.

(j) Post-Termination Payments for REU Interests. (i) Subject to Sections
12.02(j)(ii) and 12.02(j)(vi), following the Termination of an REU Partner, the
Partnership shall redeem the REUs held by such REU Partner, and in exchange
therefor, shall deliver to such REU Partner (or his, her or its Personal
Representative in the event of the death of such REU Partner) an amount of cash
equal to the portion, if any, of the REU Post-Termination Amount associated with
such REUs that has vested in accordance with the vesting schedule set forth in
the grant of such REUs; provided, however, that, in lieu of such cash payment
for an REU or REUs, the Partnership may cause such REU or REUs held by such
Partner to become exchangeable pursuant to Section 8.01(b)(iii) and to
automatically be Exchanged with BGC Partners for BGC Partners Class A Common
Stock on the terms set forth in Sections 8.01(f), 8.01(g) and 8.01(h); provided
that the General Partner shall determine the Exchange Effective Date (which date
shall be on the date of such Termination or Bankruptcy or as promptly as
practicable thereafter and which may be

 

-79-



--------------------------------------------------------------------------------

later than the Calculation Date), it being understood that the aggregate value
of the shares of BGC Partners Class A Common Stock may be more or less than the
vested REU Post-Termination Amount of such REUs. The total amount of cash and/or
shares payable pursuant to this Section 12.02(j)(i) is referred to herein as the
“REU Post-Termination Payment.” A Terminated REU Partner’s eligibility to
receive the REU Post-Termination Payment shall be subject to the vesting
schedule set forth in the award of such REU Units. The obligation to make any
REU Post-Termination Payment shall be cancelled and no such payment shall be
made in the event the Partnership is dissolved without reconstitution prior to
the date such REU Partner holding REUs becomes a Terminated REU Partner.

(ii) Notwithstanding the foregoing, the payment of an REU Post-Termination
Payment shall be paid in four (4) equal installments on each of the first,
second, third and fourth anniversaries of the Payment Date (subject to any delay
caused by the administration of the estate of a deceased or Bankrupt REU
Partner) as set forth in the grant of the applicable REU Interest, and such
payment shall be subject to the following: the applicable REU Partner shall not
have violated its Partner Obligations (including engaging in any Competitive
Activity) prior to the date each such payments is due and the Partnership may
condition the receipt of any REU Post-Termination Payment upon receipt of a
certification, in form and substance acceptable to the General Partner, that
such former REU Partner (or in the case of any REUs held by a corporate REU
Partner, the majority owner of such REU Partner) has not violated its Partner
Obligations (including engaging in any Competitive Activity) prior to the date
such payments are due; provided, however, that the Personal Representative of a
deceased REU Partner shall not be entitled to receive any payment pursuant to
this Section 12.02(j) if the deceased REU Partner violated its Partner
Obligations (including engaging in a Competitive Activity prior to his, her or
its death).

(iii) Payments of the REU Post-Termination Payment shall not bear interest.

(iv) The provisions of Sections 12.02(d)(ii), 12.02(d)(iii), 12.02(d)(iv),
12.02(d)(v) and 12.02(d)(vi) shall apply to REUs with such modifications as may
be required (as determined by the General Partner) to reflect the purpose of
this Section 12.02(d).

(v) Each REU Partner acknowledges and agrees that payments pursuant to this
Section 12.02(j) represent a right to a fixed payment and do not represent a
payment with respect to any Partnership asset of any nature.

(vi) Notwithstanding any other provision of this Agreement, in the event a
Founding/Working Partner is not allocated an amount of losses with respect to an
REU where such losses are allocated generally to other Units in the Partnership,
the amounts payable with respect to and/or in connection with such Unit pursuant
to Section 12.02(j) shall be reduced, in the aggregate and in such proportion as
the General Partner shall determine in its sole and absolute discretion, by the
amount of any such loss not so allocated.

 

-80-



--------------------------------------------------------------------------------

(k) Release. The General Partner, in its sole and absolute discretion, may
condition the payment of any amounts due to a Founding/Working Partner or an REU
Partner, as the case may be, under this Section 12.02 upon obtaining a release
from such Founding/Working Partner or REU Partner, as the case may be, and its
Affiliates in form and substance satisfactory to the General Partner from all
claims against the Partnership other than claims for payment pursuant to and in
accordance with the terms of this Section 12.02.

SECTION 12.03. Redemption of a Founding/Working Partner Interest and an REU
Interest. (a) Redemption of a Founding Partner Interest. (i) Upon mutual
agreement of Cantor and the General Partner, the General Partner, may, at any
time and from time to time for any reason or for no reason whatsoever, cause the
Partnership to purchase and redeem from any Founding Partner or his, her or its
Personal Representative, and any Founding Partner or his, her or its Personal
Representative shall sell to the Partnership, all or a portion of that portion
of the Founding Partner Interest held by such Founding Partner that has not
become exchangeable pursuant to Section 8.01(b)(ii). The amount that shall be
paid by the Partnership to acquire such Founding Partner Interest is as set
forth in Section 12.04. With the consent of Cantor and the General Partner, the
Partnership may assign by written instrument its right to purchase such portion
of the Founding Partner Interest that has not become exchangeable pursuant to
Section 8.01(b)(ii) pursuant to this Section 12.03 to another Partner.

(ii) At the time of purchase of a Founding Partner Interest by the Partnership
pursuant to this Article XII, including Section 12.03(a)(i), the Partnership
shall provide written notice to Cantor of such purchase as promptly as
practicable, and Cantor shall have a right to purchase (or to assign to any
member of the Cantor Group the right to purchase), all or a portion of such
Founding Partner Interest from the Partnership. The price to be paid by Cantor
(or the other member of the Cantor Group acquiring such Founding Partner
Interest, as the case may be) shall be equal to the lesser of (1) the amount
that the Partnership would be required to pay to redeem or purchase such
Founding Partner Interest were the Partnership to redeem or purchase such
Founding Partner Interest pursuant to the provisions of this Section 12.03
(assuming such Founding Partner Interest were a Working Partner Interest) and
(2) the amount equal to (x) the number of Units underlying the portion of the
Founding Partner Interest so acquired, multiplied by (y) the Exchange Ratio as
of the date of such purchase, multiplied by (z) the Current Market Price as of
the date of such purchase. Cantor (or the other member of the Cantor Group
acquiring such Founding Partner Interest, as the case may be) may pay for such
price using cash, Publicly Traded Shares (valued at the average of the closing
prices of such shares (as reported by the Nasdaq Global Market or any other
national securities exchange or quotation system on which such shares are then
listed or quoted) during the 10-trading-day period immediately preceding each
payment (or by such other fair and reasonable pricing method as may be selected
by Cantor)), or other property valued at its then-fair market value, as
determined by Cantor in its sole and absolute discretion, or a combination of
the foregoing. Notwithstanding anything to the contrary set forth in this
Agreement, the Parties agree that, if Cantor (or the other member of the Cantor
Group acquiring such Founding Partner Interest, as the case may be) shall
purchase a Founding Partner Interest pursuant to this Section 12.03(a)(ii) at a
price equal to clause (2) above, neither

 

-81-



--------------------------------------------------------------------------------

Cantor, any member of the Cantor Group nor the Partnership or any other Person
shall be obligated to pay the holder of such Founding Partner Interest any
amount in excess of the amount set forth in clause (2) above. Cantor shall
respond as promptly as practicable to the Partnership after receipt of the
written notice provided by the Partnership as to whether it is electing to
exercise its rights pursuant to this Section 12.03(a)(ii) with respect to a
Founding Partner Interest. Pursuant to Section 4.03(c)(iii), any Founding
Partner Interest acquired by a Cantor Company pursuant to this
Section 12.03(a)(ii) shall cause such Founding Partner Interest and related
Units (or portion thereof) to automatically be designated as an Exchangeable
Limited Partnership Interest and the related Units (or portion thereof) shall
automatically be designated as Exchangeable Limited Partnership Units. The
Cantor Company acquiring such Interest shall have all rights and obligations of
a holder of Exchangeable Limited Partnership Interest with respect to such
Interest, and such Exchangeable Limited Partnership Interest shall not be
subject to the redemption provisions of this Article XII.

(b) Redemption of Working Partner Interests. (i) The General Partner may, at any
time and from time to time for any reason or for no reason whatsoever, cause the
Partnership to purchase and redeem (or in the sole and absolute discretion of
the General Partner, assign by written instrument executed by the General
Partner to another Partner the right to purchase from such Working Partner or
his, her or its Personal Representative), and such Working Partner or his, her
or its Personal Representative shall sell to such other Partner or the
Partnership, as the case may be, all or a portion of that portion of the Working
Partner Interest held by such Working Partner that has not become exchangeable
pursuant to Section 8.01(b)(iv). The amount that shall be paid by the
Partnership to acquire such Working Partner Interest is as set forth in
Section 12.04.

(ii) If the Partnership elects to assign its purchase rights with respect to any
Working Partner Interest to another Partner pursuant to Section 12.03(b)(i), the
Partnership shall provide written notice to Cantor of such election as promptly
as practicable, and Cantor shall have a right to purchase (or to assign to any
member of the Cantor Group the right to purchase), in lieu of a purchase by such
other Partner, all or a portion of such Interest from the Partnership (following
the purchase by the Partnership of such Interest), on the same terms that such
Partner would have a right to purchase such Interest. Cantor shall respond as
promptly as practicable to the Partnership after receipt of the written notice
provided by the Partnership as to whether it is electing to exercise its rights
provided in this Section 12.03(b)(ii) with respect to such Working Partner
Interest.

(c) Redemption of REU Interests. (i) The General Partner may, at any time and
from time to time for any reason or for no reason whatsoever, cause the
Partnership to purchase and redeem (or in the sole and absolute discretion of
the General Partner, assign by written instrument executed by the General
Partner to another Partner the right to purchase from such REU Partner or his,
her or its Personal Representative, and such REU Partner or his, her or its
Personal Representative shall sell to such other Partner or the Partnership, as
the case may be, that portion of the REU Interest held by such REU Partner that
has not become exchangeable pursuant to Section 8.01(b)(iii). The amount that
shall be

 

-82-



--------------------------------------------------------------------------------

paid by the Partnership to acquire such portion of REU Interest is as set forth
in Section 12.04.

(ii) If the Partnership elects to assign its purchase rights with respect to any
REU Interest to another Partner pursuant to Section 12.03(c)(i), the Partnership
shall provide written notice to Cantor of such election as promptly as
practicable, and Cantor shall have a right to purchase (or to assign to any
member of the Cantor Group the right to purchase), in lieu of a purchase by such
other Partner, all or a portion of such Interest from the Partnership (following
the purchase by the Partnership of such Interest), on the same terms that such
Partner would have a right to purchase such Interest. Cantor shall respond as
promptly as practicable to the Partnership after receipt of the written notice
provided by the Partnership as to whether it is electing to exercise its rights
provided in this Section 12.03(c)(ii) with respect to such REU Interest.

SECTION 12.04. Purchase Price for Redemption; Other Redemption Provisions.
(a) Purchase of Entire Founding/Working Partner Interest or Entire REU Interest.
Subject to Section 3.03, and provided that Cantor has not exercised its right to
purchase, upon a redemption or purchase by the Partnership of all, but not less
than all, of a Founding/Working Partner Interest or REU Interest, as the case
may be, held by a Founding/Working Partner or REU Partner, as the case may be
(or its, his or her Personal Representatives), pursuant to Section 12.02 or
12.03, the Partnership shall pay to such Partner or its, his or her Personal
Representative the amount to be paid pursuant to, and at the times provided in,
Section 12.02 (and, in the case of High Distribution II Units, pursuant to
Section 12.01(b)).

(b) Redemption or Purchase of Partial Founding/Working Partner Interest or REU
Interest. Subject to Section 3.03, upon a redemption or purchase by the
Partnership of less than all of a Founding/Working Partner Interest or REU
Interest, as the case may be, held by a Founding/Working Partner or REU Partner,
as the case may be (or its, his or her Personal Representatives), pursuant to
Section 12.02 or 12.03, the Partnership shall pay to such Founding/Working
Partner or REU Partner, as the case may be (or its, his or her Personal
Representative), an amount equal to the Adjusted Capital Account attributable to
the portion of such Founding/Working Partner Interest or REU Interest, as the
case may be, so redeemed or purchased (reduced in whole or in part in the sole
and absolute discretion of the General Partner by the applicable Adjustment
Amount and determined as of the end of the immediately preceding fiscal
quarter); provided that (i) the Partnership shall be deemed to have redeemed
Founding/Working Partner Units or REUs, as the case may be, in the inverse order
in which they were acquired and (ii) in no event shall the amount paid for any
redeemed Founding/Working Partner Unit or REUs, as the case may be, be less than
the price initially paid for such Unit (equitably adjusted to reflect any losses
or deductions incurred by the Partnership or any Subsidiary subsequent to the
acquisition of such Unit or any distributions of capital by the Partnership in
respect of such Units) (it being understood that this clause (ii) shall not
apply in respect of a purchase of such Units by Cantor pursuant to the exercise
of a right to purchase or otherwise). Notwithstanding anything to the contrary
contained herein, Sections 12.02 and 12.03 shall also apply to the redemption of
Units held by an Exempt Organization that were received from a Transfer by a
Founding/Working Partner or REU Partner.

 

-83-



--------------------------------------------------------------------------------

(c) Substitution of Non-Cash Consideration. Notwithstanding anything to the
contrary, the Partnership shall have the right, in the sole and absolute
discretion of the General Partner, subject to Section 3.02(d), upon any
redemption of Units pursuant to Section 12.02 or 12.03 to pay all or part of any
amounts due in respect of such redemption (including Post-Termination Payments
and payments in respect of the Grant Tax Payment Account) in Publicly Traded
Shares, in lieu of cash, valued at the average of the closing prices of such
shares (as reported by the Nasdaq Global Market or any other national securities
exchange or quotation system on which such shares are then listed or quoted)
during the 10-trading-day period immediately preceding each payment (or by such
other fair and reasonable pricing method as may be selected by the General
Partner), or other property valued at its then-fair market value, as determined
by the General Partner in its sole and absolute discretion, or a combination of
the foregoing.

SECTION 12.05. Redemption of Opco Units Following a Redemption of
Founding/Working Partner Interests or REU Interest. (a) Founding Partner
Interests. Upon any redemption or purchase by the Partnership of any Founding
Partner Interest pursuant to Section 12.02 or 12.03, the Partnership shall cause
U.S. Opco and Global Opco to redeem and purchase from the Partnership a number
of U.S. Opco Units (and the associated U.S. Opco Capital) and cause Global Opco
to redeem and purchase from the Partnership a number of Global Opco Units (and
the associated Global Opco Capital), in each case, equal to (A) the number of
Units underlying the redeemed or purchased Founding Partner Interest, multiplied
by (B) the Holdings Ratio as of immediately prior to the redemption or purchase
of such Founding Partner Interest. The aggregate purchase price that the Opcos
shall pay to the Partnership in such redemption shall be an amount of cash equal
to (x) the number of U.S. Opco Units so redeemed multiplied by (y) the Current
Market Price; provided that, upon mutual agreement of the General Partner, the
general partner of U.S. Opco and the general partner of Global Opco, U.S. Opco
and Global Opco may, in lieu of cash, pay all or a portion of this amount in
Publicly Traded Shares, valued at the average of the closing prices of such
shares (as reported by the Nasdaq Global Market or any other national securities
exchange or quotation system on which such shares are then listed or quoted)
during the 10-trading-day period immediately preceding each payment (or by such
other fair and reasonable pricing method as they may agree), or other property,
valued at its then-fair market value, as determined by them. BGC Partners shall
determine the proportion of such amount that shall be paid by U.S. Opco, on the
one hand, and Global Opco, on the other hand (which determination shall be based
on BGC Partners’ good-faith judgment as to the proportion of the total fair
value of the Opcos represented by U.S. Opco and Global Opco, respectively, as of
such date).

(b) Working Partner Interests. Upon any redemption or purchase by the
Partnership of any Working Partner Interest pursuant to Section 12.02 or 12.03,
the Partnership shall cause U.S. Opco and Global Opco to redeem and purchase
from the Partnership a number of U.S. Opco Units (and the associated U.S. Opco
Capital) and cause Global Opco to redeem and purchase from the Partnership a
number of Global Opco Units (and the associated Global Opco Capital), in each
case, equal to (A) the number of Units underlying the redeemed or purchased
Working Partner Interest, multiplied by (B) the Holdings Ratio as of immediately
prior to the redemption or purchase of such Working Partner Interest. The
aggregate purchase price that the Opcos shall pay to the Partnership in such
redemption shall be an amount of cash equal to the amount required by the
Partnership

 

-84-



--------------------------------------------------------------------------------

to redeem or purchase such Working Partner Interest; provided that, upon mutual
agreement of the General Partner, the general partner of U.S. Opco and the
general partner of Global Opco, U.S. Opco and Global Opco may, in lieu of cash,
pay all or a portion of this amount in Publicly Traded Shares, valued at the
average of the closing prices of such shares (as reported by the Nasdaq Global
Market or any other national securities exchange or quotation system on which
such shares are then listed or quoted) during the 10-trading-day period
immediately preceding each payment (or by such other fair and reasonable pricing
method as they may agree), or other property valued at its then-fair market
value, as determined by them. BGC Partners shall determine the proportion of
such amount that shall be paid by U.S. Opco, on the one hand, and Global Opco,
on the other hand (which determination shall be based on BGC Partners’
good-faith judgment as to the proportion of the total fair value of the Opcos
represented by U.S. Opco and Global Opco, respectively, as of such date).

(c) REU Interests. Upon any redemption or purchase by the Partnership of any REU
Interest pursuant to Section 12.02 or 12.03 that occurs on or after the Merger,
the Partnership shall cause U.S. Opco and Global Opco to redeem and purchase
from the Partnership a number of U.S. Opco Units (and the associated U.S. Opco
Capital) and cause Global Opco to redeem and purchase from the Partnership a
number of Global Opco Units (and the associated Global Opco Capital), in each
case, equal to (A) the number of Units underlying the redeemed or purchased REU
Interest, multiplied by (B) the Holdings Ratio as of immediately prior to the
redemption or purchase of such REU Interest. The aggregate purchase price that
the Opcos shall pay to the Partnership in such redemption shall be an amount of
cash equal to the amount required by the Partnership to redeem or purchase such
REU Interest (including the REU Post-Termination Payment, if any); provided
that, upon mutual agreement of the General Partner, the general partner of U.S.
Opco and the general partner of Global Opco, U.S. Opco and Global Opco may, in
lieu of cash, pay all or a portion of this amount in Publicly Traded Shares,
valued at the average of the closing prices of such shares (as reported by the
Nasdaq Global Market or any other national securities exchange or quotation
system on which such shares are then listed or quoted) during the 10-trading-day
period immediately preceding each payment (or by such other fair and reasonable
pricing method as they may agree), or other property valued at its then-fair
market value, as determined by them. BGC Partners shall determine the proportion
of such amount that shall be paid by U.S. Opco, on the one hand, and Global
Opco, on the other hand (which determination shall be based on BGC Partners’
good-faith judgment as to the proportion of the total fair value of the Opcos
represented by U.S. Opco and Global Opco, respectively, as of such date).

SECTION 12.06. Section 7704 of the Code. Notwithstanding anything to the
contrary in this Agreement, no Founding/Working Partner Units may be Transferred
or redeemed to the extent that such Transfer or redemption would cause the
Partnership to be treated as a “publicly traded partnership” within the meaning
of Section 7704 of the Code or any successor thereto, and the General Partner is
expressly authorized to modify the operation of the transfer and redemption
provisions of this Agreement to the extent reasonably necessary to implement the
purposes of this Section 12.06.

 

-85-



--------------------------------------------------------------------------------

SECTION 12.07. Provisions Relating to Issuances of Shares of BGC Partners Common
Stock and Distributions. Each Founding/Working Partner and REU Partner agrees to
pay, and to indemnify and hold harmless the Partnership and its Affiliates from
and against, any tax, or any other liability relating to a tax, of any kind
whatsoever (including, withholding, payroll or similar taxes) imposed on such
Partner, the Partnership or any Affiliate in connection with or as a result of
(a) such Partner’s acquisition of (or right to acquire) shares in BGC Partners
Common Stock, including, any acquisition of shares of BGC Partners Common Stock
pursuant to Section 8.01(b) or (b) distributions payable in respect of such
Partner’s Units. In particular, and without limitation, the General Partner (for
itself and/or on behalf of any employer or secondary contributor connected with
the General Partner) and each such Partner hereby agrees that to the extent that
any such acquisition or distribution constitutes the receipt of employment
income or earnings for the purposes of United Kingdom Pay As You Earn (“PAYE”)
or National Insurance Contributions (“NIC”) legislation or is subject to similar
rules under the laws of any other jurisdiction, the General Partner (for itself
and/or on behalf of any such employer or secondary contributor or Affiliate)
shall have the right either to:

(ii) recover from such Partner the amount of any PAYE liability, NIC Liability
or other liability for which the General Partner or any such employer or
secondary contributor or Affiliate is liable in connection with such
acquisition; or

(iii) withhold from any cash distributed or from the number of any shares of BGC
Partners Common Stock to be acquired by such Partner, such amount or such number
of shares of BGC Partners Common Stock as have a market value equal to any PAYE
liability, NIC Liability or other liability for which the General Partner (or
any such employer or secondary contributor or Affiliate) is liable in connection
with such acquisition (rounded up to the nearest whole share of BGC Partners
Common Stock) or with such distribution.

The Partnership shall have the authority to require a Founding/Working Partner
or REU Partner, as the case may be, to enter into such agreements as may be
necessary or desirable in the sole and absolute discretion of the General
Partner to give effect to the foregoing or to enter into a Section 431 UK Income
Tax (Earnings and Pensions) Act 2003 election with their employer, and the
distribution of shares of BGC Partners Common Stock, or the consummation of any
Exchange pursuant to Section 8.01(b) may be conditioned upon such Partner
entering into such agreement or election. “NIC Liability” shall mean any
liability to make primary and/or (to the extent recovery or withholding in
respect of such is permissible by applicable law) secondary U.K. national
insurance contributions and the phrase “any employer or secondary contributor”
shall include any person to whom a U.K. PAYE liability or NIC Liability arises
in connection with any cash distribution or with any entitlement to receive
and/or distribution of BGC Partners Common Stock.

SECTION 12.08. Application of Proceeds From Sale of Shares of BGC Partners
Common Stock by a Founding/Working Partner or REU Partner. Cantor, in its sole
and absolute discretion, may require that any Founding/Working Partner or REU
Partner who sells shares of BGC Partners Common Stock received in connection
with an Exchange apply all or a portion of the net after-tax proceeds of such
sale to the payment of any indebtedness or obligation to or guaranteed by Cantor
or any Affiliate of Cantor (whether or not such indebtedness or obligation

 

-86-



--------------------------------------------------------------------------------

is otherwise then due and payable), including, without limitation, any CFLP HDII
Account or CFLP HDIII Account. In addition, any Founding Partner that receives
shares of BGC Partners Common Stock in connection with an Exchange of an
Interest that, following such Exchange, has an outstanding CFLP HDII Account or
CFLP HDIII Account shall, following the Exchange, continue to satisfy its
payment obligations to Cantor under Section 12.01(b)(ix) (at the times and in
the amounts that would have applied had such Interest not have been Exchanged,
taking into account amounts paid pursuant to the first sentence of this
Section 12.08).

ARTICLE XIII

MISCELLANEOUS

SECTION 13.01. Amendments. (a) Except as provided in Section 1.03 with respect
to this Agreement or Section 2.01 with respect to the Certificate of Limited
Partnership, the Certificate of Limited Partnership and this Agreement may not
be amended except with (and any such amendment shall be authorized upon
obtaining) the approval of each of the General Partner and the Exchangeable
Limited Partners (by the affirmative vote of a Majority in Interest); provided
that this Agreement shall not be amended to (i) amend any provisions which
require the consent of a specified percentage in interest of the Limited
Partners without the consent of that specified percentage in interest of the
Limited Partners; (ii) alter the interest of any Partner in the amount or timing
of distributions or the allocation of profits, losses or credits (other than any
such alteration caused by the acquisition of additional Units by any Partner or
the issuance of additional Units to any Person pursuant to this Agreement or as
otherwise expressly provided herein), if such alteration would either
(A) materially adversely affect the economic interest of a Partner in the
Partnership or (B) materially adversely affect the value of Interests, without
the consent of (x) the Partners holding at least two-thirds of all Units in the
case of an amendment applying in a substantially similar manner to all classes
of Interests or (y) two-thirds in interest of the affected class or classes of
the Partners in the case of any other amendment; or (iii) amend this Agreement
to alter the Special Voting Limited Partner’s ability to remove a General
Partner; provided, however, that the General Partner may authorize, without
further approval of any other Person or group, (1) any amendment to this
Agreement to correct any technicality, incorrect statement or error apparent on
the face hereof in order to further the intent of the parties hereto or
(2) correction of any formality or error apparent on the face hereof or
incorrect statement or defect in the execution hereof. Any merger or
consolidation of the Partnership with any third party that shall amend or
otherwise modify the terms of this Agreement shall require the approval of the
Persons referred to above to the extent the approval of such Persons would have
been required had such amendment or modification been effected by an amendment
to this Agreement.

(b) In the event of the approval pursuant to this Section 13.01 or otherwise of
a material amendment to this Agreement that materially adversely affects the
economic interest of a Founding/Working Partner or an REU Partner, as the case
may be, in the Partnership or the value of Founding/Working Partner Units or
REUs, as the case may be, by materially altering the interest of any such
Founding/Working Partner or REU Partner, as the case may be, in the amount or
timing of distributions or the allocation of profits, losses or distributions or
the allocation of profits, losses or credit, other than any such alteration
caused by the acquisition of Units by any Partner, then each

 

-87-



--------------------------------------------------------------------------------

Founding/Working Partner or REU Partner, as the case may be (including the
controlling stockholder of any corporate Founding/Working Partner or REU
Partner, as the case may be), who does not vote in favor of such amendment shall
have the right, subject to the conditions of this Section 13.01, to elect to
become a Terminated Partner (regardless of whether there is an actual
termination of the employment of such Founding/Working Partner or REU Partner,
as the case may be) as of the date of such amendment to this Agreement, on the
terms and conditions of this Agreement as in effect immediately prior to such
amendment to this Agreement; provided, however, that (i) solely for purposes of
determining the timing of payments of the Additional Amounts pursuant to
Section 12.02(c) (but not the determination of interest) to any Founding/Working
Partner or REU Partner, as the case may be, who becomes a Terminated Partner
pursuant to an election pursuant to this Section 13.01(b), the Payment Date
shall not be deemed to occur until the date such Founding/Working Partner or REU
Partner, as the case may be, shall cease to be employed by the Opcos or their
Subsidiaries or the Affiliated Entities in any capacity, and (ii) no payment of
any amount on account of any Extraordinary Account pursuant to Article XII shall
be made prior to such date, unless the General Partner in its sole and absolute
discretion shall designate an earlier date. Such election shall be made by
written notice to the General Partner, delivered within thirty (30) days of
notice to the electing Founding/Working Partner or REU Partner, as the case may
be, of the proposed amendment, specifically stating that such Founding/Working
Partner or REU Partner, as the case may be, elects to withdraw under the terms
and conditions of this Section 13.01(b). As a condition to any such election,
any Founding/Working Partner or REU Partner, as the case may be, electing to
become a Terminated Partner pursuant to this Section 13.01(b) must, if requested
by the General Partner, provide his or her written consent stating that such
Partner agrees that the termination date (or any similar date relating to the
cessation of such Partner’s obligations of the Partnership and the Affiliated
Entities) of such Founding/Working Partner or REU Partner, as the case may be,
under any employment agreement with the Opcos or their Subsidiaries or any
Affiliated Entity, shall be accelerated to the effective date of such election,
and such electing Founding/Working Partner or REU Partner, as the case may be,
shall have no future right to any compensation, benefits, termination payments
or other emoluments from the Opcos or their Subsidiaries or an Affiliated
Entity, pursuant to any such agreement, and such Founding/Working Partner or REU
Partner, as the case may be, shall be entitled to future payments from the
Partnership only as provided in this Agreement and as may be determined by the
General Partner. The General Partner shall have the right, in the event any
Founding/Working Partner or REU Partner, as the case may be, of the Partnership
seeks to exercise his, her or its withdrawal rights pursuant to this
Section 13.01(b), to revoke and terminate any proposed amendment to this
Agreement, in which event all approvals, elections and terminations pursuant
hereto shall be of no force and effect, and all agreements shall remain in full
force and effect in accordance with their terms prior to the proposed
amendments. For this purpose, any proposed amendment of this Agreement subject
to this Section 13.01(b) shall not become effective until the later of
(A) receipt of sufficient approval by the Partners pursuant to this
Section 13.01 or (B) thirty (30) days after written notice to the Partners of
the proposed amendment to this Agreement, and shall become effective no later
than sixty (60) days after written notice to the Partners of the proposed
amendment to this Agreement, unless revoked by the General Partner.

 

-88-



--------------------------------------------------------------------------------

SECTION 13.02. Benefits of Agreement. None of the provisions of this Agreement
shall be for the benefit of or enforceable by any creditor of the Partnership or
by any creditor of any of the Partners. Except as provided in Article X with
respect to Persons entitled to indemnification pursuant to such Article, nothing
in this Agreement shall be deemed to create any right in any Person not a party
hereto, and this instrument shall not be construed in any respect to be a
contract in whole or in part for the benefit of any third person.

SECTION 13.03. Waiver of Notice. Whenever any notice is required to be given to
any Partner or other Person under the provisions of the Act or this Agreement, a
waiver thereof in writing, signed by the Person or Persons entitled to such
notice, whether before or after the time stated therein, shall be deemed
equivalent to the giving of such notice. Neither the business to be transacted
at, nor the purpose of, any meeting of the Partners (if any shall be called) or
the General Partner need be specified in any waiver of notice of such meeting.

SECTION 13.04. Jurisdiction and Forum; Waiver of Jury Trial. (a) Each of the
Partners agrees, to the fullest extent permitted by law, that all Actions
arising out of or in connection with this Agreement, the Partnership’s affairs,
the rights or interests of the Partners or the estate of any deceased Partner
(to the extent that they are related to any of the foregoing), or for
recognition and enforcement of any judgment arising out of or in connection with
this Agreement or any breach or termination or alleged breach or termination of
this Agreement, shall be tried and determined exclusively in the state or
federal courts in the State of Delaware, and each of the Partners hereby
irrevocably submits with regard to any such Action for itself and in respect to
its property, generally and unconditionally, to the exclusive jurisdiction of
the aforesaid courts. Each of the Partners hereby expressly waives, to the
fullest extent permitted by law, any right it may have to assert, and agrees not
to assert, by way of motion, as a defense, counterclaim or otherwise, in any
such Action: (i) any claim that it is not subject to personal jurisdiction in
the aforesaid courts for any reason; (ii) that it or its property is exempt or
immune from jurisdiction of any such court or from any legal process commenced
in such courts; (iii) that (A) any of the aforesaid courts is an inconvenient or
inappropriate forum for such Action, (B) venue is not proper in any of the
aforesaid courts; and (iv) this Agreement, or the subject matter hereof or
thereof, may not be enforced in or by any of the aforesaid courts. With respect
to any action arising out of or relating to this agreement or any obligation
hereunder, each Partner irrevocably and unconditionally, to the fullest extent
permitted by law, (x) agrees to appoint promptly upon request from the
Partnership authorized agents for the purpose of receiving service of process in
any suit, action or proceeding in Wilmington, Delaware; (y) consents to service
of process in any suit, action or proceeding in such jurisdictions; and
(z) consents to service of process by mailing a copy thereof to the address of
the Partner determined under Section 13.07 by U.S. registered or certified mail,
by the closest foreign equivalent of registered or certified mail, by a
recognized overnight delivery service, by service upon any agent specified
pursuant to clause (x) above, or by any other manner permitted by applicable
law.

(b) EACH PARTNER WAIVES ANY RIGHT TO REQUEST OR OBTAIN A TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING GOVERNED BY THE TERMS OF THIS AGREEMENT OR PERTAINING TO THE
MATTERS GOVERNED BY THIS AGREEMENT. “MATTERS GOVERNED BY THIS AGREEMENT” SHALL
INCLUDE, BUT ARE NOT LIMITED TO, ANY AND ALL MATTERS AND AGREEMENTS REFERRED TO
IN THIS AGREEMENT AND ANY DISPUTES ARISING WITH RESPECT TO ANY SUCH MATTERS AND
AGREEMENTS.

 

-89-



--------------------------------------------------------------------------------

(c) The Partners acknowledge and agree that irreparable damage would occur in
the event that any of the provisions of this Agreement was not performed in
accordance with its specific terms or was otherwise breached. It is accordingly
agreed that the Partnership shall be entitled to an injunction or injunctions to
prevent or cure breaches of the provisions of this Agreement and to enforce
specifically the terms and provisions hereof and thereof, this being in addition
to any other remedy to which they may be entitled by law or equity.

SECTION 13.05. Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto, their respective estates,
heirs, legal representatives, successors and permitted assigns, any additional
Partner admitted in accordance with the provisions hereof and any successor to a
trustee of a trust that is or becomes a party hereto.

SECTION 13.06. Confidentiality. (a) In addition to any other obligations set
forth in this Agreement, each Partner recognizes that confidential information
has been and will be disclosed to such Partner by the Partnership and its
Subsidiaries. Each Partner (other than the Cantor Group and the BGC Partners
Group) expressly agrees, whether or not at the time a Partner of the Partnership
or providing services to the Partnership and/or any of its Subsidiaries, to
(i) maintain the confidentiality of, and not disclose to any Person without the
prior written consent of the Partnership, any financial, legal or other advisor
to the Partnership, any information relating to the business, clients, affairs
or financial structure, position or results of the Partnership or its affiliates
(including any Affiliate) or any dispute that shall not be generally known to
the public or the securities industry and (ii) not to use such confidential
information other than for the purpose of evaluating such Partner’s investment
in the Partnership or in connection with the discharge of any duties to the
Partnership or an Affiliated Entity such Partner may have in such Partner’s
capacity as an officer, director, employee or agent of the Partnership or an
Affiliated Entity. Notwithstanding Section 13.04 or any other provision herein
to the contrary, each Partner agrees that money damages would not be a
sufficient remedy for any breach of this Section 13.06 by such Partner, and that
in addition to all other remedies, the Partnership shall be entitled to
injunctive or other equitable relief as a remedy for any such breach. Each
Partner agrees not to oppose the granting of such relief and agrees to waive any
requirement for the securing or posting of any bond in connection with such
remedy.

(b) In the event that any third party requests information from a
Founding/Working Partner or REU Partner, as the case may be (whether during the
period he, she or it is a Partner or during the four-year period following
Termination of such Partner), regarding any matter related to such Partner’s
employment by the Partnership or any Affiliated Entity or his, her or its role
as a Founding/Working Partner or REU Partner, as the case may be, he, she or it
will contact and notify the General Counsel of the Partnership before responding
to such requests for information, so that the Partnership may take appropriate
action to protect its interests. However, neither a Founding/Working Partner nor
an REU Partner shall have any obligation to contact and notify the General
Counsel of the Partnership prior to any such discussions between such Partner
and such Partner’s legal counsel or his certified public accountant.

 

-90-



--------------------------------------------------------------------------------

(c) In the event that a Founding/Working Partner or an REU Partner is
subpoenaed, or asked, to testify as a witness or to produce documents in any
legal or administrative or other proceeding related to the Partnership (whether
during the period in which he, she or it is a Partner or during the Restricted
Period applicable to such Partner), or otherwise required by law to disclose
confidential information, he, she or it will promptly notify the Partnership of
such subpoena or request and meet with Partnership representatives for a
reasonable period of time prior to any such appearance or production.

(d) Each of the current and any former beneficial owners of any corporate or
other entity Founding/Working Partner or REU Partner, and each trustee or
beneficiary of any trust that is a Founding/Working Partner or REU Partner,
shall also be subject to the provisions of this Section 13.06 and each corporate
or other entity Founding/Working Partner or REU Partner, as the case may be, and
each such trustee or beneficiary agrees to take such action as is requested by
the General Partner to ensure the enforcement of this Section 13.06.

(e) Each Founding/Working Partner and each REU Partner agrees to indemnify and
hold the Partnership harmless from any loss, cost, damage or claim suffered by
the Partnership, including attorneys’ fees and expenses, resulting from a breach
by such Partner (including by its beneficial owner or by any trustee of any
trust beneficial owner) of this Section 13.06.

SECTION 13.07. Notices. All notices and other communications required or
permitted by this Agreement shall be made in writing and any such notice or
communication shall be deemed delivered when delivered in Person, properly
transmitted by telecopier or one (1) Business Day after it has been sent by an
internationally recognized overnight courier to the address for notices shown in
the Partnership’s records (or any other address provided to the Partnership in
writing for this purpose) or, if given to the Partnership, to the principal
place of business of the Partnership in New York, New York. Communications by
telecopier also shall be sent concurrently by overnight courier, but shall in
any event be effective as stated above. Each Partner may from time to time
change its address for notices under this Section 13.07 by giving at least five
(5) days’ prior written notice of such changed address to the Partnership.

SECTION 13.08. No Waiver of Rights. No failure or delay on the part of any
Partner in the exercise of any power or right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power or
right preclude any other or further exercise thereof or of any other right or
power. The waiver by any Partner of a breach of any provision of this Agreement
shall not operate or be construed as a waiver of any other or subsequent breach
hereunder. All rights and remedies existing under this Agreement are cumulative
and are not exclusive of any rights or remedies otherwise available.

SECTION 13.09. Power of Attorney. Each Partner agrees that, by its execution of
this Agreement, such Partner irrevocably constitutes and appoints the General
Partner as its true and lawful attorney-in-fact coupled with an interest, with
full power and authority, in its

 

-91-



--------------------------------------------------------------------------------

name, place and stead to make, execute, acknowledge and record (a) all
certificates, instruments or documents, including fictitious name or assumed
name certificates, as may be required by, or may be appropriate under, the laws
of any state or jurisdiction in which the Partnership is doing or intends to do
business and (b) all agreements, documents, certificates or other instruments
amending this Agreement or the Certificate of Limited Partnership that may be
necessary or appropriate to reflect or accomplish (i) a change in the name or
location of the principal place of business of the Partnership or a change of
name or address of a Partner, (ii) the disposal or increase by a Partner of his
Interest in the Partnership or any part thereof, (iii) a distribution and
reduction of the capital contribution of a Partner or any other changes in the
capital of the Partnership, (iv) the dissolution or termination of the
Partnership, (v) the addition or substitution of a Person becoming a Partner of
the Partnership and (vi) any amendment to this Agreement, in each case only to
the extent expressly authorized and conducted in accordance with the preceding
sections of this Agreement. The power granted hereby is coupled with an interest
and shall survive the subsequent disability or incapacity of the principal.

SECTION 13.10. Severability. If any one or more of the provisions contained in
this Agreement shall be invalid, illegal or unenforceable in any respect under
any applicable law, such provision shall be modified to the minimum extent
necessary to cause it to be enforceable, and the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired.

SECTION 13.11. Headings. The section and article headings contained in this
Agreement are inserted for convenience of reference only and will not affect the
meaning or interpretation of this Agreement. All references to Sections or
Articles contained herein mean Sections or Articles of this Agreement unless
otherwise stated.

SECTION 13.12. Entire Agreement. This Agreement amends and restates in its
entirety the Original Limited Partnership Agreement. This Agreement, including
the exhibits, annexes and schedules hereto and the Ancillary Agreements,
constitute the entire agreement among the parties hereto and supersede all prior
agreements and understandings, both written and oral, between the parties with
respect to the subject matter hereof and thereof. Notwithstanding anything
herein to the contrary, in the event of any conflict or inconsistency between
the terms of Article XII and the rest of this Agreement, the terms of the rest
of this Agreement shall prevail and Article XII shall be appropriately amended
by the General Partner (with the prior written consent of the Exchangeable
Limited Partners (by Majority in Interest)) to remove such conflict or
inconsistency (without the requirement of any further consent, approval or
action of any other Persons).

SECTION 13.13. Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without regard to its
conflicts of law principles.

SECTION 13.14. Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement.

 

-92-



--------------------------------------------------------------------------------

SECTION 13.15. Opportunity; Fiduciary Duty. To the greatest extent permitted by
law and except as otherwise set forth in this Agreement, but notwithstanding any
duty otherwise existing at law or in equity:

(a) None of any BGC Partners Company or Cantor Company or any of their
respective Representatives shall owe any fiduciary duty to, nor shall any BGC
Partners Company or Cantor Company or any of their respective Representatives be
liable for breach of fiduciary duty to, the Partnership or the holders of
Interests. In taking any action, making any decision or exercising any
discretion with respect to the Partnership, each BGC Partners Company and Cantor
Company and their respective Representatives shall be entitled to consider such
interests and factors as it desires, including its own interests and those of
its Representatives, and shall have no duty or obligation (i) to give any
consideration to the interests of or factors affecting the Partnership, the
holders of Interests or any other Person, or (ii) to abstain from participating
in any vote or other action of the Partnership or any Affiliate thereof, or any
board, committee or similar body of any of the foregoing. None of any BGC
Partners Company, Cantor Company or any of their respective Representatives
shall violate a duty or obligation to the Partnership merely because such
Person’s conduct furthers such Person’s own interest, except as specifically set
forth in Section 13.15(c). Any BGC Partners Company, Cantor Company or any of
their respective Representatives may lend money to, and transact other business
with, the Partnership and its Representatives. The rights and obligations of any
such Person who lends money to, contracts with, borrows from or transacts
business with the Partnership or any of its Representatives are the same as
those of a Person who is not involved with the Partnership or any of its
Representatives, subject to other applicable law. No transaction between any BGC
Partners Company, Cantor Company or any of their respective Representatives, on
the one hand, with the Partnership or any of its Representatives, on the other
hand, shall be voidable solely because any BGC Partners Company, Cantor Company
or any of their respective Representatives has a direct or indirect interest in
the transaction. Nothing herein contained shall prevent any BGC Partners
Company, Cantor Company or any of their respective Representatives from
conducting any other business, including serving as an officer, director,
employee, or stockholder of any corporation, partnership or limited liability
company, a trustee of any trust, an executor or administrator of any estate, or
an administrative official of any other business or not-for-profit entity, or
from receiving any compensation in connection therewith.

(b) None of any BGC Partners Company, Cantor Company or any of their respective
Representatives shall owe any duty to refrain from (i) engaging in the same or
similar activities or lines of business as the Partnership and its
Representatives, or (ii) doing business with any of the Partnership’s or its
Representatives’ clients or customers. In the event that any BGC Partners
Company, Cantor Company or any of their respective Representatives acquires
knowledge of a potential transaction or matter that may be a Corporate
Opportunity for any BGC Partners Company, Cantor Company or any of their
respective Representatives, on the one hand, and the Partnership or its
Subsidiaries, on the other hand, such BGC Partners Company, Cantor Company or
any of its Subsidiaries, as the case may be, shall have no duty to communicate
or offer such Corporate Opportunity to the Partnership or its Representatives.
None of any BGC Partners Company, Cantor Company or any of their respective
Representatives shall be liable to the Partnership, the holders of

 

-93-



--------------------------------------------------------------------------------

Interests or its Representatives for breach of any fiduciary duty by reason of
the fact that any BGC Partners Company, Cantor Company or any of their
respective Representatives pursues or acquires such Corporate Opportunity for
itself, directs such Corporate Opportunity to another Person or does not present
such Corporate Opportunity to the Partnership or any of its Representatives.

(c) If a third party presents a Corporate Opportunity to a person who is both a
Representative of a BGC Partners Company and/or a Cantor Company, expressly and
solely in such Person’s capacity as a Representative of the Partnership, and
such Person acts in good faith in a manner consistent with the policy that such
Corporate Opportunity belongs to the Partnership, then such Person (i) shall be
deemed to have fully satisfied and fulfilled any fiduciary duty that such Person
has to the Partnership as a Representative of the Partnership with respect to
such Corporate Opportunity, (ii) shall not be liable to the Partnership, the
holders of Interests or any of its Representatives for breach of fiduciary duty
by reason of such Person’s action or inaction with respect to such Corporate
Opportunity, (iii) shall be deemed to have acted in good faith and in a manner
that such Person reasonably believed to be in, and not opposed to, the
Partnership’s best interests, and (iv) shall be deemed not to have breached such
Person’s duty of loyalty to the Partnership and the holders of Interests and not
have derived an improper personal benefit therefrom; provided that a BGC
Partners Company and/or Cantor Company may pursue such Corporate Opportunity if
the Partnership shall decide not to pursue such Corporate Opportunity. If a
Corporate Opportunity is not presented to a Person who is both a Representative
of the Partnership and a Representative of a BGC Partners Company and/or a
Cantor Company, expressly and solely in such Person’s capacity as a
Representative of the Partnership, such Person shall not be obligated to present
such Corporate Opportunity to the Partnership or to act as if such Corporate
Opportunity belongs to the Partnership, and such Person shall (A) be deemed to
have fully satisfied and fulfilled any fiduciary duty that such Person has to
the Partnership as a Representative of the Partnership with respect to such
Corporate Opportunity, (B) shall not be liable to the Partnership, any of the
holders of Interests or any of its Representatives for breach of fiduciary duty
by reason of such Person’s action or inaction with respect to such Corporate
Opportunity, (C) shall be deemed to have acted in good faith and in a manner
that such person reasonably believed to be in, and not opposed to, the
Partnership’s best interests, and (iv) shall be deemed not to have breached such
Person’s duty of loyalty to the Partnership and the holders of Interests and not
have derived an improper personal benefit therefrom.

(d) Any Person purchasing or otherwise acquiring any Interest shall be deemed to
have notice of and to have consented to the provisions of this Section 13.15.

(e) Except to the extent otherwise modified herein, each officer of the
Partnership shall have fiduciary duties identical to those of officers of
business corporations organized under the DGCL. The provisions of this
Agreement, to the extent that they restrict or eliminate the duties (including
fiduciary duties) of a director, officer or other Person otherwise existing at
law or in equity, are agreed by the parties hereto to replace such other duties
of such Person.

 

-94-



--------------------------------------------------------------------------------

(f) Neither the alteration, amendment, termination, expiration or repeal of this
Section 13.15 nor the adoption of any provision of this Agreement inconsistent
with this Section 13.15 shall eliminate or reduce the effect of this
Section 13.15 in respect of any matter occurring, or any cause of Action that,
but for this Section 13.15, would accrue or arise, prior to such alteration,
amendment, termination, expiration, repeal or adoption.

SECTION 13.16. Reimbursement of Expenses. All costs and expenses incurred in
connection with the ongoing operation or management of the business of the
Partnership or its Subsidiaries shall be borne by the Partnership or its
Subsidiaries, as the case may be.

SECTION 13.17. Effectiveness. The Original Limited Partnership Agreement was
effective for all financial and accounting purposes as of August 24, 2004. This
Agreement shall be effective immediately prior to the Closing (as defined in the
Separation Agreement).

SECTION 13.18. Parity of Units. It is the non-binding intention of each of the
Partners and the Partnership that the Holdings Ratio shall at all times equal
one. Accordingly, in the event of any issuance, or repurchase by U.S. Opco, of
U.S. Opco Units to or held by the Partnership, it is the non-binding intention
of each of the Partners and the Partnership that there be a parallel issuance or
repurchase transaction by the Partnership so that the Holdings Ratio shall at
all times equal one, and the parties to this Agreement agree to cooperate to
effect the intent of this Section 13.18.

SECTION 13.19. Limitation on Challenge Period and Exclusive Remedies Available
to Partners with Respect to any Redemption of Units. (a) Notwithstanding
anything in this Agreement or in law or equity to the contrary, no
Founding/Working Partner and no REU Partner may institute any action
challenging, directly or indirectly, the terms, conditions or validity or any
other matter related to or arising out of any redemption by the Partnership of
Units held by such Partner, whether such action is based (in whole or in part)
in contract, tort and/or any duty otherwise existing in law or equity (a
“Challenge”) unless such Challenge is instituted on or prior to the first
anniversary (the “Challenge Deadline”) of the later of (i) the effective date of
the challenged redemption (the “Effective Date”) and (ii) the giving of notice
by the Partnership with respect to such challenged redemption. If a Challenge is
not instituted by such Partner on or prior to the Challenge Deadline, such
Partner shall be thereafter foreclosed from instituting any Challenge. It shall
be a condition to a Partner instituting any Challenge, that (i) such Partner
shall have retained the consideration paid to such Partner in the challenged
redemption (the “Redemption Consideration”) in the same form as paid by the
Partnership and free from any liens or other encumbrances and (ii) such Partner
shall make a binding offer to return such consideration to the Partnership on
the Final Adjudication Date of any successful Challenge in the same form as paid
by the Partnership and free from any liens or other encumbrances.

(b) Notwithstanding anything in this Agreement or in law or equity to the
contrary, any such Partner that institutes a Challenge agrees that, in the event
such Partner is successful in whole or in part in such Challenge as finally
determined in accordance with this Article XIII in a judgment or arbitration
award not subject to further appeal (a “Final Adjudication”), the exclusive
remedy available to such Partner in such Challenge shall be, as elected by the
General Partner in its sole and absolute discretion within 10 days after the
date of the Final Adjudication

 

-95-



--------------------------------------------------------------------------------

(the “Final Adjudication Date”), as follows: either (i) promptly following the
Partner’s return to the Partnership of the Redemption Consideration paid in
respect of the challenged redemption in accordance with the binding offer
referred to in the last sentence of Section 13.19(a), the Partnership shall
restore for the account of such Partner all Units held by such Partner redeemed
in the challenged redemption and the Adjusted Capital Account related thereto as
both existed on the Effective Date immediately prior to the challenged
redemption, without regard or entitlement to any statutory interest on the
Adjusted Capital Account with respect to such Units between the Effective Date
and the date such Units are restored pursuant to this Section 13.19(b)(i), or
(ii) promptly following the Partner’s return to the Partnership of the
Redemption Consideration paid in respect of the challenged redemption in
accordance with the binding offer referred to in the last sentence of
Section 13.19(a), the Partnership shall first restore for the account of such
Partner all Units held by such Partner redeemed in the challenged redemption and
then redeem all of the redeemed Units so restored for the amount of the Adjusted
Capital Account attributable to the restored Units as of the Effective Date
immediately prior to the challenged redemption, without regard or entitlement to
any statutory interest on such Adjusted Capital Account between the Effective
Date and the date such Units are restored pursuant to this Section 13.19(b)(ii),
such payment to be made at the times, in the amounts and subject to the
conditions provided for payments as if the Partner were a Terminated Partner
under Article XI in respect of the restored Units so redeemed and subject to all
of the other provisions of the Agreement, including, without limitation,
Section 3.03. In addition, the Partnership shall pay to the Partner, or the
Partner shall pay to the Partnership, as the case may be, without regard or
entitlement to any statutory interest, the difference between the amounts of
distributions or other payments the Partner received in respect of the
challenged Redemption Consideration on and after the Effective Date and the
amount of distributions such Partner would have received during such period in
respect of his, her or its Units redeemed in the challenged redemption had the
challenged redemption not occurred. Any and all returns by a Partner of
challenged Redemption Consideration in accordance with the binding offer
referred to in the last sentence of Section 13.19(a) shall be made within 20
days of the Final Adjudication Date.

(c) This Section 13.19 shall not limit or restrict any remedies that the
Partnership or the General Partner may have under this Agreement, at law or
equity, against a Partner that institutes any Challenge to any redemption that
is subject to this Section 13.19, and the matters described herein shall be
subject to all of the other provisions of the Agreement, including, without
limitation, Section 3.03 and Section 2.09(c).

 

-96-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the general partner
and limited partner as of the day and year first written above.

 

BGC GP, LLC By:  

/s/ Howard W. Lutnick

Name:   Howard W. Lutnick Title:   Co-Chief Executive Officer CANTOR FITZGERALD,
L.P. By:  

/s/ Howard W. Lutnick

Name:   Howard W. Lutnick Title:   Chairman, Chief Executive Officer and
President BGC PARTNERS, LLC By:  

/s/ Howard W. Lutnick

Name:   Howard W. Lutnick Title:   Chairman and Co-Chief Executive

[Signature Page to the Agreement of Limited Partnership of BGC Holdings, L.P.,
dated as of

March 31, 2008, by and among BGC GP, LLC, Cantor, BGC Partners

and the Persons to be admitted as Partners or otherwise parties hereto]